Exhibit 10.1
 


SECURITIES PURCHASE AGREEMENT




This SECURITIES PURCHASE AGREEMENT (the "Agreement"), dated as of December 7,
2016, is made by and among Security Devices International Inc., a corporation
organized under the laws of the State of Delaware (the "Company"), each of the
purchasers (individually, a "Purchaser" and collectively the "Purchasers") set
forth on the execution pages hereof (each, an "Execution Page" and collectively
the "Execution Pages"), and Northeast Industrial Partners, LLC, as collateral
agent pursuant to Section 8 (the "Collateral Agent").


BACKGROUND


A. The Company and each Purchaser are executing and delivering this Agreement in
reliance upon the exemption from securities registration afforded by the
provisions of Regulation D ("Regulation D"), as promulgated by the United States
Securities and Exchange Commission (the "SEC") under the Securities Act of 1933,
as amended (the "Securities Act").
B. Upon the terms and conditions stated in this Agreement, the Company desires
to issue and sell to the Purchasers, and each Purchaser desires to purchase, a
senior secured convertible promissory note, in the form attached hereto as
Exhibit A (collectively, the "Notes"), in the principal face amount of $1,000
(which aggregate amount for all Purchasers shall be USD$1,500,000), which Notes
shall initially be convertible into shares of the Company's common stock, par
value $0.001 per share (the "Common Stock") upon the terms set forth in the
Notes.  The shares of Common Stock issuable upon conversion of or otherwise
pursuant to the Notes are referred to herein as the "Conversion Shares."  The
Notes and Conversion Shares are collectively referenced herein as the
"Securities" and each of them may individually be referred to herein as a
"Security."
C. In connection with the Closing pursuant to this Agreement, the Company will
execute and deliver, and shall cause each of its Subsidiaries (as defined in
Section 3(a)) to execute and deliver, as applicable, a Security Agreement (the
"Security Agreement"), a Security Agreement - Trademarks, Patents and Copyrights
(the "IP Security Agreement," and, together with the Security Agreement, the
"Security Agreements"), a Guaranty and Suretyship Agreement (the "Guaranty") and
a Borrower/Subsidiary Pledge Agreement (the "Pledge Agreement"), in the forms
attached hereto as Exhibit B, Exhibit C, Exhibit D and Exhibit E, respectively,
in favor of the Collateral Agent (as defined herein) for the benefit of all of
the Purchasers, pursuant to which the Company and its Subsidiaries have agreed
to grant a security interest in all of their respective properties and assets in
order to secure the Company's obligations under the Notes and the Subsidiaries'
obligations under the Guarantees.
D. The Company has entered into that certain Trust Indenture dated as of
December 7, 2016 (as amended and in effect from time to time, the "Indenture"),
pursuant to which the Company has issued its Series B Convertible Secured
Debentures (as in effect on the date hereof, the "Subordinate Debentures") in
the aggregate original principal amount of up to CAD$1,549,000 in exchange for
some of its 12% unsecured debentures issued by the Company in August 2014 in
equal amount of principal and accrued interest (the "Unsecured Debentures").
E. In connection with the Closing pursuant to this Agreement, the Company, TSX
Trust Company, as trustee under the Indenture ("Indenture Trustee") for itself
and on behalf of the holders of the Subordinate Debentures (the
"Debentureholders"), the Purchasers and the Collateral Agent shall execute and
deliver an Intercreditor and Subordination Agreement (the "Intercreditor
Agreement") in the form of Exhibit F (the Security Agreement, the IP Security
Agreement, the Guaranty, the Pledge Agreement, the Intercreditor Agreement and
any other document securing the Notes, are hereinafter collectively referred to
as the "Security Documents").

--------------------------------------------------------------------------------

F. This Agreement, the Notes, the Security Agreements, the Guarantees, the
Pledge Agreement, any other Security Documents and all other agreements executed
and delivered in connection herewith and therewith are collectively referred to
herein as the "Transaction Documents."
NOW, THEREFORE, in consideration of the premises and mutual covenants contained
herein and other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the Company and the Purchasers, intending to be
legally bound, hereby agree as follows:


1. PURCHASE AND SALE OF SECURITIES.
(a) Purchase and Sale of Notes.  Subject to the terms and conditions hereof, at
the Closing (as defined in Section 1(b) below), the Company shall issue and sell
to each Purchaser, and each Purchaser, severally and not jointly, shall purchase
from the Company, such principal amount of Notes as is set forth on such
Purchaser's Execution Page, for a purchase price (as to each Purchaser, the
"Purchase Price") of $1,000 per $1,000 in principal amount of Notes.
(b) The Closing.  Subject to the satisfaction (or waiver) of the conditions set
forth in Sections 6 and 7 below, the closing of the transactions contemplated
hereby (the "Closing") shall take place at the offices of Hinckley Allen &
Snyder LLP, 28 State Street, Boston, Massachusetts at 10:00 a.m., Boston time,
on the date hereof, or such other time or place as the Company and the
Purchasers may mutually agree (the "Closing Date").
2. PURCHASER'S REPRESENTATIONS AND WARRANTIES.
Each Purchaser severally, but not jointly, represents and warrants to the
Company as follows:


(a) Purchase for Own Account, Etc.  Such Purchaser is purchasing the Securities
for such Purchaser's own account and not with a present view towards the public
sale or distribution thereof, except pursuant to sales that are exempt from the
registration requirements of the Securities Act and/or sales registered under
the Securities Act.  Such Purchaser understands that such Purchaser must bear
the economic risk of this investment indefinitely, unless the Securities are
registered pursuant to the Securities Act and any applicable state securities or
blue sky laws or an exemption from such registration is available, and that the
Company has no present intention of registering the resale of any of the
Securities.  Notwithstanding anything in this Section 2(a) to the contrary, by
making the representations herein, such Purchaser does not agree to hold the
Securities for any minimum or other specific term and reserves the right to
dispose of the Securities at any time in accordance with or pursuant to a
registration statement or an exemption from the registration requirements under
the Securities Act.
(b) Accredited Investor Status.  Such Purchaser is an "accredited investor" as
that term is defined in Rule 501(a) of Regulation D.
(c) Reliance on Exemptions.  Such Purchaser understands that the Securities are
being offered and sold to such Purchaser in reliance upon specific exemptions
from the registration requirements of United States federal and state securities
laws and that the Company is relying upon the truth and accuracy of, and such
Purchaser's compliance with, the representations, warranties, agreements,
acknowledgments and understandings of such Purchaser set forth herein in order
to determine the availability of such exemptions and the eligibility of such
Purchaser to acquire the Securities.
(d) Information.  Such Purchaser and its counsel, if any, have been furnished
all materials relating to the business, finances and operations of the Company
and materials relating to the offer and sale of the Securities which have been
specifically requested by such Purchaser or its counsel.  Neither such inquiries
nor any other investigation conducted by such Purchaser or its counsel or any of
its representatives shall modify, amend or affect such Purchaser's right to rely
on the Company's representations and warranties contained in Section 3 below. 
Such Purchaser understands that such Purchaser's investment in the Securities
involves a high degree of risk.
(e) Governmental Review.  Such Purchaser understands that no United States
federal or state agency or any other government or governmental agency has
passed upon or made any recommendation or endorsement of the Securities.

--------------------------------------------------------------------------------

(f) Authorization; Enforcement.  This Agreement has been duly and validly
authorized, executed and delivered on behalf of such Purchaser and is a valid
and binding agreement of such Purchaser enforceable against such Purchaser in
accordance with its terms, except as such enforceability may be limited by
applicable bankruptcy, insolvency, moratorium or other similar laws affecting
the enforcement of creditors' rights generally and by general principles of
equity.
(g) Residency.  Such Purchaser is a resident of the jurisdiction set forth under
such Purchaser's name on the Execution Page hereto executed by such Purchaser.
(h) Short Sales and Confidentiality Prior To The Date Hereof.  Other than the
transactions contemplated hereunder, such Purchaser has not directly or
indirectly, nor has any person acting on behalf of or pursuant to any
understanding with such Purchaser, executed any transaction, including short
sales, in the securities of the Company during the period commencing from the
time that such Purchaser was first contacted by the Company or any other person
disclosing the material terms of the transactions contemplated hereunder until
the date hereof.  Notwithstanding the foregoing, for avoidance of doubt, nothing
contained herein shall constitute a representation or warranty, or preclude any
actions, with respect to the identification of the availability of, or securing
of, available shares to borrow in order to effect short sales or similar
transactions in the future.
Each Purchaser's representations and warranties made in this Article 2 are made
solely for the purpose of permitting the Company to make a determination that
the offer and sale of the Securities pursuant to this Agreement comply with
applicable U.S. federal and state securities laws and not for any other
purpose.  Accordingly, the Company may not rely on such representations and
warranties for any other purpose.  No Purchaser has made or hereby makes any
other representations or warranties, express or implied, to the Company in
connection with the transactions contemplated hereby.


3. REPRESENTATIONS AND WARRANTIES OF THE COMPANY.
Except as set forth on a Disclosure Schedule executed and delivered by the
Company to each Purchaser (the "Disclosure Schedule") or as set forth in the
Select SEC Documents (as defined in Section 3(g) below), other than what is set
forth in the Risk Factors of any such Select SEC Documents or any other
disclosure that is forward looking or prospective in nature in any such Select
SEC Documents, the Company represents and warrants to each Purchaser as follows:


(a) Organization and Qualification.  The Company and each of its "Subsidiaries"
(which for purposes of this Agreement means any entity in which the Company,
directly or indirectly, owns capital stock or holds an equity or similar
interest) is a corporation duly organized and existing in good standing under
the laws of the jurisdiction in which it is incorporated or organized, and has
the requisite corporate power to own its properties and to carry on its business
as now being conducted.  The Company and each of its Subsidiaries is duly
qualified as a foreign corporation to do business and is in good standing in
every jurisdiction in which the nature of the business conducted by it makes
such qualification necessary and where the failure so to qualify or be in good
standing would have a Material Adverse Effect.  For purposes of this Agreement,
"Material Adverse Effect" means any effect which, individually or in the
aggregate with all other effects, reasonably would be expected to be materially
adverse to (i) the Securities, (ii) the ability of the Company to perform its
obligations under this Agreement or the other Transaction Documents or (iii) the
business, operations, properties, prospects, financial condition or results of
operations of the Company and its Subsidiaries, taken as a whole.  The Company
has no Subsidiaries except as set forth in Section 3(a) of the Disclosure
Schedule, each of which is, except as set forth on such schedule, a direct or
indirect wholly-owned subsidiary of the Company.
(b) Authorization; Enforcement.  (i) The Company and, with respect to each of
the other Transaction Documents to which any such Subsidiary is a party, each of
its Subsidiaries, as applicable, has the requisite corporate power and authority
to enter into and perform its obligations under this Agreement and the other
Transaction Documents, to issue and sell the Notes in accordance with the terms
hereof and to issue the Conversion Shares upon conversion of the Notes in
accordance with the terms hereof; (ii) the execution, delivery and performance
of this Agreement and the other Transaction Documents by the Company and each of
its Subsidiaries, as applicable, and the consummation by them of the
transactions contemplated hereby and thereby (including, without limitation, the
issuance of the Notes by the Company and the issuance and reservation for
issuance of the Conversion Shares) have been duly authorized by the Company's
and each of its Subsidiaries' Board of Directors, as applicable, and no further
consent or authorization of the Company or any of its Subsidiaries, their Boards
of Directors, or any committee of their Boards of Directors is required, and
(iii) this Agreement constitutes, and, upon execution and delivery by the
Company and each of its Subsidiaries, as applicable, of the other Transaction
Documents, such Transaction Documents will constitute, valid and binding
obligations of the Company and each of its Subsidiaries, as applicable,
enforceable against the Company and its Subsidiaries in accordance with their
terms.  Neither the execution, delivery or performance by the Company or any of
its Subsidiaries of their obligations under this Agreement or the other
Transaction Documents, nor the consummation by them of the transactions
contemplated hereby or thereby (including, without limitation, the issuance of
the Notes by the Company) requires any consent or authorization of the Company's
stockholders, or the stockholders of any of the Company's Subsidiaries.

--------------------------------------------------------------------------------

(c) Capitalization.  The capitalization of the Company as of the date hereof,
including the authorized capital stock, the number of shares issued and
outstanding, the number of shares issuable and reserved for issuance pursuant to
the Company's stock option plans, the number of shares issuable and reserved for
issuance pursuant to securities (other than the Notes) exercisable or
exchangeable for, or convertible into, any shares of capital stock and the
number of shares to be reserved for issuance upon conversion of the Notes is set
forth in Section 3(c) of the Disclosure Schedule.  All of such outstanding
shares of capital stock have been, or upon issuance in accordance with the terms
of any such exercisable, exchangeable or convertible securities will be, validly
issued, fully paid and non-assessable.  No issuances of shares of capital stock
of the Company (including the Conversion Shares) are subject to preemptive
rights or any other similar rights of the stockholders of the Company.  Except
for the Securities, the Subordinate Debentures and the Unsecured Debentures and
as set forth in Section 3(c) of the Disclosure Schedule, (i) there are no
outstanding options, warrants, scrip, rights to subscribe to, calls or
commitments of any character whatsoever relating to, or securities or rights
convertible into or exercisable or exchangeable for, any shares of capital stock
of the Company or any of its Subsidiaries, or contracts, commitments,
understandings or arrangements by which the Company or any of its Subsidiaries
is or may become bound to issue additional shares of capital stock of the
Company or any of its Subsidiaries, nor are any such issuances, contracts,
commitments, understandings or arrangements contemplated, (ii) there are no
contracts, commitments, understandings or arrangements under which the Company
or any of its Subsidiaries is obligated to register the sale of any of its or
their securities under the Securities Act; (iii) there are no outstanding
securities or instruments of the Company or any of its Subsidiaries which
contain any redemption or similar provisions, and there are no contracts,
commitments, understandings or arrangements by which the Company or any of its
Subsidiaries is or may become bound to redeem or otherwise acquire any security
of the Company or any of its Subsidiaries; and (iv) the Company does not have
any shareholder rights plan, "poison pill" or other anti-takeover plans or
similar arrangements.  Section 3(c) of the Disclosure Schedule sets forth all of
the securities or instruments issued by the Company or any of its Subsidiaries
that contain anti-dilution or similar provisions, and, except as and to the
extent set forth thereon, the sale and issuance of the Securities will not
trigger any anti-dilution adjustments to any such securities or instruments. 
The Company's Certificate of Incorporation as in effect on the date hereof
("Certificate of Incorporation") may be amended by the vote of the holders of
the majority of the outstanding equity securities of the Company entitled to
vote thereon.  The Company or one of its Subsidiaries has the unrestricted right
to vote, and (subject to limitations imposed by applicable law) to receive
dividends and distributions on, all capital securities of its Subsidiaries as
owned by the Company or any such Subsidiary.
(d) Issuance of Securities.  The Notes are duly authorized and, upon issuance in
accordance with the terms of this Agreement, (i) will be validly issued, fully
paid and non-assessable and free from all taxes, liens, claims and encumbrances,
(ii) will not be subject to preemptive rights, rights of first refusal or other
similar rights of stockholders of the Company or any other person and (iii) will
not impose personal liability on the holder thereof.  The Conversion Shares are
duly authorized and, upon conversion of the Notes in accordance with their
terms, will be validly issued, fully paid and non-assessable, and free from all
taxes, liens, claims and encumbrances.  Upon conversion of the Notes in
accordance with their terms, the Conversion Shares (x) will not be subject to
preemptive rights, rights of first refusal or other similar rights of
stockholders of the Company or any other person (except as contemplated by the
Transaction Documents) and (y) will not impose personal liability upon the
holder thereof. The issuance by the Company of the Securities is exempt from
registration under the Securities Act.
(e) No Conflicts; Consents.  The execution, delivery and performance of this
Agreement and the other Transaction Documents by the Company and the
consummation by the Company of the transactions contemplated hereby and thereby
will not (i) result in a violation of the Certificate of Incorporation or the
Company's Bylaws as in effect on the date hereof (the "Bylaws") , (ii) conflict
with, or constitute a default (or an event that with notice or lapse of time or
both would become a default) under, or give to others any rights of termination,
amendment (including, without limitation, the triggering of any anti-dilution
provisions), acceleration or cancellation of, any agreement, indenture or
instrument to which the Company or any of its Subsidiaries is a party, or (iii)
result in a violation of any law, rule, regulation, order, judgment or decree
(including United States federal and state securities laws, rules and
regulations and rules and regulations of any self-regulatory organizations to
which either the Company or its securities are subject) applicable to the
Company or any of its Subsidiaries or by which any property or asset of the
Company or any of its Subsidiaries is bound or affected (except, with respect to
clauses (ii) and (iii), for such conflicts, defaults, terminations, amendments,
accelerations, cancellations and violations that would not, individually or in
the aggregate, have a Material Adverse Effect).  Except (x) for the filing of a
Form D with the SEC, (y) as may be required for compliance with applicable state
securities or "blue sky" laws and the rules and regulations of the Principal
Market, or (z) as otherwise set forth in Section 3(e) of the Disclosure
Schedule, the Company is not required to obtain any consent, approval,
authorization or order of, or make any filing or registration with, any court or
governmental agency or any regulatory or self-regulatory agency or other third
party) in order for it to execute, deliver or perform any of its obligations
under this Agreement or any of the other Transaction Documents.

--------------------------------------------------------------------------------

(f) Compliance.  Neither the Company nor any of its Subsidiaries is in violation
of its Certificate of Incorporation, Bylaws or other organizational documents
and no Subsidiary is in violation of any of its organizational documents. 
Except as set forth in Section 3(f) of the Disclosure Schedule, neither the
Company nor any of its Subsidiaries is in default (and no event has occurred
that with notice or lapse of time or both would put the Company or any of its
Subsidiaries in default) under, nor has there occurred any event giving others
(with notice or lapse of time or both) any rights of termination, amendment,
acceleration or cancellation of, any agreement, indenture or instrument to which
the Company or any of its Subsidiaries is a party, except for actual or possible
violations, defaults or rights that would not, individually or in the aggregate,
have a Material Adverse Effect.  The businesses of the Company and its
Subsidiaries are not being conducted, and shall not be conducted so long as any
Purchaser owns any of the Securities, in violation of any law, ordinance or
regulation of any governmental entity, except for possible violations the
sanctions for which either individually or in the aggregate have not had and
would not have a Material Adverse Effect.  Neither the Company, nor any of its
Subsidiaries, nor any director, officer, agent, employee or other person acting
on behalf of the Company or any Subsidiary has, in the course of his actions
for, or on behalf of, the Company or any Subsidiary, used any corporate funds
for any unlawful contribution, gift, entertainment or other unlawful expenses
relating to political activity, made any direct or indirect unlawful payment to
any foreign or domestic government official or employee from corporate funds,
violated or is in violation of any provision of the U.S. Foreign Corrupt
Practices Act of 1977, or made any bribe, rebate, payoff, influence payment,
kickback or other unlawful payment to any foreign or domestic government
official or employee.  The Company and its Subsidiaries possess all
certificates, authorizations and permits issued by the appropriate federal,
state, provincial or foreign regulatory authorities that are material to the
conduct of its business, and neither the Company nor any of its Subsidiaries has
received any notice of proceeding relating to the revocation or modification of
any such certificate, authorization or permit.
(g) SEC Documents, Financial Statements.  Except as otherwise set out in Section
3(g) of the Disclosure Schedule, since November 30, 2015, the Company has timely
filed (within applicable extension periods) all reports, schedules, forms,
statements and other documents required to be filed by it with the SEC pursuant
to the reporting requirements of the Securities Exchange Act of 1934, as amended
(the "Exchange Act") (all of the foregoing filed prior to the date hereof and
all exhibits included therein and financial statements and schedules thereto and
documents incorporated by reference therein, the "SEC Documents").  As of their
respective dates, the SEC Documents complied in all material respects with the
requirements of the Exchange Act or the Securities Act, as the case may be, and
the rules and regulations of the SEC promulgated thereunder applicable to the
SEC Documents, and none of the SEC Documents, at the time they were filed with
the SEC, contained any untrue statement of a material fact or omitted to state a
material fact required to be stated therein or necessary in order to make the
statements therein, in light of the circumstances under which they were made,
not misleading.  As of their respective dates, the financial statements of the
Company included in the SEC Documents complied as to form in all material
respects with applicable accounting requirements and the published rules and
regulations of the SEC applicable with respect thereto.  Such financial
statements have been prepared in accordance with U.S. generally accepted
accounting principles ("GAAP"), consistently applied, during the periods
involved (except as may be otherwise indicated in such financial statements or
the notes thereto or, in the case of unaudited interim statements, to the extent
they may not include footnotes or may be condensed or summary statements) and
fairly present in all material respects the consolidated financial position of
the Company and its consolidated Subsidiaries as of the dates thereof and the
consolidated results of their operations and cash flows for the periods then
ended (subject, in the case of unaudited statements, to normal, immaterial
year-end audit adjustments).  Except as set forth in the financial statements of
the Company included in the Select SEC Documents (as defined below), the Company
has no liabilities, contingent or otherwise, other than (i) liabilities incurred
in the ordinary course of business subsequent to the date of such financial
statements and (ii) obligations under contracts and commitments incurred in the
ordinary course of business and not required under GAAP to be reflected in such
financial statements, which liabilities and obligations referred to in clauses
(i) and (ii), individually or in the aggregate, are not material to the
financial condition or operating results of the Company.  No other information
provided by or on behalf of the Company to the Purchasers that is not included
in the Select SEC Documents contains any untrue statement of a material fact or
omits to state any material fact necessary in order to make the statements
therein, in the light of the circumstance under which they are or were made, not
misleading.

--------------------------------------------------------------------------------

(h) Intellectual Property.  Each of the Company and its Subsidiaries owns or is
duly licensed (and, in such event, has sufficient rights to grant sublicenses)
to use all patents, patent applications, trademarks, trademark applications,
trade names, service marks, copyrights, copyright applications, licenses,
permits, inventions, discoveries, processes, scientific, technical, engineering
and marketing data, object and source codes, know-how (including trade secrets
and other unpatented and/or unpatentable proprietary or confidential
information, systems or procedures) and other similar rights and proprietary
knowledge (collectively, "Intangibles") necessary for the conduct of its
business as now being conducted and as presently contemplated to be conducted in
the future.  Section 3(h) of the Disclosure Schedule sets forth a list of all
patents, patent applications, trademarks, service marks, trademark and service
mark applications, trade names, registered copyrights, copyright applications,
licenses and permits material to the Company and owned and/or used by the
Company in its business.  To the knowledge of the Company and its Subsidiaries,
neither the Company nor any Subsidiary of the Company infringes or is in
conflict with any right of any other person with respect to any third party
Intangibles.  Neither the Company nor any of its Subsidiaries has received
written notice of any pending conflict with or infringement upon such third
party Intangibles.  Neither the Company nor any of its Subsidiaries has entered
into any consent agreement, indemnification agreement, forbearance to sue or
settlement agreement with respect to the validity of the Company's or its
Subsidiaries' ownership of or right to use its Intangibles and there is no
reasonable basis for any such claim to be successful.  The Intangibles are valid
and enforceable and no registration relating thereto has lapsed, expired or been
abandoned or canceled or is the subject of cancellation or other adversarial
proceedings, and all applications therefor are pending and in good standing. 
The Company and its Subsidiaries have complied, in all material respects, with
their respective contractual obligations relating to the protection of the
Intangibles used pursuant to licenses.  To the knowledge of the Company, no
person is infringing on or violating the Intangibles owned or used by the
Company or its Subsidiaries.
(i) Title.  The Company and its Subsidiaries have good and marketable title in
fee simple to all real property and good and merchantable title to all personal
property owned by them that is material to the business of the Company and its
Subsidiaries, in each case free and clear of all liens, encumbrances and defects
except such as do not materially affect the value of such property and do not
materially interfere with the use made and proposed to be made of such property
by the Company and its Subsidiaries.  Any real property and facilities held
under lease by the Company and its Subsidiaries are held by them under valid,
subsisting and enforceable leases with such exceptions as are not material and
do not materially interfere with the use made and proposed to be made of such
property and buildings by the Company and its Subsidiaries.
(j) Listing.  Since at least January 1, 2014, the Common Stock has been and
currently is listed for trading on the TSX Venture Exchange Inc. (the "Principal
Market").  The Company is not in violation of the listing requirements of the
Principal Market, does not reasonably anticipate that the Common Stock will be
delisted by the Principal Market for the foreseeable future, and has not
received any notice regarding the possible delisting of the Common Stock from
the Principal Market.
(k) Anti-Takeover Provisions.  The Company and its board of directors have taken
all necessary action, if any, in order to render inapplicable any control share
acquisition, business combination, poison pill (including any distribution under
a rights agreement) or other similar anti-takeover provision under its
Certificate of Incorporation or the laws of the state of its incorporation
(including, without limitation, Section 203 of the Delaware General Corporation
Law, as amended) which is or could become applicable to any Purchaser as a
result of the transactions contemplated by this Agreement, including, without
limitation, the Company's issuance of the Securities and any and all Purchaser's
ownership of the Securities.
(l) No General Solicitation or Integrated Offering.  Neither the Company nor any
distributor, agent or affiliate participating on the Company's behalf in the
transactions contemplated hereby (if any) nor any person acting for the Company,
or any such distributor, agent or affiliate has conducted any "general
solicitation" (as such term is defined in Regulation D) with respect to the
Securities being offered hereby.  Neither the Company nor any of its affiliates,
nor any person acting on its or their behalf, has directly or indirectly made
any offers or sales of any security or solicited any offers to buy any security
under circumstances that would require registration of the Securities being
offered hereby under the Securities Act or cause this offering of Notes to be
integrated with any prior offering of securities of the Company for purposes of
the Securities Act, which result of such integration would require registration
under the Securities Act, or any applicable stockholder approval provisions.

--------------------------------------------------------------------------------

(m) Indebtedness and Other Contracts.  Except as disclosed in Section 3(m) of
the Disclosure Schedule, neither the Company nor any of its Subsidiaries (i) has
any outstanding Indebtedness (as defined below), (ii) is a party to any
contract, agreement or instrument, the violation of which, or default under
which, by the other party(ies) to such contract, agreement or instrument would
result in a Material Adverse Effect, (iii) is in violation of any term of or in
default under any contract, agreement or instrument relating to any
Indebtedness, except where such violations and defaults would not result,
individually or in the aggregate, in a Material Adverse Effect, or (iv) is a
party to any contract, agreement or instrument relating to any Indebtedness, the
performance of which, in the judgment of the Company's officers, has or is
expected to have a Material Adverse Effect.  For purposes of this Agreement: (x)
"Indebtedness" of any Person means, without duplication (A) all indebtedness for
borrowed money, (B) all obligations issued, undertaken or assumed as the
deferred purchase price of property or services (other than trade payables
entered into in the ordinary course of business), (C) all reimbursement or
payment obligations with respect to letters of credit, surety bonds and other
similar instruments, (D) all obligations evidenced by notes, bonds, debentures
or similar instruments, including obligations so evidenced incurred in
connection with the acquisition of property, assets or businesses, (E) all
indebtedness created or arising under any conditional sale or other title
retention agreement, or incurred as financing, in either case with respect to
any property or assets acquired with the proceeds of such indebtedness (even
though the rights and remedies of the seller or bank under such agreement in the
event of default are limited to repossession or sale of such property), (F) all
monetary obligations under any leasing or similar arrangement which, in
connection with generally accepted accounting principles, consistently applied
for the periods covered thereby, is classified as a capital lease, (G) all
indebtedness referred to in clauses (A) through (F) above secured by (or for
which the holder of such Indebtedness has an existing right, contingent or
otherwise, to be secured by) any mortgage, lien, pledge, charge, security
interest or other encumbrance upon or in any property or assets (including
accounts and contract rights) owned by any Person, even though the Person which
owns such assets or property has not assumed or become liable for the payment of
such indebtedness; and (y) "Person" means an individual, a limited liability
company, a partnership, a joint venture, a corporation, a trust, an
unincorporated organization and a government or any department or agency
thereof.
(n) Transfer Taxes.  On the Closing Date, all stock transfer or other taxes
(other than income or similar taxes) which are required to be paid in connection
with the sale and transfer of the Securities to be sold to each Purchaser
hereunder will be, or will have been, fully paid or provided for by the Company,
and all laws imposing such taxes will be or will have been complied with.
(o) Disclosure.  All information relating to or concerning the Company and/or
any of its Subsidiaries set forth in this Agreement or provided to the
Purchasers pursuant to Section 2(d) hereof or otherwise in connection with the
transactions contemplated hereby is true and correct in all material respects
and the Company has not omitted to state any material fact necessary in order to
make the statements made herein or therein, in light of the circumstances under
which they were made, not misleading.
4. COVENANTS.
(a) Best Efforts.  The Company and the Purchasers shall use their respective
best efforts timely to satisfy each of the conditions described in Sections 5, 6
and 7 of this Agreement.
(b) Form D;  Blue Sky Laws.  The Company shall file with the SEC a Form D with
respect to the Securities as required under Regulation D.  The Company shall, on
or before the Closing Date, take such action as the Company shall reasonably
determine is necessary to qualify the Securities for sale to each Purchaser
pursuant to this Agreement under applicable securities or "blue sky" laws of the
states of the United States or obtain exemption therefrom.

--------------------------------------------------------------------------------

(c) Listing.  So long as any Purchasers (or any of their respective affiliates)
beneficially own any of the Notes, the Company shall maintain the listing of all
Conversion Shares from time to time issuable upon conversion of the Notes on
each securities exchange, automated quotation system or electronic bulletin
board on which shares of Common Stock are currently listed.  The Company shall
comply in all respects with the reporting, filing and other obligations under
the bylaws or rules of such exchanges, or such electronic system, as applicable.
The Company shall promptly provide to each Purchaser copies of any written
notices it receives regarding the continued eligibility of the Common Stock for
trading on any securities exchange or automated quotation system on which
securities of the same class or series issued by the Company are then listed or
quoted, if any.
(d) Corporate Existence.  So long as any Purchasers (or any of their respective
affiliates) beneficially own any of the Notes, the Company shall maintain its
corporate existence, and in the event of a merger, consolidation or sale of all
or substantially all of the Company's assets, the Company shall ensure that the
surviving or successor entity in such transaction assumes the Company's
obligations under this Agreement and the other Transaction Documents and the
agreements and instruments entered into in connection herewith and therewith.
(e) No Integrated Offerings.  The Company shall not make any offers or sales of
any security under circumstances that would require registration of the Notes
being offered or sold hereunder under the Securities Act or cause this offering
of the Notes to be integrated with any other offering of securities by the
Company for purposes of any stockholder approval provision applicable to the
Company or its securities.
(f) Legal Compliance.  The Company shall conduct its business and the business
of its Subsidiaries in compliance with all laws, ordinances or regulations of
governmental entities applicable to such businesses, except where the failure to
do so would not have a Material Adverse Effect.
(g) Redemptions, Dividends and Repayments of Indebtedness.  So long as any
Purchasers (or any of their respective affiliates) beneficially own any of the
Notes, the Company shall not, without first obtaining the written approval of
the holders of at least a majority of the aggregate principal amount of the
Notes then outstanding (which approval may be given or withheld by such holders
in their sole and absolute discretion), repurchase, redeem or declare or pay any
cash dividend or distribution on any shares of capital stock of the Company or
repay or prepay any Indebtedness (except for any capital leases) (i) other than
trade payables in the ordinary course of business of the Company, (ii) the
Notes, and (ii) as expressly required pursuant to the terms of such Indebtedness
as in effect on the date hereof (other than as modified pursuant to the express
terms of this Agreement or the Transaction Documents).
(h) Shareholders Rights Plan.  No claim shall be made or enforced by the Company
or any other person that any Purchaser is an "Acquiring Person" under any
shareholders rights plan or similar plan or arrangement in effect or hereafter
adopted by the Company, or that any Purchaser could be deemed to trigger the
provisions of any such plan or arrangement, by virtue of receiving Securities
under this Agreement or any other Transaction Documents or under any other
agreement between the Company and the Purchasers.
(i) Pledge of Securities. The Company acknowledges and agrees that the
Securities may be pledged by any Purchaser in connection with a bona fide margin
agreement or other loan or financing arrangement that is secured by the
Securities.  The pledge of Securities shall not be deemed to be a transfer, sale
or assignment of the Securities hereunder, and no Purchaser effecting a pledge
of Securities shall be required to provide the Company with any notice thereof
or otherwise make any delivery to the Company pursuant to this Agreement or any
other Transaction Document.  The Company shall execute and deliver such
documentation as a pledgee of the Securities may reasonably request in
connection with a pledge of the Securities to such pledgee by a Purchaser.

--------------------------------------------------------------------------------

5. SECURITIES TRANSFER MATTERS.
(a) Transfer or Resale.  Each Purchaser understands that (i) the sale or resale
of the Securities have not been and are not being registered under the
Securities Act or any state securities laws, and the Securities may not be
transferred unless (A) the transfer is made pursuant to and as set forth in an
effective registration statement under the Securities Act covering the
Securities (including in conformity with applicable prospectus delivery
requirements, if any); or (B) such Purchaser shall have delivered to the Company
an opinion of counsel (which opinion shall be in form, substance and scope
customary for opinions of counsel in comparable transactions) to the effect that
the Securities to be sold or transferred may be sold or transferred pursuant to
an exemption from such registration; or (C) sold under and in compliance with
Rule 144; or (D) sold or transferred to an affiliate of such Purchaser that
agrees to sell or otherwise transfer the Securities only in accordance with the
provisions of this Section 5(b); and (ii) neither the Company nor any other
person is under any obligation to register such Securities under the Securities
Act or any state securities laws.  Notwithstanding the foregoing or anything
else contained herein to the contrary, the Securities may be pledged as
collateral in connection with a bona fide margin account or other lending
arrangement, provided such pledge is consistent with applicable laws, rules and
regulations.
(b) Legends.  Each Purchaser understands that the Notes and the certificates for
the Conversion Shares may bear a restrictive legend in substantially the
following form:
Legend A


[NEITHER THE ISSUANCE AND SALE OF THE SECURITIES REPRESENTED BY THIS CERTIFICATE
NOR THE SECURITIES INTO WHICH THESE SECURITIES ARE CONVERTIBLE HAVE BEEN][THE
SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN] REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE STATE SECURITIES LAWS.  THE
SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD, TRANSFERRED OR ASSIGNED (I) IN THE
ABSENCE OF (A) AN EFFECTIVE REGISTRATION STATEMENT FOR THE SECURITIES UNDER THE
SECURITIES ACT OF 1933, AS AMENDED, OR (B) AN OPINION OF COUNSEL SELECTED BY THE
HOLDER AND REASONABLY ACCEPTABLE TO THE ISSUER, IN A GENERALLY ACCEPTABLE FORM,
THAT REGISTRATION IS NOT REQUIRED UNDER SAID ACT OR (II) UNLESS SOLD PURSUANT TO
RULE 144 UNDER SAID ACT.  NOTWITHSTANDING THE FOREGOING, THE SECURITIES MAY BE
PLEDGED IN CONNECTION WITH A BONA FIDE MARGIN ACCOUNT OR OTHER LOAN OR FINANCING
ARRANGEMENT SECURED BY THE SECURITIES.


Legend B


UNLESS PERMITTED UNDER SECURITIES LEGISLATION, THE HOLDER OF THIS SECURITY (AND
ANY SECURITY INTO WHICH THIS SECURITY MAY BE CONVERTED) MUST NOT TRADE THE
SECURITY BEFORE [THE DATE WHICH IS FOUR MONTHS AND ONE DAY AFTER THE CLOSING
DATE WILL BE INSERTED].
and in the case of Notes or Conversion Shares held by an Insider (as that term
is defined by the Principal Market.):


Legend C


WITHOUT PRIOR WRITTEN APPROVAL OF TSX VENTURE EXCHANGE AND COMPLIANCE WITH ALL
APPLICABLE SECURITIES LEGISLATION, THE SECURITIES REPRESENTED BY THIS
CERTIFICATE (AND ANY SECURITY INTO WHICH THIS SECURITY MAY BE CONVERTED) MAY NOT
BE SOLD, TRANSFERRED, HYPOTHECATED OR OTHERWISE TRADED ON OR THROUGH THE
FACILITIES OF TSX VENTURE EXCHANGE OR OTHERWISE IN CANADA OR TO OR FOR THE
BENEFIT OF A CANADIAN RESIDENT UNTIL [THE DATE WHICH IS FOUR MONTHS AND ONE DAY
AFTER THE CLOSING DATE WILL BE INSERTED].

--------------------------------------------------------------------------------

Legend A set forth above shall be removed and the Company shall issue a
certificate without such legend to the holder of any Security upon which it is
stamped, if, unless otherwise required by state securities laws, (i) the sale of
such Security is registered under the Securities Act (including registration
pursuant to Rule 416 thereunder); (ii) such holder provides the Company with an
opinion of counsel, in form, substance and scope customary for opinions of
counsel in comparable transactions, to the effect that a public sale or transfer
of such Security may be made without registration under the Securities Act; or
(iii) such holder provides the Company with reasonable assurances that such
Security can be can be sold under Rule 144(k) or has been, or is to be
otherwise, sold under Rule 144.  In the event Legend A is removed from any
Security and thereafter the effectiveness of a registration statement covering
such Security is suspended or the Company determines that a supplement or
amendment thereto is required by applicable securities laws, then upon
reasonable advance written notice to such Purchaser the Company may require that
the above legend be placed on any such Security that cannot then be sold
pursuant to an effective registration statement or under Rule 144 and such
Purchaser shall cooperate in the replacement of such legend.  Such legend shall
thereafter be removed when such Security may again be sold pursuant to an
effective registration statement or under Rule 144.


(c) Transferees Bound by Transaction Documents.  Notwithstanding the provisions
of this Section 5, no Purchaser may transfer the Notes unless the transferee
agrees in writing to be bound by all of the provisions of the Transaction
Documents (including, but not limited to, Section 8 of this Agreement), and it
shall be a condition to any such transfer that any such transferee execute and
deliver appropriate documentation, in form and substance reasonably satisfactory
to the Company and the Collateral Agent, to such effect.
6. CONDITIONS TO THE COMPANY'S OBLIGATION TO SELL.
The obligation of the Company hereunder to issue and sell the Notes to each
Purchaser hereunder is subject to the satisfaction, at or before the Closing
Date, of each of the following conditions as to such Purchaser, provided that
such conditions are for the Company's sole benefit and may be waived by the
Company at any time in its sole discretion:


(a) Execution of Transaction Documents.  Each Purchaser shall have executed such
Purchaser's Execution Page to this Agreement and each other Transaction Document
to which such Purchaser is a party and delivered the same to the Company.
(b) Payment of Purchase Price.  Each Purchaser shall have delivered the full
amount of such Purchaser's Purchase Price to the Company by wire transfer in
accordance with the Company's written wiring instructions.
(c) Representations and Warranties True; Covenants Performed.  The
representations and warranties of each Purchaser shall be true and correct as of
the date when made and as of the Closing Date as though made at that time
(except for representations and warranties that speak as of a specific date,
which representations and warranties shall be true and correct as of such date),
and such Purchaser shall have performed, satisfied and complied in all material
respects with the covenants, agreements and conditions required by this
Agreement to be performed, satisfied or complied with by such Purchaser at or
prior to the Closing Date.
(d) No Legal Prohibition.  No statute, rule, regulation, executive order,
decree, ruling, injunction, action or proceeding shall have been enacted,
entered, promulgated or endorsed by any court or governmental authority of
competent jurisdiction or any self-regulatory organization having authority over
the matters contemplated hereby which restricts or prohibits the consummation of
any of the transactions contemplated by this Agreement.

--------------------------------------------------------------------------------

7. CONDITIONS TO EACH PURCHASER'S OBLIGATION TO PURCHASE.
The obligation of each Purchaser hereunder to purchase the Notes for which it is
subscribing from the Company hereunder is subject to the satisfaction, at or
before the Closing Date, of each of the following conditions, provided that such
conditions are for each Purchaser's individual and sole benefit and may be
waived by any Purchaser as to such Purchaser at any time in such Purchaser's
sole discretion:


(a) Execution of Transaction Documents.  The Company shall have executed such
Purchaser's Execution Page to this Agreement and each other Transaction Document
to which the Company is a party (including, without limitation, the Security
Agreements, the Guaranty, the Pledge Agreement and any other Security Document)
and delivered executed originals of the same to such Purchaser.
(b) Execution of Security Documents.  Each of the Subsidiaries shall have
executed the Security Agreements, the Guaranty, the Pledge Agreement and any
other Security Document to which such Subsidiary is a party and delivered
executed originals of the same to such Purchaser.  The Indenture Trustee and the
Collateral Agent shall have executed and delivered the Intercreditor Agreement.
(c) Delivery of Notes.  The Company shall have delivered to such Purchaser duly
executed Notes for the principal amount of Notes being purchased by such
Purchaser (each in such denominations as such Purchaser shall request),
registered in such Purchaser's name.
(d) Listing.  The Common Stock shall be authorized for quotation and listed on
the Principal Market and trading in the Common Stock (or on the Principal Market
generally) shall not have been suspended by the SEC or the Principal Market.
(e) Representations and Warranties True; Covenants Performed.  The
representations and warranties of the Company shall be true and correct as of
the date when made and as of the Closing Date as though made at that time
(except for representations and warranties that speak as of a specific date,
which representations and warranties shall be true and correct as of such date)
and the Company shall have performed, satisfied and complied with the covenants,
agreements and conditions required by this Agreement to be performed, satisfied
or complied with by the Company at or prior to the Closing Date.  Such Purchaser
shall have received a certificate, executed by the Chief Executive Officer of
the Company after reasonable investigation, dated as of the Closing Date to the
foregoing effect and as to such other matters as may reasonably be requested by
such Purchaser.
(f) No Legal Prohibition; Government Approval.  No statute, rule, regulation,
executive order, decree, ruling, injunction, action or proceeding shall have
been enacted, entered, promulgated or endorsed by any court or governmental
authority of competent jurisdiction or any self-regulatory organization having
authority over the matters contemplated hereby which restricts or prohibits the
consummation of, any of the transactions contemplated by this Agreement.  The
Company shall have obtained all governmental, regulatory or third party consents
and approvals, if any, necessary for the sale of the Notes.
(g) No Material Adverse Change.  There shall have been no material adverse
changes and no material adverse developments in the business, properties,
operations, prospects, financial condition or results of operations of the
Company and its Subsidiaries, taken as a whole, since the date hereof, and no
information that is materially adverse to the Company and of which such
Purchaser is not currently aware shall come to the attention of such Purchaser.
(h) Corporate Approvals.  Such Purchaser shall have received a copy of
resolutions, duly adopted by the Board of Directors of the Company, which shall
be in full force and effect at the time of the Closing, authorizing the
execution, delivery and performance by the Company of this Agreement and the
other Transaction Documents and the consummation by the Company of the
transactions contemplated hereby and thereby, certified as such by the Secretary
or Assistant Secretary of the Company, and such other documents they reasonably
request in connection with the Closing.
(i) Debenture Exchange.  Holders of at least 80% of the aggregate face amount of
the outstanding Unsecured Debentures of the Company shall have agreed to
exchange their Unsecured Debentures for an equal aggregate face amount of
Subordinate Debentures.

--------------------------------------------------------------------------------

(j) Good Standing Certificates.  The Company shall have delivered to such
Purchaser a true copy of a certificate evidencing the formation and good
standing of the Company and each of its Subsidiaries in such entity's
jurisdiction of formation issued by the Secretary of State (or comparable
office) of such jurisdiction, as of a date within 10 days of the Closing Date.
(k) Transfer Agent Certification.  The Company shall have delivered to such
Purchaser a letter from the Company's transfer agent certifying the number of
shares of Common Stock outstanding as of a date within five days of the Closing
Date.
(m) UCC Search Results.  Within three (3) Business Days prior to the Closing,
the Company shall have delivered or caused to be delivered to each Purchaser (A)
copies of UCC search results, listing all effective financing statements which
name as debtor the Company or any of its Subsidiaries filed in the prior five
years to perfect an interest in any assets thereof, together with copies of such
financing statements, none of which, except for the Liens granted under the
Security Documents or as otherwise agreed in writing by the Purchasers, shall
cover any of the Collateral (as defined in the Notes) and the results of
searches for any tax lien and judgment lien filed against such Person or its
property, which results, except as otherwise agreed to in writing by the
Purchasers shall not show any such Liens (as defined in the Security Agreement);
and (B) a perfection certificate, duly completed and executed by the Company and
each of its Subsidiaries, in form and substance satisfactory to the Purchasers.


8. COLLATERAL AGENCY PROVISIONS.
(a) Appointment of Collateral Agent.  The Purchasers hereby appoint the
Collateral Agent to act as collateral agent and the Collateral Agent agrees to
act as collateral agent for the Purchasers, as contemplated herein and in the
Security Documents.
(b) Collateral Agent Authorized to Enter into Security Documents.  Each of the
Purchasers authorizes and directs the Collateral Agent to enter into the
Security Documents on its behalf.
(c) Amendment to Security Documents.  The Purchasers holding at least a majority
of the total outstanding principal balance of the Notes (the "Required Holders")
shall have the right to direct the Collateral Agent in writing, from time to
time, to consent to any amendment, modification or supplement to or waiver of
any provision of any Security Document and to release any Collateral (as defined
in the Security Documents) from any lien or security interest held by the
Collateral Agent; provided, however, that (i) no such direction shall require
the Collateral Agent to consent to the modification of any provision or portion
thereof which (in the sole judgment of the Collateral Agent) is intended to
benefit the Collateral Agent, (ii) the Collateral Agent shall have the right to
decline to follow any such direction if the Collateral Agent shall determine in
good faith that the directed action is not permitted by the terms of any
Security Document or may not lawfully be taken and (iii) no such direction shall
waive or modify any provision of any Security Document the waiver or
modification of which requires the consent of all Purchasers unless all
Purchasers consent thereto.  The Collateral Agent may rely on any such written
direction given to it by the Required Holders and shall be fully protected in
relying thereon, and shall under no circumstances be liable, except in
circumstances involving the Collateral Agent's gross negligence or willful
misconduct as shall have been determined in a final nonappealable judgment of a
court of competent jurisdiction, to any holder of the Notes or any other person
or entity for taking or refraining from taking action in accordance with any
direction or otherwise in accordance with any of the Security Documents.

--------------------------------------------------------------------------------

(d) Duties of Collateral Agent.
(i) Powers.  The Collateral Agent shall have and may exercise such powers under
the Security Documents as are specifically delegated to the Collateral Agent by
the terms hereof and thereof.  The Collateral Agent shall not have any implied
duties or any obligations to take any action under this Agreement or the
Security Documents.
(ii) No Obligation to Act.  The Collateral Agent shall be entitled to act or to
refrain from acting (and shall be fully protected in so acting or refraining
from acting) upon the written instructions of the Required Holders and such
instructions shall be binding upon all the Purchasers, including, without
limitation, the instructions set forth in Section 8(c) hereof; provided,
however, that the Collateral Agent shall not be under any obligation to exercise
any of the rights or powers vested in it by this Agreement or any Security
Document in the manner so requested unless, if so requested by the Collateral
Agent, it shall have been provided indemnity from the Company satisfactory to it
against the costs, expenses and liabilities which may be incurred by it in
compliance with or in performing such request or direction.  No provisions of
this Agreement or any Security Document shall otherwise be construed to require
the Collateral Agent to expend or risk its own funds or take any action that
could in its judgment cause it to incur any cost, expenses or liability for
which it is not specifically indemnified hereunder.  No provision of this
Agreement or of any Security Document shall be deemed to impose any duty or
obligation on the Collateral Agent to perform any act or acts or exercise any
right, power, duty or obligation conferred or imposed on it, in any jurisdiction
in which it shall be illegal, or in which the Collateral Agent shall be
unqualified or incompetent, to perform any such act or acts or to exercise any
such right, power, duty or obligation or if such performance or exercise would
constitute doing business by the Collateral Agent in such jurisdiction or impose
a tax on the Collateral Agent by reason thereof.
(iii) Action by Collateral Agent.  Absent written instructions from the Required
Holders at a time when an Event of Default shall have occurred and be
continuing, the Collateral Agent shall have no obligation to take any actions
under the Security Documents.
(iv) Independent Right of Each Purchaser to Instruct Collateral Agent.  The
right of each Purchaser to instruct the Collateral Agent is the separate and
individual property of such Purchaser and may be exercised as such Purchaser
sees fit in its sole discretion and with no liability to any other such
Purchaser for the exercise or non-exercise thereof.  Without limiting the
foregoing, the Required Holders shall not be liable under any circumstances to
any other Purchaser for any action taken or omitted to be taken hereunder by the
Collateral Agent upon written instructions from the Required Holders.
(v) Relationship Between Collateral Agent and Purchasers.  The relationship
between the Collateral Agent and the Purchasers is and shall be only to the
extent explicitly provided for herein that of agent and principal and nothing
herein contained shall be construed to constitute the Collateral Agent a trustee
for any Purchaser or to impose on the Collateral Agent duties and obligations
other than those expressly provided for herein.  Without limiting the generality
of the foregoing, neither the Collateral Agent nor any of its directors,
officers, employees, partners or agents shall:
(A) be responsible to the Purchasers for any recitals, representations or
warranties contained in, or for the execution, validity, genuineness,
perfection, effectiveness or enforceability of, the Security Documents (it being
expressly understood that any determination of the foregoing is the
responsibility of each Purchaser),
(B) be responsible to the Purchasers for the validity, genuineness, perfection,
effectiveness, enforceability, existence, value or enforcement of any security
interest in the Collateral (it being expressly understood that any determination
of the foregoing is the responsibility of each Purchaser),
(C) be under any duty to inquire into or pass upon any of the foregoing matters,
or to make any inquiry concerning the performance by any person or entity of its
or their obligations under any Security Document (it being expressly understood
that any determination of the foregoing is the responsibility of each
Purchaser),
(D) be deemed to have knowledge of the occurrence of an Event of Default (as
defined in the Notes), or any event, condition or circumstance the occurrence of
which would, with the giving of notice or the passage of time or both,
constitute an Event of Default,

--------------------------------------------------------------------------------

(E) be responsible or liable to the Purchasers for any shortage, discrepancy,
damage, loss or destruction of any part of the Collateral wherever the same may
be located regardless of the cause thereof unless the same shall happen solely
through the gross negligence or willful misconduct of the Collateral Agent as
shall have been determined in a final nonappealable judgment of a court of
competent jurisdiction,
(F) have any liability to the Purchasers for any error or omission or action or
failure to act of any kind made in the settlement, collection or payment in
connection with any of the Security Documents or any of the Collateral or any
instrument received in payment therefor or for any damage resulting therefrom
other than as a sole result of its own gross negligence or willful misconduct as
shall have been determined in a final nonappealable judgment of a court of
competent jurisdiction,
(G) in any event, be liable to the Purchasers as such for any action taken or
omitted by it, absent, in each case described in this subsection, its gross
negligence or willful misconduct as shall have been determined in a final
nonappealable judgment of a court of competent jurisdiction, or
(H)  be responsible or liable for any failure or delay in the performance of its
obligations hereunder arising out of or caused by, directly or indirectly,
forces beyond its control, including without limitation strikes, work stoppages,
accidents, acts of war or terrorism, civil or military disturbances, nuclear or
natural catastrophes or acts of god, and interruptions, loss or malfunctions of
utilities, communications or computer (software or hardware) services; it being
understood that the Collateral Agent shall use reasonable efforts which are
consistent with accepted practices in the banking industry to resume performance
as soon as practicable under the circumstances.
(e) Standard of Care.  Each Purchaser agrees with all other Purchasers and the
Collateral Agent that nothing contained in this Agreement shall be construed to
give rise to, nor shall such Purchaser have, any claims whatsoever against the
Collateral Agent on account of any act or omission to act in connection with the
exercise of any right or remedy of the Collateral Agent with respect to the
Security Documents or the Collateral in the absence of gross negligence or
willful misconduct of the Collateral Agent as shall have been determined in a
final nonappealable judgment of a court of competent jurisdiction.  In no event
shall the Collateral Agent be liable under or in connection with this Agreement
or any Security Documents for indirect, special, incidental, punitive or
consequential losses or damages of any kind whatsoever, including but not
limited to lost profits, whether or not foreseeable, even if the Collateral
Agent has been advised of the possibility thereof and regardless of the form of
action in which such damages are sought.
(f) Collateral In Possession of Collateral Agent.  The Collateral Agent shall be
at liberty to place any of the Collateral, this Agreement, the Security
Documents and any other instruments, documents or deeds delivered to it pursuant
to or in connection with any of such documents in any safe deposit box, safe or
receptacle selected by it or with any bank, any company whose business includes
undertaking the safe custody of documents or any firm of lawyers of good repute
and the Collateral Agent shall not be responsible for any loss thereby incurred
unless such loss is solely the result of the Collateral Agent's gross negligence
or willful misconduct as shall have been determined in a final nonappealable
judgment of a court of competent jurisdiction.  The Collateral Agent's books and
records shall at all times show that the Collateral is held by the Collateral
Agent subject to the pledge and lien of the Security Documents.
(g) Agents, Officers and Employees of Collateral Agent.  The Collateral Agent
may execute any of its duties under the Security Documents by or through its
agents, officers or employees.  Neither the Collateral Agent nor any of its
agents, officers or employees shall be liable for any action taken or omitted to
be taken by it or them in good faith, be responsible for the consequence of any
oversight or error of judgment or answerable for any loss unless any of the
foregoing shall happen through its or their gross negligence or willful
misconduct as shall have been determined in a final nonappealable judgment of a
court of competent jurisdiction.

--------------------------------------------------------------------------------

(h) Appointment of Co-Agent.  Whenever the Collateral Agent shall deem it
necessary or prudent in order either to conform to any law of any jurisdiction
in which all or any part of the Collateral shall be situated or to make any
claim or bring any suit with respect to the Collateral or the Security
Documents, or in the event that the Collateral Agent shall have been requested
to do so by or on behalf of the Required Holders, the Collateral Agent shall
execute and deliver a supplemental agreement and all other instruments and
agreements necessary or proper to constitute a bank or trust company, or one or
more other persons or entities approved by the Collateral Agent, either to act
as co-agent or co-agents with respect to all or any part of the Collateral or
with respect to the Security Documents, jointly with the Collateral Agent or any
successor or successors, or to act as separate agent or agents of any such
property, in any such case with such powers as may be provided in such
supplemental agreement, and to vest in such bank, trust company or other persons
or entities as such co-agent or separate agent, as the case may be, any
property, title, right or power of the Collateral Agent deemed necessary or
advisable by the Required Holders or the Collateral Agent.
(i) Reliance on Certain Documents.  The Collateral Agent shall be entitled to
rely on any communication, instrument or document believed by it to be genuine
and correct and to have been signed or sent by the proper person or entity, and
with respect to all legal matters shall be entitled to rely on the advice of
legal advisors selected by it concerning all matters relating to the Security
Documents and its duties hereunder and thereunder and otherwise shall rely on
such experts as it deems necessary or desirable, and shall not be liable to any
Purchaser or any other person or entity for the consequences of such reliance in
the absence of gross negligence or willful misconduct as shall have been
determined in a final nonappealable judgment of a court of competent
jurisdiction.
(j) Collateral Agent May Have Separate Relationship with Parties.  The
Collateral Agent (or any affiliate of the Collateral Agent) may, notwithstanding
the fact that it is the Collateral Agent, act as a lender to the Company and
lend money to, and generally engage in any kind of business with such party in
the same manner and to the same effect as though it were not the Collateral
Agent; and such business shall not constitute a breach of any obligation of the
Collateral Agent to the other Purchasers.
(k) Indemnification of Collateral Agent.  The Company hereby agrees to indemnify
and hold harmless the Collateral Agent (and its directors, officers and
employees) for any and all liabilities, losses, damages, penalties, actions,
judgments, suits, costs, expenses (including the fees and other charges of
counsel) or disbursements of any kind and nature whatsoever that may be imposed
on, incurred by or asserted against the Collateral Agent in its capacity as the
Collateral Agent, in any way relating to or arising out of the Security
Documents or the transactions contemplated hereby or thereby or the enforcement
of any of the terms hereof or thereof, provided that the Company shall not be
liable for any of the foregoing to the extent they arise from gross negligence
or willful misconduct on the part of the Collateral Agent as shall have been
determined in a final nonappealable judgment of a court of competent
jurisdiction.  This Section 8(k) shall survive the termination of this
Agreement.  Prior to taking any action hereunder as Collateral Agent, the
Collateral Agent may require the Company to deposit, and the Company shall
deposit, with the Collateral Agent sufficient sums as it determines in good
faith is necessary to protect the Collateral Agent for costs and expenses
associated with taking such action, and the Collateral Agent shall have no
liability hereunder for failure to take such action unless the Company promptly
deposits such sums; provided, however, that if the Company fails to deposit such
amounts within 3 business days of the Collateral Agent's request therefore, the
Collateral Agent shall notify the Purchasers of such failure.
(l) Resignation and Removal.  The Collateral Agent at any time may resign, upon
30 days' prior written notice, by an instrument addressed and delivered to the
Purchasers and the Company and may be removed at any time with or without cause
upon 30 days' prior written notice, by an instrument in writing duly executed by
duly authorized signatories of the Required Holders.  The Required Holders shall
have the right to appoint a successor to the Collateral Agent upon any such
resignation or removal, by instrument of substitution complying with the
requirements of applicable law, or, in the absence of any such requirement,
without any formality other than appointment and designation in writing, a copy
of which instrument or writing shall be sent to each Purchaser.  Upon the making
of such appointment and delivery to such successor Collateral Agent of the
Collateral then held by the retiring Collateral Agent, such successor Collateral
Agent shall thereupon succeed to and become vested with all the rights, powers,
privileges and duties conferred hereby and by the Security Documents upon the
Collateral Agent named herein, and one or more such appointments and
designations shall not exhaust the right to appoint and designate further
successor Collateral Agents hereunder.  The retiring Collateral Agent shall not
be discharged from its duties and obligations hereunder until, and the retiring
Collateral Agent shall be so discharged when, all the Collateral held by the
retiring Collateral Agent has been delivered to the successor Collateral Agent
and such successor Collateral Agent shall execute, acknowledge and deliver to
each holder of the Notes and to the Company an instrument accepting such
appointment.  If no successor shall be appointed and approved on or prior to the
date of any such resignation, the resigning Collateral Agent may apply to any
court of competent jurisdiction to appoint a successor to act until a successor
shall have been appointed by the Required Holders as above provided.

--------------------------------------------------------------------------------

(m) Rights with Respect to Collateral.
(i) Each Purchaser agrees with all other Purchasers (A) that it shall not, and
shall not attempt to, exercise any rights with respect to its security interest
in the Collateral, whether pursuant to any other agreement or otherwise (other
than pursuant to this Agreement), or take or institute any action against the
Collateral Agent or any of the other Purchasers in respect of the Collateral or
its rights hereunder (other than any such action arising from the breach of this
Agreement) and (B) that such Purchaser has no other rights with respect to the
Collateral other than as set forth in this Agreement and the Security Documents.
(ii) Each Purchaser agrees with all other Purchasers and the Collateral Agent
that nothing contained in this Section 8 shall be construed to give rise to, nor
shall such Purchaser have, any claims whatsoever against the Collateral Agent on
account of any act or omission to act in connection with the exercise of any
right or remedy of the Collateral Agent with respect to the Collateral in the
absence of gross negligence or willful misconduct of the Collateral Agent, as
shall have been determined in a final nonappealable judgment of a court of
competent jurisdiction.
(n) Fees, Costs and Expenses of Collateral Agent.  Without limiting any other
cost reimbursement provisions in this Agreement or the Security Documents, upon
demand, the Company shall pay to the Collateral Agent the amount of any and all
fees and reasonable expenses incurred by the Collateral Agent under this
Agreement or the Security Documents or in connection herewith or therewith,
including, without limitation, reasonable fees of counsel to the Collateral
Agent and those other expenses that may be incurred in connection with (i) the
execution and delivery of this Agreement and the Security Documents and any
amendments, waivers and supplements hereto or thereto, (ii) the administration
of this Agreement and the Security Documents, (iii) the custody or preservation
of, or the sale of, collection from, or other realization upon, any of the
Collateral (as defined in the Security Agreement), (iv) the exercise or
enforcement of any of the rights of the Collateral Agent under this Agreement or
the Security Documents, and (v) the failure of any the Company to perform or
observe any of the provisions of this Agreement or the Security Documents.  Upon
the occurrence of an Event of Default (as defined in the Notes), the Purchasers
collectively shall pay the Collateral Agent the sum of $10,000 on account, to
apply against an hourly fee of $350 to be paid to the Collateral Agent by the
Purchasers for services rendered pursuant to this Agreement. All payments due to
the Collateral Agent under this Agreement including reimbursements must be paid
when billed. The Collateral Agent may refuse to act on behalf of or make a
distribution to any Purchaser who is not current in payments to the Collateral
Agent.  Payments required pursuant to this Agreement shall be pari passu to the
Purchasers' interests in the Notes. The Collateral Agent is hereby authorized to
deduct any sums due the Collateral Agent from Collateral in the Collateral
Agent's possession.
(o) Representation at Closing:  The Purchasers irrevocably authorize the
Collateral Agent to act as the Purchasers' representative at the Closing, to
take delivery of all Notes and other deliveries to be made to the Purchasers
under Section 7 of this Agreement and to execute receipts evidencing the
delivery of those documents.
9. GOVERNING LAW; MISCELLANEOUS.
(a) Governing Law; Jurisdiction; Jury Trial.  This Agreement shall be governed
by and construed in accordance with the laws of the Commonwealth of
Massachusetts applicable to contracts made and to be performed in the
Commonwealth of Massachusetts.  The Company, each Purchaser and the Collateral
Agent irrevocably consent to the jurisdiction of the United States federal
courts and the state courts located in the City of Boston, Suffolk County, in
any suit or proceeding based on or arising under this Agreement and irrevocably
agree that all claims in respect of such suit or proceeding may be determined in
such courts. The Company, each Purchaser and the Collateral Agent each
irrevocably waives the defense of an inconvenient forum to the maintenance of
such suit or proceeding in such forum.  The Company, each Purchaser and the
Collateral Agent each further agrees that service of process upon such party
mailed by first class mail shall be deemed in every respect effective service of
process upon such party in any such suit or proceeding.  Nothing herein shall
affect the right of any party hereto to serve process in any other manner
permitted by law.  The Company, each Purchaser and the Collateral Agent each
agrees that a final non-appealable judgment in any such suit or proceeding shall
be conclusive and may be enforced in other jurisdictions by suit on such
judgment or in any other lawful manner.  EACH PARTY HEREBY IRREVOCABLY WAIVES
ANY RIGHT IT MAY HAVE TO, AND AGREES NOT TO REQUEST, A JURY TRIAL FOR THE
ADJUDICATION OF ANY DISPUTE HEREUNDER OR IN CONNECTION WITH OR ARISING OUT OF
ANY TRANSACTION DOCUMENT OR ANY TRANSACTION CONTEMPLATED HEREBY OR THEREBY.

--------------------------------------------------------------------------------

(b) Counterparts.  This Agreement may be executed in two or more counterparts,
all of which shall be considered one and the same agreement and shall become
effective when counterparts have been signed by each party and delivered to the
other party.  This Agreement, once executed by a party, may be delivered to the
other parties hereto by facsimile transmission of a copy of this Agreement
bearing the signature of the party so delivering this Agreement.  In the event
any signature is delivered by facsimile transmission, the party using such means
of delivery shall cause the manually executed execution page(s) hereof to be
physically delivered to the other party within five days of the execution
hereof, provided that the failure to so deliver any manually executed execution
page shall not affect the validity or enforceability of this Agreement.
(c) Construction.  Whenever the context requires, the gender of any word used in
this Agreement includes the masculine, feminine or neuter, and the number of any
word includes the singular or plural.  Unless the context otherwise requires,
all references to articles and sections refer to articles and sections of this
Agreement, and all references to schedules are to schedules attached hereto,
each of which is made a part hereof for all purposes.  The descriptive head-ings
of the several articles and sections of this Agreement are inserted for purposes
of reference only, and shall not affect the meaning or construction of any of
the provisions hereof.
(d) Severability.  If any provision of this Agreement shall be invalid or
unenforceable in any jurisdiction, such invalidity or unenforceability shall not
affect the validity or enforceability of the remainder of this Agreement or the
validity or enforceability of this Agreement in any other jurisdiction.
(e) Entire Agreement; Amendments.  This Agreement and the other Transaction
Documents (including any schedules and exhibits hereto and thereto) contain the
entire understanding of the Purchasers, the Company, the Collateral Agent, their
affiliates and persons acting on their behalf with respect to the matters
covered herein and therein and, except as specifically set forth herein or
therein, neither the Company, the Purchasers nor the Collateral Agent make any
representation, warranty, covenant or undertaking with respect to such matters. 
No provision of this Agreement may be waived other than by an instrument in
writing signed by the party to be charged with enforcement, and, except as
otherwise provided herein, no provision of this Agreement may be amended other
than by an instrument in writing signed by the Company and each Purchaser;
provided, that no amendment or waiver of any provision of Section 8 hereof shall
be effective unless it is set forth in a written instrument signed by the
Company, each Purchaser and the Collateral Agent.  No consideration shall be
offered or paid to any Person to amend or consent to a waiver or modification of
any provision of any of the Transaction Documents unless the same consideration
also is offered to all of the parties to the Transaction Documents or holders of
Notes, as the case may be.  The Company has not, directly or indirectly, made
any agreements with any Purchasers relating to the terms or conditions of the
transactions contemplated by the Transaction Documents except as set forth in
the Transaction Documents.
(f) Notices.  Any notices required or permitted to be given under the terms of
this Agreement shall be in writing and sent by certified or registered mail
(return receipt requested) or delivered personally, by nationally recognized
overnight carrier or by confirmed facsimile transmission, and shall be effective
five days after being placed in the mail, if mailed, or upon receipt or refusal
of receipt, if delivered personally or by nationally recognized overnight
carrier or confirmed facsimile transmission, in each case addressed to a party
as provided herein.  The initial addresses for such communications shall be as
follows, and each party shall provide notice to the other parties of any change
in such party's address:
(i)  If to the Company:
Security Devices International, Inc.
125 Lakeshore Road East, Suite 300
Oakville, ON L6J 1H3
Canada
Telephone: (905) 582-6402
Facsimile:
Attention:  Dean Thrasher



--------------------------------------------------------------------------------

with a copy simultaneously transmitted by like means (which transmittal shall
not constitute notice hereunder) to:


Hinckley, Allen & Snyder LLP
100 Westminster Street, Suite 1500
Providence, Rhode Island 02903
Telephone: (401) 274-2000
Facsimile: (401) 277-9600
Attention:  Margaret D. Farrell, Esq.
with a copy (for informational purposes only) to:
Beard Winter LLP
130 Adelaide St. W., Suite 701
Toronto, ON  M5H 2K4
Telephone: (416) 306-1777
Facsimile: (416) 593-7760
Attention: Erik J. Fish, Esq.
(ii)  If to any Purchaser, to the address set forth under such Purchaser's name
on the Execution Page hereto executed by such Purchaser.
(iii)  If to the Collateral Agent:


Northeast Industrial Partners, LLC
107 Audubon Road, Suite 201
Wakefield, MA, USA 01880
Telephone: (339) 219-0302
Facsimile:
Attention:  Bryan S. Ganz


(g) Successors and Assigns.  This Agreement shall be binding upon and inure to
the benefit of the parties and their successors and assigns.  Except as provided
herein, the Company shall not assign this Agreement or any rights or obligations
hereunder.  Any Purchaser may assign or transfer the Securities pursuant to the
terms of this Agreement and of such Securities, or assign such Purchaser's
rights hereunder to any other person or entity, which assignee shall be
considered a Purchaser for purposes of this Agreement.

--------------------------------------------------------------------------------

(h) Third Party Beneficiaries.  This Agreement is intended for the benefit of
the parties hereto and their respective permitted successors and assigns, and is
not for the benefit of, nor may any provision hereof be enforced by, any other
person.
(i) Survival.  The representations and warranties of the Company and the
agreements and covenants set forth in Sections 3, 4, 5 and 8 hereof shall
survive the Closing notwithstanding any due diligence investigation conducted by
or on behalf of any Purchaser.  Moreover, none of the representations and
warranties made by the Company herein shall act as a waiver of any rights or
remedies any Purchaser may have under applicable U.S. federal or state
securities laws.
(j) Further Assurances.  Each party shall do and perform, or cause to be done
and performed, all such further acts and things, and shall execute and deliver
all such other agreements, certificates, instruments and documents, as the other
party may reasonably request in order to carry out the intent and accomplish the
purposes of this Agreement and the consummation of the transactions contemplated
hereby.
(k) Payment Set Aside. To the extent that the Company makes a payment or
payments to any Purchaser hereunder or pursuant to any of the other Transaction
Documents or any Purchaser enforces or exercises its rights hereunder or
thereunder, and such payment or payments or the proceeds of such enforcement or
exercise or any part thereof are subsequently invalidated, declared to be
fraudulent or preferential, set aside, recovered from, disgorged by or are
required to be refunded, repaid or otherwise restored to the Company, a trustee,
receiver or any other person under any law (including, without limitation, any
bankruptcy law, state or federal law, common law or equitable cause of action),
then to the extent of any such restoration the obligation or part thereof
originally intended to be satisfied shall be revived and continued in full force
and effect as if such payment had not been made or such enforcement or setoff
had not occurred.
(l) No Strict Construction.  The language used herein and therein shall be
deemed to be the language chosen by the parties hereto to express their mutual
intent, and no rule of strict construction will be applied against any party to
this Agreement.
(m) Remedies.  No provision of this Agreement or any other Transaction Document
providing for any remedy to a Purchaser shall limit any other remedy which would
otherwise be available to such Purchaser at law, in equity or otherwise. 
Nothing in this Agreement or any other Transaction Document shall limit any
rights any Purchaser may have under any applicable federal or state securities
laws with respect to the investment contemplated hereby.  The Company
acknowledges that a breach by it of its obligations hereunder will cause
irreparable harm to the Purchasers by vitiating the intent and purpose of the
transactions contemplated hereby.  Accordingly, the Company acknowledges that
the remedy at law for a breach of its obligations hereunder (including, but not
limited to, its obligations pursuant to Section 5 hereof) will be inadequate and
agrees, in the event of a breach or threatened breach by the Company of the
provisions of this Agreement (including, but not limited to, its obligations
pursuant to Section 5 hereof), that each Purchaser shall be entitled, in
addition to all other available remedies, to an injunction restraining any
breach and requiring immediate issuance and transfer of the Securities, without
the necessity of showing economic loss and without any bond or other security
being required.
(n) Knowledge.  As used in this Agreement, the term "knowledge" of any person or
entity shall mean and include (i) actual knowledge and (ii) that knowledge which
a reasonably prudent business person could have obtained in the management of
his or her business affairs after making due inquiry and exercising due
diligence which a prudent business person should have made or exercised, as
applicable, with respect thereto and with respect to the Company, shall mean the
knowledge (as so defined) of the directors and officers of the Company.
(o) Exculpation Among Purchasers; No "Group". The obligations of each Purchaser
under any Transaction Document are several and not joint with the obligations of
any other Purchaser, and no Purchaser shall be responsible in any way for the
performance or non-performance of the obligations of any other Purchaser under
any Transaction Document.  Nothing contained herein or in any other Transaction
Document, and no action taken by any Purchaser pursuant thereto, shall be deemed
to constitute the Purchasers as a partnership, an association, a joint venture
or any other kind of entity, or create a presumption that the Purchasers are in
any way acting in concert or as a group with respect to such obligations or the
transactions contemplated by the Transaction Documents.  Each party to this
Agreement confirms that it has independently participated in the negotiation and
drafting of this Agreement and the other Transaction Documents with the advice
of its own counsel and advisors, that it has independently determined to enter
into the transactions contemplated hereby and thereby, that it is not relying on
any advice from or evaluation by any other Purchaser, and that it is not acting
in concert with any other Purchaser in making its purchase of Securities
hereunder or in monitoring its investment in the Company.  The Purchasers and,
to its knowledge, the Company agree that no action taken by any Purchaser
pursuant hereto or to the other Transaction Documents, shall be deemed to
constitute the Purchasers as a partnership, an association, a joint venture or
any other kind of entity or group, or create a presumption that the Purchasers
are in any way acting in concert or would deem such Purchasers to be members of
a "group" for purposes of Section 13(d) of the Exchange Act.  The Purchasers
have not agreed to act together for the purpose of acquiring, holding, voting or
disposing of equity securities of the Company. Each Purchaser shall be entitled
to independently protect and enforce its rights, including without limitation
the rights arising out of this Agreement or out of the other Transaction
Documents, and it shall not be necessary for any other Purchaser to be joined as
an additional party in any proceeding for such purpose.  The Company has elected
to provide all Purchasers with the same terms and Transaction Documents for the
convenience of the Company and not because it was required or requested to do so
by the Purchasers. The Company acknowledges that such procedure with respect to
the Transaction Documents in no way creates a presumption that the Purchasers
are in any way acting in concert or as a "group" for purposes of Section 13(d)
of the Exchange Act with respect to the Transaction Documents or the
transactions contemplated hereby or thereby.

--------------------------------------------------------------------------------

(p) Consent to Collection and Use of Personal Information.  This Agreement
requires each Purchaser to provide information about the Purchaser (the
"Personal Information").  Such information is being collected by the Company for
the purposes of completing the proposed issuance of the Notes, which includes,
without limitation, determining the Purchaser's eligibility to purchase the
Notes under applicable securities laws, preparing and registering certificates
representing the Notes and completing filings required by the securities
commissions, the TSX Venture Exchange Inc. and/or other regulatory authorities. 
Each Purchaser agrees that the Purchaser's Personal Information may be disclosed
by the Company (including the filing of copies or originals of any of the
Purchaser's documents) to: (a) securities commissions and/or other regulatory
authorities, (b) the TSX Venture Exchange Inc. and (c) any of the other parties
involved in this subscription, including legal counsel, and may be included in
record books in connection with this subscription.  In the case of information
provided to the securities commissions, such information is being collected
indirectly by them for the purpose of the administration and enforcement of
applicable securities laws and each Purchaser authorizes the indirect collection
of such information by them.  Each Purchaser consents to the foregoing
collection, use and disclosure of the Purchaser's Personal Information and to
the collection, use and disclosure of Personal Information by the securities
commissions and/or other regulatory authorities.  The title, business address
and business telephone number of the public official in Ontario who can answer
questions about the Ontario Securities Commission's indirect collection of the
information is the Administrative Assistant to the Administrative Support Clerk,
Ontario Securities Commission, Suite 1903, Box 55, 20 Queen Street West,
Toronto, Ontario M5H 3S8 (Telephone: 416-593-3684).


[REMAINDER OF PAGE LEFT BLANK INTENTIONALLY]

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned Purchaser, the Company and the collateral
Agent have caused this Agreement to be duly executed as of the date first above
written.
 
 

  SECURITY DEVICES INTERNATIONAL INC.          
 
By:
/s/ Dean Thrasher       Dean Thrasher       Chief Executive Officer          

                                           

  COLLATERAL AGENT:      NORTHEAST INDUSTRIAL PARTNERS, LLC, as Collateral Agent
         
 
By:
/s/ Bryan S. Ganz       Bryan S. Ganz       Manager          

  PURCHASER:      NLW1 LLC          
 
By:
/s/ Rodd Friedman       Rodd Friedman, Managing Partner      
 Aggregate Subscription Amount: $500,000
 Principal Amount of Notes: $500,000
             

 

--------------------------------------------------------------------------------



                                          

                                            

SECURITY DEVICES INTERNATIONAL INC.          
 
By:
/s/ Dean Thrasher       Dean Thrasher       Chief Executive Officer          

                                           

  COLLATERAL AGENT:      NORTHEAST INDUSTRIAL PARTNERS, LLC, as Collateral Agent
         
 
By:
/s/ Bryan S. Ganz       Bryan S. Ganz       Manager          

  PURCHASER:                
 
 
/s/ Pierre F. Lapeyre       Pierre F. Lapeyre        Aggregate Subscription
Amount: $300,000        Principal Amount of Notes: $300,000  

--------------------------------------------------------------------------------

SECURITY DEVICES INTERNATIONAL INC.          
 
By:
/s/ Dean Thrasher       Dean Thrasher       Chief Executive Officer          

                                           

  COLLATERAL AGENT:      NORTHEAST INDUSTRIAL PARTNERS, LLC, as Collateral Agent
         
 
By:
/s/ Bryan S. Ganz       Bryan S. Ganz       Manager          

  PURCHASER:      THE ALAN AND AMY MELTZER FAMILY FOUNDATION          
 
By:
/s/ Alan L. Meltzer       Alan L. Meltzer, President        Aggregate
Subscription Amount: $100,000        Principal Amount of Notes: $100,000  



 

--------------------------------------------------------------------------------

 

SECURITY DEVICES INTERNATIONAL INC.          
 
By:
/s/ Dean Thrasher       Dean Thrasher       Chief Executive Officer          

                                           

  COLLATERAL AGENT:      NORTHEAST INDUSTRIAL PARTNERS, LLC, as Collateral Agent
         
 
By:
/s/ Bryan S. Ganz       Bryan S. Ganz       Manager          

  PURCHASER:      THE ALAN L. MELTZER 2012 GRAT          
 
By:
/s/ Alan L. Meltzer       Alan L. Meltzer, Trustee        Aggregate Subscription
Amount: $200,000        Principal Amount of Notes: $200,000  

 
 

--------------------------------------------------------------------------------

 

SECURITY DEVICES INTERNATIONAL INC.          
 
By:
/s/ Dean Thrasher       Dean Thrasher       Chief Executive Officer          

                                           

  COLLATERAL AGENT:      NORTHEAST INDUSTRIAL PARTNERS, LLC, as Collateral Agent
         
 
By:
/s/ Bryan S. Ganz       Bryan S. Ganz       Manager          

  PURCHASER:      NORTHEAST INDUSTRIAL PARTNERS, LLC          
 
By:
/s/ Bryan S. Ganz       Bryan S. Ganz, Manager        Aggregate Subscription
Amount: $100,000        Principal Amount of Notes: $100,000  

 
 

--------------------------------------------------------------------------------

SECURITY DEVICES INTERNATIONAL INC.          
 
By:
/s/ Dean Thrasher       Dean Thrasher       Chief Executive Officer          

                                           

  COLLATERAL AGENT:      NORTHEAST INDUSTRIAL PARTNERS, LLC, as Collateral Agent
         
 
By:
/s/ Bryan S. Ganz       Bryan S. Ganz       Manager          

  PURCHASER:      REF SECURITIES & CO. LLP          
 
By:
/s/ Rodd Friedman       Rodd Friedman, Managing Member        Aggregate
Subscription Amount: $175,000        Principal Amount of Notes: $175,000  

 
 

--------------------------------------------------------------------------------

 

SECURITY DEVICES INTERNATIONAL INC.          
 
By:
/s/ Dean Thrasher       Dean Thrasher       Chief Executive Officer          

                                           

  COLLATERAL AGENT:      NORTHEAST INDUSTRIAL PARTNERS, LLC, as Collateral Agent
         
 
By:
/s/ Bryan S. Ganz       Bryan S. Ganz       Manager          

  PURCHASER:                
 
 
/s/ Doug Lipton and Lucia Smith       Doug Lipton and Lucia Smith      
 Aggregate Subscription Amount: $100,000        Principal Amount of Notes:
$100,000  

 
 
 

--------------------------------------------------------------------------------

SECURITY DEVICES INTERNATIONAL INC.          
 
By:
/s/ Dean Thrasher       Dean Thrasher       Chief Executive Officer          

                                           

  COLLATERAL AGENT:      NORTHEAST INDUSTRIAL PARTNERS, LLC, as Collateral Agent
         
 
By:
/s/ Bryan S. Ganz       Bryan S. Ganz       Manager          

  PURCHASER:      Shibumi Capital, LLC          
 
By:
/s/ Vladimir Kitaygorodsky       Vladimir Kitaygorodsky        Aggregate
Subscription Amount: $25,000        Principal Amount of Notes: $25,000  

 

--------------------------------------------------------------------------------

EXHIBIT A

 
[FORM OF SENIOR SECURED CONVERTIBLE NOTE]
NEITHER THE ISSUANCE AND SALE OF THE SECURITIES REPRESENTED BY THIS CERTIFICATE
NOR THE SECURITIES INTO WHICH THESE SECURITIES ARE CONVERTIBLE HAVE BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE STATE
SECURITIES LAWS.  THE SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD, TRANSFERRED
OR ASSIGNED (I) IN THE ABSENCE OF (A) AN EFFECTIVE REGISTRATION STATEMENT FOR
THE SECURITIES UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR (B) AN OPINION
IN A GENERALLY ACCEPTABLE FORM OF COUNSEL, WHICH COUNSEL SHALL BE SELECTED BY
THE HOLDER AND BE REASONABLY ACCEPTABLE TO THE ISSUER, THAT REGISTRATION IS NOT
REQUIRED UNDER SAID ACT OR (II) UNLESS SOLD PURSUANT TO RULE 144 UNDER SAID
ACT.  NOTWITHSTANDING THE FOREGOING, THE SECURITIES MAY BE PLEDGED IN CONNECTION
WITH A BONA FIDE MARGIN ACCOUNT OR OTHER LOAN OR FINANCING ARRANGEMENT SECURED
BY THE SECURITIES.  ANY TRANSFEREE OF THIS NOTE SHOULD CAREFULLY REVIEW THE
TERMS OF THIS NOTE, INCLUDING SECTIONS 3(c)(v) AND 18(a) HEREOF.  THE PRINCIPAL
AMOUNT REPRESENTED BY THIS NOTE AND, ACCORDINGLY, THE SECURITIES ISSUABLE UPON
CONVERSION HEREOF MAY BE LESS THAN THE AMOUNTS SET FORTH ON THE FACE HEREOF
PURSUANT TO SECTION 3(c)(v) OF THIS NOTE.   THIS NOTE IS SUBJECT TO CERTAIN
RESTRICTIONS ON TRANSFER SET FORTH IN SECTION 5 OF THE SECURITIES PURCHASE
AGREEMENT DATED AS OF DECEMBER 7, 2016.
UNLESS PERMITTED UNDER NATIONAL INSTRUMENT 45-102 (RESALE OF SECURITIES), THE
HOLDER OF THIS SECURITY (AND ANY SECURITY INTO WHICH THIS SECURITY MAY BE
CONVERTED) MUST NOT TRADE THE SECURITY BEFORE APRIL 8, 2017.
[WITHOUT PRIOR WRITTEN APPROVAL OF TSX VENTURE EXCHANGE AND COMPLIANCE WITH
NATIONAL INSTRUMENT 45-102 (RESALE OF SECURITIES), THE SECURITIES REPRESENTED BY
THIS CERTIFICATE (AND ANY SECURITY INTO WHICH THIS SECURITY MAY BE CONVERTED)
MAY NOT BE SOLD, TRANSFERRED, HYPOTHECATED OR OTHERWISE TRADED ON OR THROUGH THE
FACILITIES OF TSX VENTURE EXCHANGE OR OTHERWISE IN CANADA OR TO OR FOR THE
BENEFIT OF A CANADIAN RESIDENT UNTIL APRIL 8, 2017.]
SECURITY DEVICES INTERNATIONAL INC.
Senior Secured Convertible Note
Issuance Date:  December 7, 2016
Principal:  U.S. $[___________]

FOR VALUE RECEIVED, Security Devices International Inc., a Delaware corporation
(the "Company"), hereby promises to pay to [Insert Name] or registered assigns
("Holder") the amount set out above as the Principal (as reduced pursuant to the
terms hereof pursuant to redemption, conversion or otherwise, the "Principal")
when due, whether upon the Maturity Date (as defined below), acceleration,
redemption or otherwise (in each case in accordance with the terms hereof) and
to pay interest ("Interest") on any outstanding Principal at the rate equal to
the then applicable Interest Rate (as defined below), from the date set out
above as the Issuance Date (the "Issuance Date") until the same becomes due and
payable, whether upon an Interest Date (as defined below), the Maturity Date,
acceleration, conversion, redemption or otherwise (in each case, in accordance
with the terms hereof).  This Senior Secured Convertible Note (including all
Senior Secured Convertible Notes issued in exchange, transfer or replacement
hereof, this "Note") is one of an issue of Senior Secured Convertible Notes
issued pursuant to the Securities Purchase Agreement (as defined below) on the
Closing Date (as defined in the Securities Purchase Agreement) (collectively,
the "Notes" and such other Senior Secured Convertible Notes, the
"Other Notes").  Certain capitalized terms used herein are defined in Section
28.  Capitalized terms not otherwise defined herein have the meanings set forth
in the Securities Purchase Agreement.
       (1)  MATURITY. On the Maturity Date, the Holder shall surrender this Note
to the Company and the Company shall pay to the Holder an amount in cash
representing all outstanding Principal, accrued and unpaid Interest and accrued
and unpaid Late Charges, if any. The "Maturity Date" shall be June 6, 2019, but
may be extended at the option of the Holder through the date that is 10 days
after the consummation of a Change of Control in the event that a Change of
Control is publicly announced or a Change of Control Notice (as defined in
Section 5(b)) is delivered prior to the Maturity Date. Except as specifically
set forth herein, this Note is not prepayable.
      (2) INTEREST; INTEREST RATE

--------------------------------------------------------------------------------

      (a) Interest.  Interest on this Note shall commence accruing on the
Issuance Date and shall be computed on the basis of a 365-day year and shall be
payable in arrears on the last day of each May and November during the period
beginning on the Issuance Date and ending on, and including, the Maturity Date
(each, an "Interest Date") with the first Interest Date being May 31, 2017. 
Interest shall be payable on each Interest Date in cash.  Prior to the payment
of Interest on an Interest Date, Interest on this Note shall accrue at the rate
of 10% per annum (the "Interest Rate").
      (b) Default Rate. From and after the occurrence of an Event of Default and
notwithstanding the provisions of Section 2(b) hereof, the Interest Rate shall
be increased to 15.0% (the “Default Rate”). In the event that such Event of
Default is subsequently cured, the adjustment referred to in the preceding
sentence shall cease to be effective as of the date of such cure; provided that
the Interest calculated at the Default Rate during the continuance of such Event
of Default shall continue to apply to the extent it relates to the days after
the occurrence of such Event of Default through and including the date of cure
of such Event of Default.
     (c) Maximum Effective Interest Rate: Notwithstanding any other provision of
the Securities Purchase Agreement or this Note (including, for certainty,
Section 4(b) (Redemption Right) and Section 5 (Rights Upon Fundamental
Transaction And Change Of Control)), the effective rate of interest per annum
may not exceed 25% and any payments otherwise required to be made to the Holder
will be reduced as necessary for that purpose.
    (3) CONVERSION OF NOTES. This Note shall be convertible into shares of the
Company's common stock, par value $0.001 per share (the “Common Stock”), on the
terms and conditions set forth in this Section 3.
    (a) Conversion Right. Subject to the provisions of Section 3(d), at any time
or times on or after the Issuance Date, the Holder shall be entitled to convert
any portion of the outstanding and unpaid Conversion Amount (as defined below)
into fully paid and nonassessable shares of Common Stock in accordance with
Section 3(c), at the Conversion Rate (as defined below). The Company shall not
issue any fraction of a share of Common Stock upon any conversion. If the
issuance would result in the issuance of a fraction of a share of Common Stock,
the Company shall round such fraction of a share of Common Stock up to the
nearest whole share. The Company shall pay any and all taxes that may be payable
with respect to the issuance and delivery of Common Stock upon conversion of any
Conversion Amount.
  (b) Conversion Rate. The number of shares of Common Stock issuable upon
conversion of any Conversion Amount pursuant to Section 3(a) shall be determined
by dividing (x) such Conversion Amount by (y) the Conversion Price (such number
of shares, the “Conversion Rate”). For the purposes of this Note:
 
  (i) “Conversion Amount” means the portion of the Principal to be converted,
redeemed or otherwise with respect to which this determination is being made.
 
  (ii) “Conversion Price” means, as of any Conversion Date (as defined below) or
other date of determination a price equal to USD$0.24, subject to adjustment as
provided herein.
 
    (c) Mechanics of Conversion.

--------------------------------------------------------------------------------

 
   (i) Optional Conversion. To convert any Conversion Amount into shares of
Common Stock on any date (a “Conversion Date”), the Holder shall (A) transmit by
facsimile (or otherwise deliver), for receipt on or prior to 5:00 p.m., New York
City time, on such date, a copy of an executed notice of conversion in the form
attached hereto as Exhibit I (the “Conversion Notice”) to the Company and (B) if
required by Section 3(c)(v), surrender this Note to a common carrier for
delivery to the Company as soon as practicable on or following such date (or an
indemnification undertaking with respect to this Note in the case of its loss,
theft or destruction). Promptly following the date of receipt of a Conversion
Notice, the Company shall transmit by facsimile a confirmation of receipt of
such Conversion Notice to the Holder and the Company's transfer agent (the
“Transfer Agent”). On or before the fifth Business Day following the date of
receipt of a Conversion Notice (the “Share Delivery Date”), the Company shall
(1) (X) provided that the Transfer Agent is participating in the Depository
Trust Company (“DTC”) Fast Automated Securities Transfer Program and so long as
the certificates therefor are not required to bear a legend pursuant to Section
5(c) of the Securities Purchase Agreement, credit such aggregate number of
shares of Common Stock to which the Holder shall be entitled to the Holder's or
its designee's balance account with DTC through its Deposit Withdrawal Agent
Commission system or (Y) if the Transfer Agent is not participating in the DTC
Fast Automated Securities Transfer Program, issue and deliver to the address as
specified in the Conversion Notice, a certificate, registered in the name of the
Holder or its designee, for the number of shares of Common Stock to which the
Holder shall be entitled, which certificate shall not bear any restrictive
legend unless the certificate is required to bear such a legend pursuant to
Section 5(c) of the Securities Purchase Agreement, and (2) pay to the Holder in
cash an amount equal to the sum of (A) the amount of any accrued and unpaid
Interest on the applicable Conversion Amount being converted through the
Conversion Date and (B) any accrued and unpaid Late Charges on such Conversion
Amount and Interest. Delivery of physical certificates shall be deemed to have
been made if delivered personally or when delivered to a nationally recognized
overnight carrier. If this Note is physically surrendered for conversion as
required by Section 3(c)(iii) and the outstanding Principal of this Note is
greater than the Conversion Amount, then the Company shall as soon as
practicable and in no event later than three Business Days after receipt of this
Note and at its own expense, issue and deliver to the holder a new Note (in
accordance with Section 18(d)) representing the outstanding Principal not
converted. The Person or Persons entitled to receive the shares of Common Stock
issuable upon a conversion of this Note shall be treated for all purposes as the
record holder or holders of such shares of Common Stock on the Conversion Date.
 
  (ii) Company's Failure to Timely Convert. If the Company shall fail to issue a
certificate to the Holder or credit the Holder's balance account with DTC for
the number of shares of Common Stock to which the Holder is entitled upon
conversion of any Conversion Amount on or prior to the date which is five
Business Days after the Conversion Date (a “Conversion Failure”), then the
Company shall pay to the Holder payments (“Conversion Default Payments”) for a
Conversion Failure in the amount of (i) (N/365), multiplied by (ii) an amount
equal to the amount by which (x) the highest Closing Sale Price of the Common
Stock during the period beginning on the date the Conversion Notice giving rise
to the Conversion Failure in accordance with this Section 3(c)(ii) is
transmitted (the “Conversion Failure Date”) and ending on the date immediately
preceding the date on which the applicable Conversion Default Payment is made
exceeds (y) the Conversion Price in respect of such Conversion Amount,
multiplied by (iii) the number of shares of Common Stock the Company failed to
so deliver in such Conversion Failure, multiplied by (iv) .18, where N equals
the number of days from the Conversion Failure Date to the date that the Company
effects the full conversion of the Conversion Amount which gave rise to the
Conversion Failure. The accrued Conversion Default Payments for each calendar
month shall be paid in cash to the Holder by the fifth day of the month
following the month in which it has accrued. In addition to the foregoing, if
within five Trading Days after the Company's receipt of the facsimile copy of a
Conversion Notice the Company shall fail to issue and deliver a certificate to
the Holder or credit the Holder's balance account with DTC for the number of
shares of Common Stock to which the Holder is entitled upon such Holder's
conversion of any Conversion Amount, and if on or after such Trading Day the
Holder purchases (in an open market transaction or otherwise) Common Stock to
deliver in satisfaction of a sale by the Holder of Common Stock issuable upon
such conversion that the Holder anticipated receiving from the Company (a
“Buy-In”), then the Company shall, within three Business Days after the Holder's
request and in the Holder's discretion, either (i) pay cash to the Holder in an
amount equal to the Holder's total purchase price (including brokerage
commissions and other out-of-pocket expenses, if any) for the shares of Common
Stock so purchased (the “Buy-In Price”), at which point the Company's obligation
to deliver such certificate (and to issue such Common Stock) shall terminate, or
(ii) promptly honor its obligation to deliver to the Holder a certificate or
certificates representing such Common Stock and pay cash to the Holder in an
amount equal to the excess (if any) of the Buy-In Price over the product of (A)
such number of shares of Common Stock times (B) the Closing Sale Price on the
Conversion Date. Nothing herein shall limit the Holder’s right to pursue actual
damages for the Company’s failure to maintain a sufficient number of authorized
shares of Common Stock or to otherwise issue shares of Common Stock upon
conversion of this Note in accordance with the terms hereof, and the Holder
shall have the right to pursue all remedies available at law or in equity
(including a decree of specific performance and/or injunctive relief).
 
 (iii) Book-Entry. Notwithstanding anything to the contrary set forth herein,
upon conversion of any portion of this Note in accordance with the terms hereof,
the Holder shall not be required to physically surrender this Note to the
Company unless (A) the full Principal amount of this Note is being converted or
(B) the Holder has provided the Company with prior written notice (which notice
may be included in a Conversion Notice) requesting physical surrender and
reissue of this Note. The Holder and the Company shall maintain records showing
the Principal converted and the dates of such conversions (and the Interest and
Late Charges paid with respect thereto) or shall use such other method,
reasonably satisfactory to the Holder and the Company, so as not to require
physical surrender of this Note upon conversion.

--------------------------------------------------------------------------------

 
 (iv) Pro Rata Conversion; Disputes. In the event that the Company receives a
Conversion Notice from more than one holder of Notes for the same Conversion
Date and the Company can convert some, but not all, of such portions of the
Notes submitted for conversion, the Company, subject to Section 3(d), shall
convert from each holder of Notes electing to have Notes converted on such date
a pro rata amount of such holder's portion of its Notes submitted for conversion
based on the principal amount of Notes submitted for conversion on such date by
such holder relative to the aggregate principal amount of all Notes submitted
for conversion on such date. In the event of a dispute as to the number of
shares of Common Stock issuable to the Holder in connection with a conversion of
this Note, the Company shall issue to the Holder the number of shares of Common
Stock not in dispute and resolve such dispute in accordance with Section 23.
 
   (d) Limitations on Conversions and Payments in Shares of Common Stock;
Beneficial Ownership. The Company shall not be obligated to effect any
conversion of this Note or pay any amounts due hereunder in Common Stock, and
the Holder of this Note shall not have the right to convert any portion of this
Note pursuant to Section 3(a) or to require the Company to pay any amounts due
hereunder in Common Stock, in each case to the extent that after giving effect
to such conversion or payment, the Holder (together with the Holder's
affiliates) would beneficially own in excess of 4.99% (the “Maximum Percentage”)
of the number of shares of Common Stock outstanding immediately after giving
effect to such conversion or payment. For purposes of the foregoing sentence,
the number of shares of Common Stock beneficially owned by the Holder and its
affiliates shall include the number of shares of Common Stock issuable upon the
conversion or payment of or in connection with this Note with respect to which
the determination of such sentence is being made, but shall exclude the number
of shares of Common Stock which would be issuable upon (A) conversion of the
remaining, unconverted portion of this Note beneficially owned by the Holder or
any of its affiliates and (B) exercise or conversion of the unexercised or
unconverted portion of any other securities of the Company (including, without
limitation, any Other Notes or Warrants) subject to a limitation on conversion
or exercise analogous to the limitation contained herein beneficially owned by
the Holder or any of its affiliates. Except as set forth in the preceding
sentence, for purposes of this Section 3(d), beneficial ownership shall be
calculated in accordance with Section 13(d) of the Securities Exchange Act of
1934, as amended (the “Exchange Act”). For purposes of this Section 3(d), in
determining the number of outstanding shares of Common Stock, the Holder may
rely on the number of outstanding shares of Common Stock as reflected in (x) the
Company's most recent Form 10-K, Form 10-Q or Form 8-K, as the case may be, (y)
a more recent public announcement by the Company or (z) any other notice by the
Company or the Transfer Agent setting forth the number of shares of Common Stock
outstanding. For any reason at any time, upon the written or oral request of the
Holder, the Company shall within one Trading Day confirm orally and in writing
to the Holder the number of shares of Common Stock then outstanding. In any
case, the number of outstanding shares of Common Stock shall be determined after
giving effect to the conversion or exercise of securities of the Company,
including this Note, by the Holder or its affiliates since the date as of which
such number of outstanding shares of Common Stock was reported. By written
notice to the Company, the Holder may increase or decrease the Maximum
Percentage to any other percentage not in excess of 19.99% specified in such
notice; provided that (i) any such increase will not be effective until the
sixty-first (61st) day after such notice is delivered to the Company, and (ii)
any such increase or decrease will apply only to the Holder and not to any other
holder of Notes.
 
    (4) RIGHTS UPON EVENT OF DEFAULT.
 
    (a) Event of Default. Each of the following events shall constitute an
“Event of Default”:
 
    (i) the suspension from trading or failure of the Common Stock to be listed
on an Eligible Market for a period of five consecutive days or for more than an
aggregate of 10 days in any 365-day period;
 
    (ii) the Company's (A) failure to cure a Conversion Failure by delivery of
the required number of shares of Common Stock within ten Trading Days after the
applicable Conversion Date or (B) notice, written or oral, to any holder of the
Notes, including by way of public announcement or through any of its agents, at
any time, of its intention not to comply with a request for conversion of any
Notes into shares of Common Stock that is tendered in accordance with the
provisions of the Notes;

    (iii) the Holder's Authorized Share Allocation is less than the number of
shares of Common Stock that the Holder would be entitled to receive upon a full
conversion of this Note (without regard to any limitations on conversion set
forth in Section 3(d) or otherwise) for 10 consecutive Business Days;

--------------------------------------------------------------------------------

 
    (iv) the Company's failure to pay to the Holder any amount of Principal,
Interest, Late Charges or other amounts when and as due under this Note
(including, without limitation, the Company's failure to pay any redemption
payments, premiums or other amounts hereunder) or any other Transaction Document
(as defined in the Securities Purchase Agreement) except in the case of a
failure to pay Interest and Late Charges when and as due, in which case only if
such failure continues for a period of at least five Trading Days;
 
    (v) the Company shall either (i) fail to pay, when due, or within any
applicable grace period, any payment with respect to any Indebtedness in excess
of $250,000 due to any third party, other than, with respect to unsecured
Indebtedness only, payments contested by the Company in good faith by proper
proceedings and with respect to which adequate reserves have been set aside for
the payment thereof in accordance with GAAP, or otherwise be in breach or
violation of any agreement for monies owed or owing in an amount in excess of
$250,000, which breach or violation permits the other party thereto to declare a
default or otherwise accelerate amounts due thereunder, or (ii) suffer to exist
any other circumstance or event that would, with or without the passage of time
or the giving of notice, result in a default or event of default under any
agreement binding the Company, which default or event of default would or is
likely to have a material adverse effect on the business, operations,
properties, prospects or financial condition of the Company or any of its
Subsidiaries, individually or in the aggregate;
 
   (vi) the Company or any of its Subsidiaries, pursuant to or within the
meaning of Title 11, U.S. Code, or the Bankruptcy and Insolvency Act (Canada),
or any similar Federal, foreign or state law for the relief of debtors
(collectively, “Bankruptcy Law”), (A) commences a voluntary case, (B) consents
to the entry of an order for relief against it in an involuntary case, (C)
consents to the appointment of a receiver, trustee, assignee, liquidator or
similar official (a “Custodian”), (D) makes a general assignment for the benefit
of its creditors or (E) admits in writing that it is generally unable to pay its
debts as they become due;
 
   (vii) a court of competent jurisdiction enters an order or decree under any
Bankruptcy Law that (A) is for relief against the Company or any of its
Subsidiaries in an involuntary case, (B) appoints a Custodian of the Company or
any of its Subsidiaries or (C) orders the liquidation of the Company or any of
its Subsidiaries;
 
   (viii) bankruptcy, insolvency, reorganization or liquidation proceedings or
other proceedings for the relief of debtors shall be instituted by or against
the Company or any of its Subsidiaries and, if instituted against the Company or
any of its Subsidiaries by a third party, shall not be dismissed within 60 days
of their initiation;
 
   (ix) a final judgment or judgments for the payment of money aggregating in
excess of $500,000 are rendered against the Company or any of its Subsidiaries,
which judgments are not, within 60 days after the entry thereof, bonded,
discharged or stayed pending appeal, or are not discharged within 60 days after
the expiration of such stay; provided, however, that any judgment that is
covered by insurance or an indemnity from a credit worthy party shall not be
included in calculating the $500,000 amount set forth above;
 
   (x) the Company breaches any representation, warranty, covenant (other than
the covenants set forth in Section 14 of this Note) or other term or condition
of any Transaction Document, except, in the case of a breach of a covenant which
is curable, only if such breach continues for a period of at least 10
consecutive days after written notice thereof to the Company by the Holder;
 
   (xi) any breach or failure to comply with Section 14 of this Note;

--------------------------------------------------------------------------------

 
   (xii) the Company fails to remove any restrictive legend on any certificate
or any shares of Common Stock issued to the holders of Notes upon conversion of
the Notes as and when required by the Notes or the Securities Purchase Agreement
(a “Legend Removal Failure”), and any such failure continues uncured for five
Business Days after the Company has been notified thereof in writing by the
holder; or
 
   (xiii) any Event of Default (as defined in the Other Notes) occurs with
respect to any Other Notes.
 
   (b) Redemption Right. Upon the occurrence of an Event of Default with respect
to this Note or any Other Note, the Company shall within one Business Day
deliver written notice thereof via confirmed facsimile and overnight courier (an
“Event of Default Notice”) to the Holder. At any time after the earlier of the
Holder's receipt of an Event of Default Notice and the Holder becoming aware of
an Event of Default, the Holder may require the Company to redeem all or any
portion of this Note by delivering written notice thereof (the “Event of Default
Redemption Notice”) to the Company, which Event of Default Redemption Notice
shall indicate the amount of Principal of this Note the Holder is electing to
redeem. Each portion of the Principal amount of this Note subject to redemption
by the Company pursuant to this Section 4(b) shall be redeemed by the Company at
a price (the “Event of Default Redemption Price”) equal to 110% of the sum of
(i) any accrued and unpaid Interest on the Conversion Amount being redeemed,
plus (ii) any accrued and unpaid Late Charges on such Conversion Amount and
Interest, plus (iii) the greater of (A) the sum of (1) the Conversion Amount to
be redeemed and (2) an amount equal to 100% of the Interest that would have been
earned on the Conversion Amount from the Conversion Date through the Maturity
Date., and (B) the product of (1) the Conversion Rate with respect to such
Conversion Amount in effect at such time as the Holder delivers an Event of
Default Redemption Notice, and (2) the highest Closing Sale Price of the Common
Stock during the period beginning on the date immediately preceding such Event
of Default and ending on the date immediately preceding the payment of the Event
of Default Redemption Price. Redemptions required by this Section 4(b) shall be
made in accordance with the provisions of Section 12, to the extent applicable.
To the extent redemptions required by this Section 4(b) are deemed or determined
by a court of competent jurisdiction to be prepayments of this Note by the
Company, such redemptions shall be deemed to be voluntary prepayments.
Notwithstanding anything to the contrary in this Section 4, until the Event of
Default Redemption Price (together with any interest thereon) is paid in full,
the Conversion Amount submitted for redemption under this Section 4(b) may be
converted, in whole or in part, by the Holder into Common Stock pursuant to
Section 3 hereof. The parties hereto agree that in the event of the Company's
redemption of any portion of this Note under this Section 4(b), the Holder's
damages would be uncertain and difficult to estimate because of the parties'
inability to predict future interest rates and the uncertainty of the
availability of a suitable substitute investment opportunity for the Holder.
Accordingly, any premium due under this Section 4(b) is intended by the parties
to be, and shall be deemed, a reasonable estimate of the Holder's actual loss of
its investment opportunity and not as a penalty.
 
   (5) RIGHTS UPON FUNDAMENTAL TRANSACTION AND CHANGE OF CONTROL.
 
    (a) Assumption. The Company shall not enter into or be party to a
Fundamental Transaction unless (i) the Successor Entity and, if an entity other
than the Successor Entity is the entity whose capital stock or assets the
holders of the Common Stock are entitled to receive as a result of such
Fundamental Transaction, such other entity (the “Other Entity”), assumes in
writing all of the obligations of the Company under this Note and the other
Transaction Documents in accordance with the provisions of this Section 5(a)
pursuant to written agreements in form and substance satisfactory to the
Required Holders and approved by the Required Holders prior to such Fundamental
Transaction (which approval shall not be unreasonably withheld), including
agreements to deliver to each holder of Notes in exchange for such Notes a
security of the Successor Entity or Other Entity, as applicable, evidenced by a
written instrument substantially similar in form and substance to the Notes and
with appropriate provisions such that the rights and interests of the Holder and
the economic value of this Note are in no way diminished by such Fundamental
Transaction, including, without limitation, having a principal amount and
interest rate equal to the principal amounts and the interest rates of the Notes
held by such holder and having similar ranking to the Notes and reasonably
satisfactory to the Required Holders, and (ii) the Successor Entity or the Other
Entity, as applicable (including its Parent Entity), is a publicly traded
corporation whose common stock is quoted on or listed for trading on an Eligible
Market. Upon the occurrence of any Fundamental Transaction, the Successor Entity
or the Other Entity, as applicable, shall succeed to, and be substituted for (so
that from and after the date of such Fundamental Transaction, the provisions of
this Note referring to the “Company” shall refer instead to the Successor Entity
or the Other Entity, as applicable), and may exercise every right and power of
the Company and shall assume all of the obligations of the Company under this
Note with the same effect as if such Successor Entity or such Other Entity, as
applicable, had been named as the Company herein. Upon consummation of the
Fundamental Transaction, the Successor Entity or the Other Entity, as
applicable, shall deliver to the Holder confirmation that there shall be issued
upon conversion or redemption of this Note at any time after the consummation of
the Fundamental Transaction, in lieu of the shares of the Company's Common Stock
(or other securities, cash, assets or other property) issuable upon the
conversion or redemption of the Notes prior to such Fundamental Transaction,
such shares of publicly traded common stock (or its equivalent) of the Successor
Entity or the Other Entity, as applicable, as adjusted in accordance with the
provisions of this Note. The provisions of this Section shall apply similarly
and equally to successive Fundamental Transactions and shall be applied without
regard to any limitations on the conversion or redemption of this Note.

--------------------------------------------------------------------------------

 
    (b) Redemption Right.
 
    At least 45 days before the consummation of a Change of Control, but in no
event later than 15 days prior to the record date for the determination of
stockholders entitled to vote with respect thereto (or, with respect to a tender
offer, or a change in the Board of Directors, if the Company is unable to comply
with this time requirement because of the nature of the Change of Control, as
soon as the Company reasonably believes that the Change of Control is to be
consummated), but not prior to the public announcement of such Change of
Control, the Company shall deliver written notice thereof via facsimile and
overnight courier to the Holder (a “Change of Control Notice”). If the terms of
a Change of Control change materially from those set forth in a Change of
Control Notice, the Company shall deliver a new Change of Control Notice and the
time periods in this clause (b) shall be calculated based upon the Holder's
receipt of the later Change of Control Notice. At any time during the period
(the “Change of Control Period”) beginning after the Holder's receipt of a
Change of Control Notice and ending on the date that is thirty (30) days after
delivery of the Change of Control Notice, the Holder may require the Company to
redeem all or any portion of the outstanding Principal of this Note by
delivering written notice thereof (“Change of Control Redemption Notice”) to the
Company, which Change of Control Redemption Notice shall indicate the portion of
this Note that the Holder is electing to redeem. The portion of this Note
subject to redemption pursuant to this Section 5 (the “Redemption Portion”)
shall be redeemed by the Company for the Change of Control Redemption Price (as
defined in Section 5(b)(ii)), which shall be payable in cash.
 
   As used in this Section 5, the “Change of Control Redemption Price” shall
mean the greater of:
 
   (A) the sum of (x) the aggregate consideration that the Holder would be
entitled to receive in connection with a Change of Control if the Holder were to
fully convert (without giving effect to any limitations on conversion set forth
herein) the outstanding Principal of this Note into Common Stock pursuant to
Section 3(a) hereof immediately prior to the consummation of such Change of
Control, plus (y) any accrued and unpaid Interest thereon through but excluding
the effective date of the Change of Control and any accrued and unpaid Late
Charges on such Principal and Interest; or
 
   (B) an amount equal to the sum of (x) the outstanding Principal of this Note
plus (y) any accrued and unpaid Interest thereon through but excluding the
effective date of the Change of Control and any accrued and unpaid Late Charges
on such Principal and Interest plus (z) an amount equal to 100% of the Interest
that would have been earned on this Note from the effective date of the Change
of Control through the Maturity Date.
 
   (i) Redemptions required by this Section 5 shall be made in accordance with
the provisions of Section 12 to the extent applicable and shall have priority
over payments to stockholders in connection with a Change of Control. To the
extent redemptions required by this Section 5(b) are deemed or determined by a
court of competent jurisdiction to be prepayments of this Note by the Company,
such redemptions shall be deemed to be voluntary prepayments. Notwithstanding
anything to the contrary in this Section 5, until the Change of Control
Redemption Price (together with any interest thereon) is paid in full, the
Conversion Amount submitted for redemption under this Section 5(b) (together
with any interest thereon) may be converted, in whole or in part, subject to
Section 3(d), by the Holder into Common Stock, or in the event the Conversion
Date is after the consummation of the Change of Control, shares of stock or
equity interests of the Successor Entity or Other Entity, as applicable,
substantially equivalent to the Company's Common Stock pursuant to Section 3.
The parties hereto agree that in the event of the Company's redemption of any
portion of this Note under this Section 5(b), the Holder's damages would be
uncertain and difficult to estimate because of the parties' inability to predict
future interest rates and the uncertainty of the availability of a suitable
substitute investment opportunity for the Holder. Accordingly, any redemption
premium due under this Section 5(b) is intended by the parties to be, and shall
be deemed, a reasonable estimate of the Holder's actual loss of its investment
opportunity and not as a penalty.
 
   (6) RIGHTS UPON CERTAIN CORPORATE EVENTS.
 
   In addition to and not in substitution for any other rights hereunder, prior
to the consummation of any Fundamental Transaction pursuant to which holders of
shares of Common Stock are entitled to receive securities or other assets with
respect to or in exchange for shares of Common Stock (a “Corporate Event”), the
Company shall make appropriate provision to insure that the Holder will
thereafter have the right to receive upon a conversion of this Note at any time
after the consummation of the Fundamental Transaction but prior to the Maturity
Date, in lieu of the shares of the Common Stock (or other securities, cash,
assets or other property) purchasable upon the conversion of this Note prior to
such Fundamental Transaction, such shares of stock, securities, cash, assets or
any other property whatsoever (including warrants or other purchase or
subscription rights) which the Holder would have been entitled to receive upon
the happening of such Fundamental Transaction had this Note been converted
immediately prior to the consummation of such Fundamental Transaction (without
taking into account any limitations or restrictions on the convertibility of
this Note, but after the calculation of such number of shares, the provisions of
Section 3(d) shall continue to apply). Any provision made pursuant to the
preceding sentence shall be in a form and substance reasonably satisfactory to
the Required Holders. The provisions of this Section shall apply similarly and
equally to successive Corporate Events and shall be applied without regard to
any limitations on the conversion or redemption of this Note.

--------------------------------------------------------------------------------

 
    (7) RIGHTS UPON ISSUANCE OF OTHER SECURITIES.
 
   (a) Adjustment of Conversion Price upon Issuance of Common Stock. If and
whenever after the Issuance Date, the Company issues or sells, or in accordance
with this Section 7(a) is deemed to have issued or sold, any shares of Common
Stock (including, without limitation, the issuance or sale of shares of Common
Stock owned or held by or for the account of the Company and the issuance of any
shares of Common Stock, Options or Convertible Securities in exchange for any
security such as a non-convertible note, but excluding shares of Common Stock
issued or deemed to have been issued or sold by the Company in connection with
any Excluded Security) for a consideration per share (the “New Issuance Price”)
less than a price (the “Applicable Price”) equal to the Conversion Price in
effect immediately prior to such issue or sale (the foregoing a “Dilutive
Issuance”), then immediately after such Dilutive Issuance, the Conversion Price
then in effect shall be reduced to an amount equal to the product of (A) the
Conversion Price in effect immediately prior to such Dilutive Issuance and (B)
the quotient determined by dividing (1) the sum of (I) the product derived by
multiplying the Conversion Price in effect immediately prior to such Dilutive
Issuance and the number of shares of Common Stock Deemed Outstanding immediately
prior to such Dilutive Issuance plus (II) the consideration, if any, received by
the Company upon such Dilutive Issuance, by (2) the product derived by
multiplying (I) the Conversion Price in effect immediately prior to such
Dilutive Issuance by (II) the number of shares of Common Stock Deemed
Outstanding immediately after such Dilutive Issuance, provided that in no event
shall the Conversion Price be reduced below the Minimum Conversion Price (as
defined in Section 28 hereof). For purposes of determining the adjusted
Conversion Price under this Section 7(a), the following shall be applicable:
 
   (i) Issuance of Options. If the Company in any manner grants or sells any
Options, whether or not immediately exercisable, in one transaction or in a
series of related transactions, and the lowest price per share for which one
share of Common Stock is issuable upon the exercise of any such Option or upon
conversion or exchange or exercise of any Convertible Securities issuable upon
exercise of such Option is less than the Applicable Price, then such share of
Common Stock shall be deemed to be outstanding and to have been issued and sold
by the Company at the time of the granting or sale of such Option for such price
per share. For purposes of this Section 7(a)(i), the “lowest price per share for
which one share of Common Stock is issuable upon the exercise of any such Option
or upon conversion or exchange or exercise of any Convertible Securities
issuable upon exercise of such Option” shall be equal to the sum of the lowest
amounts of consideration (if any) received or receivable (but excluding any
contingent amounts) by the Company with respect to any one share of Common Stock
upon the granting or sale of the Option, upon exercise of the Option and upon
conversion, exercise or exchange of any Convertible Security issuable upon
exercise of such Option. No further adjustment of the Conversion Price shall be
made upon the actual issuance of such share of Common Stock or of such
Convertible Securities upon the exercise of such Options or upon the actual
issuance of such Common Stock upon conversion or exchange or exercise of such
Convertible Securities.
 
   (ii) Issuance of Convertible Securities. If the Company in any manner issues
or sells any Convertible Securities, whether or not immediately convertible, in
one transaction or a series of related transactions, and the lowest price per
share for which one share of Common Stock is issuable upon such conversion or
exchange or exercise thereof is less than the Applicable Price, then such shares
of Common Stock shall be deemed to be outstanding and to have been issued and
sold by the Company at the time of the issuance or sale of such Convertible
Securities for such price per share. For the purposes of this Section 7(a)(ii),
the “lowest price per share for which one share of Common Stock is issuable upon
such conversion or exchange or exercise” shall be equal to the sum of the lowest
amounts of consideration (if any) received or receivable (but excluding any
contingent amounts) by the Company with respect to one share of Common Stock
upon the issuance or sale of the Convertible Security and upon conversion,
exercise or exchange of such Convertible Security. No further adjustment of the
Conversion Price shall be made upon the actual issuance of such share of Common
Stock upon conversion or exchange or exercise of such Convertible Securities,
and if any such issue or sale of such Convertible Securities is made upon
exercise of any Options for which adjustment of the Conversion Price had been or
are to be made pursuant to other provisions of this Section 7(a), no further
adjustment of the Conversion Price shall be made by reason of such issue or
sale.
 
   (iii) Change in Option Price or Rate of Conversion. If the purchase price
provided for in any Options, the additional consideration, if any, payable upon
the issue, conversion, exchange or exercise of any Convertible Securities, or
the rate at which any Convertible Securities are convertible into or
exchangeable or exercisable for Common Stock changes at any time, the Conversion
Price in effect at the time of such change shall be adjusted to the Conversion
Price that would have been in effect at such time had such Options or
Convertible Securities provided for such changed purchase price, additional
consideration or changed conversion rate, as the case may be, at the time
initially granted, issued or sold. For purposes of this Section 7(a)(iii), if
the terms of any Option or Convertible Security that was outstanding as of the
Subscription Date are changed in the manner described in the immediately
preceding sentence, then such Option or Convertible Security and the shares of
Common Stock deemed issuable upon exercise, conversion or exchange thereof shall
be deemed to have been issued as of the date of such change. No adjustment shall
be made if such adjustment would result in an increase of the Conversion Price
then in effect.

--------------------------------------------------------------------------------

 
   (iv) Calculation of Consideration Received. In case any Option is issued in
connection with the issue or sale of other securities of the Company, together
comprising one integrated transaction in which no specific consideration is
allocated to such Options by the parties thereto, the Options therefor will be
deemed to have been issued for no consideration. If any shares of Common Stock,
Options or Convertible Securities are issued or sold or deemed to have been
issued or sold for cash, the consideration received therefor will be deemed to
be the net amount received by the Company therefor, after deduction of all
underwriting discounts or allowances in connection with such issuance or sale.
If any shares of Common Stock, Options or Convertible Securities are issued or
sold for a consideration other than cash, the amount of the consideration
received therefor will be deemed to be the fair value of such consideration,
except where such consideration consists of securities, in which case the amount
of consideration received by the Company will be the Closing Sale Price of such
securities on the date of receipt. If any Common Stock, Options or Convertible
Securities are issued to the owners of the non-surviving entity in connection
with any merger in which the Company is the surviving entity, the amount of
consideration therefor will be deemed to be the fair value of such portion of
the net assets and business of the non-surviving entity as is attributable to
such Common Stock, Options or Convertible Securities, as the case may be. The
fair value of any consideration other than cash or securities will be determined
in good faith by the Board of Directors of the Company (subject to the right of
the Required Holders to dispute such valuation as described below). If the
Required Holders disagree with the Board of Directors’ determination of fair
value, the Required Holders may submit a notice of disagreement to the Company.
During the 10 days immediately following the Company’s receipt of such notice
(the “Notice Date”), the Required Holders and the Company shall negotiate in
good faith to determine a mutually agreeable fair value. If the parties are
unable to reach agreement within such 10-day period, the fair value of such
consideration will be determined within five Business Days after the 10th day
following the Notice Date by an independent, reputable appraiser jointly
selected by the Company and the Required Holders. The determination of such
appraiser shall be deemed binding upon all parties absent manifest error and the
fees and expenses of such appraiser shall be borne by the Company. If the
Company issues (or becomes obligated to issue) shares of Common Stock pursuant
to any antidilution or similar adjustments (other than as a result of stock
splits, stock dividends and the like) contained in any Convertible Securities or
Options outstanding as of the Subscription Date, but not included in Schedule
3(c) to the Securities Purchase Agreement, then all shares of Common Stock so
issued shall be deemed to have been issued for no consideration. If the Company
issues (or becomes obligated to issue) shares of Common Stock pursuant to any
antidilution or similar adjustments contained in any Convertible Securities or
Options included in Schedule 3(c) to the Securities Purchase Agreement as a
result of the issuance of the Notes and the number of shares that the Company
issues (or is obligated to issue) as a result of such issuance exceeds the
amount specified in Schedule 3(c) to the Securities Purchase Agreement, such
excess shares shall be deemed to have been issued for no consideration.
Notwithstanding anything else herein to the contrary, if Common Stock, Options
or Convertible Securities are issued or sold in conjunction with each other as
part of a single transaction or in a series of related transactions, the holder
hereof may elect to determine the amount of consideration deemed to be received
by the Company therefor by deducting the fair value of any type of securities
(the “Disregarded Securities”) issued or sold in such transaction or series of
transactions. If the holder makes an election pursuant to the immediately
preceding sentence, no adjustment to the Conversion Price shall be made pursuant
to this Section 7(a) for the issuance of the Disregarded Securities or upon any
conversion, exercise or exchange thereof.
 
   (v) Record Date. If the Company takes a record of the holders of Common Stock
for the purpose of entitling them (A) to receive a dividend or other
distribution payable in Common Stock, Options or in Convertible Securities or
(B) to subscribe for or purchase Common Stock, Options or Convertible
Securities, then such record date will be deemed to be the date of the issue or
sale of the Common Stock deemed to have been issued or sold upon the declaration
of such dividend or the making of such other distribution or the date of the
granting of such right of subscription or purchase, as the case may be.
 
   (b) Adjustment of Conversion Price upon Subdivision or Combination of Common
Stock. If the Company at any time on or after the Issuance Date subdivides (by
any stock split, stock dividend, recapitalization or otherwise) one or more
classes of its outstanding shares of Common Stock into a greater number of
shares, the Conversion Price and the Minimum Conversion Price in effect
immediately prior to such subdivision will be proportionately reduced. If the
Company at any time on or after the Issuance Date combines (by combination,
reverse stock split or otherwise) one or more classes of its outstanding shares
of Common Stock into a smaller number of shares, the Conversion Price and the
Minimum Conversion Price in effect immediately prior to such combination will be
proportionately increased. Any adjustment under this Section 7(b) shall become
effective at the close of business on the date the subdivision or combination
becomes effective.
 
 

--------------------------------------------------------------------------------

   (c) Other Events. If any event occurs of the type contemplated by the
provisions of this Section 7 but not expressly provided for by such provisions
(including, without limitation, the granting of stock appreciation rights,
phantom stock rights or other rights with equity features, other than Excluded
Securities), then the Company's Board of Directors will make an appropriate
adjustment in the Conversion Price and the Minimum Conversion Price so as to
protect the rights of the Holder under this Note; provided that no such
adjustment will increase the Conversion Price as otherwise determined pursuant
to this Section 7.
 
   (d) De Minimis Adjustments. No adjustment in the Conversion Price shall be
required unless such adjustment would require an increase or decrease of at
least USD$0.01 in such price; provided, however, that any adjustment which by
reason of this Section 7(d) is not required to be made shall be carried forward
and taken into account in any subsequent adjustments under this Section 7. All
calculations under this Section 7 shall be made by the Company in good faith and
shall be made to the nearest cent or to the nearest one hundredth of a share, as
applicable. No adjustment need be made for a change in the par value or no par
value of the Company’s Common Stock.
 
   (e) Notice of Adjustments. Upon the occurrence of any event which requires
any adjustment or readjustment of the Conversion Price pursuant to this Section
7 or any change in the number or type of stock, securities and/or other property
issuable upon conversion of the Notes, the Company, at its expense, shall
promptly make a public announcement of such adjustment or readjustment and shall
give notice thereof to the Holder, which notice shall state the Conversion Price
resulting from such adjustment or readjustment and any change in the number or
type of stock, securities and/or other property issuable upon conversion of this
Note, setting forth in reasonable detail the method of calculation and the facts
upon which such calculation is based. Such calculation shall be certified by the
chief financial officer of the Company. The Company shall, upon the written
request at any time of the Holder, furnish a like certificate setting forth (i)
the Conversion Price at the time in effect and (ii) the number of shares of
Common Stock and the amount, if any, of other securities or property which at
the time would be received upon conversion of this Note.
 
   (8) COMPANY’S RIGHT OF OPTIONAL REDEMPTION.
 
   (a) Redemption Right. At any time and from time to time following the
Issuance Date, the Company may elect, at its option, to redeem all or any
portion of the outstanding Principal of the Notes, on a pro rata basis, by
delivering written notice thereof (the “ Optional Redemption Notice”) at least
thirty (30) days in advance of the date scheduled for redemption (the “ Optional
Redemption Date”) to the holders of the Notes, which Optional Redemption Notice
shall indicate the portion of the Notes that the Company is electing to redeem.
The portion of this Note subject to redemption pursuant to this Section 8 (the
“Optional Redemption Portion”) shall be redeemed by the Company for the Option
Redemption Price (as defined in Section 8(b)), which shall be paid to the Holder
in cash on the Optional Redemption Date.
 
   (b) As used in this Section 8, the “Optional Redemption Price” shall mean:
 
   (i) With respect to any Optional Redemption Notice delivered on or before the
first anniversary of the Issuance Date, an amount equal to the sum of (A) the
outstanding Principal of the Optional Redemption Portion of this Note plus (B)
any accrued and unpaid Interest thereon through but excluding the Optional
Redemption Date and any accrued and unpaid Late Charges on such Principal and
Interest plus (C) an amount equal to 100% of the Interest that would have been
earned on the Optional Redemption Portion from the Optional Redemption Notice
through the Maturity Date.
 
   (ii) With respect to any Optional Redemption Notice delivered after the first
anniversary of the Issuance Date, an amount equal to the sum of (A) the
outstanding Principal of the Optional Redemption Portion of this Note plus (B)
any accrued and unpaid Interest thereon through but excluding the Optional
Redemption Date and any accrued and unpaid Late Charges on such Principal and
Interest plus (C) an amount equal to 50% of the Interest that would have been
earned on the Optional Redemption Portion from the Optional Redemption Notice
through the Maturity Date.
 
Notwithstanding anything to the contrary in this Section 8, until the Optional
Redemption Price is paid, in full, the portion of the Principal of this Note to
be redeemed may be converted, in whole or in part, by the Holder into shares of
Common Stock pursuant to Section 3. All Principal converted by the Holder after
the date of the Optional Redemption Notice shall reduce the Principal of this
Note required to be redeemed on the Optional Redemption Date.
 
   (c) Redemptions made pursuant to this Section 8 shall be made in accordance
with Section 12 to the extent applicable.
 
 
   (9) SECURITY. This Note and the Other Notes are secured to the extent and in
the manner set forth in the Security Documents (as defined in the Securities
Purchase Agreement).
 
   (10) NONCIRCUMVENTION. The Company hereby covenants and agrees that the
Company will not, by amendment of its Certificate of Incorporation, Bylaws or
through any reorganization, transfer of assets, consolidation, merger, scheme of
arrangement, dissolution, issue or sale of securities, or any other voluntary
action, avoid or seek to avoid the observance or performance of any of the terms
of this Note, and will at all times in good faith carry out all of the
provisions of this Note and take all action as may be required to protect the
rights of the Holder of this Note.

--------------------------------------------------------------------------------

 
   (11) RESERVATION OF AUTHORIZED SHARES.
 
    (a) Reservation. The Company shall reserve out of its authorized and
unissued Common Stock a number of shares of Common Stock for each of the Notes
equal to 120% of the Conversion Rate with respect to the Conversion Amount of
each such Note as of the Issuance Date. For so long as any of the Notes are
outstanding, the Company shall take all action necessary to reserve and keep
available out of its authorized and unissued Common Stock, solely for the
purpose of effecting the conversion of the Notes, 120% of the number of shares
of Common Stock as shall from time to time be necessary to effect the conversion
of all of the Notes then outstanding; provided that at no time shall the number
of shares of Common Stock so reserved be less than the number of shares required
to be reserved by the previous sentence (without regard to any limitations on
conversions) (the “Required Reserve Amount”). The initial number of shares of
Common Stock reserved for conversions of the Notes and each increase in the
number of shares so reserved shall be allocated pro rata among the holders of
the Notes based on the principal amount of the Notes held by each holder at the
Closing or increase in the number of reserved shares, as the case may be (the
“Authorized Share Allocation”). In the event that a holder shall sell or
otherwise transfer any of such holder's Notes, each transferee shall be
allocated a pro rata portion of such holder's Authorized Share Allocation. Any
shares of Common Stock reserved and allocated to any Person that ceases to hold
any Notes shall be allocated to the remaining holders of Notes, pro rata based
on the principal amount of the Notes then held by such holders.
 
    (b) Insufficient Authorized Shares. If at any time while any of the Notes
remain outstanding the Company does not have a sufficient number of authorized
and unreserved shares of Common Stock to satisfy its obligation to reserve for
issuance upon conversion of the Notes at least a number of shares of Common
Stock equal to the Required Reserve Amount (an “Authorized Share Failure”), then
the Company shall immediately take all action necessary to increase the
Company's authorized shares of Common Stock to an amount sufficient to allow the
Company to reserve the Required Reserve Amount for the Notes then outstanding.
Without limiting the generality of the foregoing sentence, as soon as
practicable after the date of the occurrence of an Authorized Share Failure, but
in no event later than 60 days after the occurrence of such Authorized Share
Failure, the Company shall hold a meeting of its stockholders for the approval
of an increase in the number of authorized shares of Common Stock. In connection
with such meeting, the Company shall provide each stockholder with a proxy
statement and shall use its best efforts to solicit its stockholders' approval
of such increase in authorized shares of Common Stock and to cause its board of
directors to recommend to the stockholders that they approve such proposal. In
lieu of holding a meeting of its stockholders, the Company may obtain
stockholder approval of the increase in the number of authorized shares of
Common Stock by written consent in lieu of meeting to the extent permitted by
law and the rules of any Eligible Market upon which the Common Stock is then
traded.
 
    (12) REDEMPTIONS.
 
    (a) Mechanics. The Company shall deliver the applicable Event of Default
Redemption Price to the Holder within five Business Days after the Company's
receipt of the Holder's Event of Default Redemption Notice. If the Holder has
submitted a Change of Control Redemption Notice in accordance with Section 5(b),
the Company shall deliver the applicable Change of Control Redemption Price to
the Holder concurrently with the consummation of such Change of Control if such
notice is received prior to the consummation of such Change of Control and
within five Business Days after the Company's receipt of such notice otherwise.
The Company shall deliver the Optional Redemption Price to the Holder on the
Optional Redemption Date specified in the Optional Redemption Notice as
specified in Section 8. In the event of a redemption of less than all of the
Principal of this Note and provided that the Holder has delivered this Note to
the Company, the Company shall promptly cause to be issued and delivered to the
Holder a new Note (in accordance with Section 18(d)) representing the
outstanding Principal which has not been redeemed. If the Company fails to pay
the Holder the applicable Redemption Price to the Holder within the time period
required, at any time thereafter and until the Company pays such unpaid
Redemption Price in full, the Holder shall have the option, by written notice to
the Company, in lieu of redemption, to require the Company to promptly return to
the Holder all or any portion of this Note representing the Conversion Amount
that was submitted or called for redemption and for which the applicable
Redemption Price (together with any Late Charges thereon) has not been paid.
Upon the Company's receipt of such notice, (x) the Redemption Notice shall be
null and void with respect to such Conversion Amount, (y) the Company shall
immediately return this Note, or issue a new Note (in accordance with Section
18(d)) to the Holder representing the sum of such Conversion Amount to be
redeemed together with accrued and unpaid Interest with respect to such
Conversion Amount and accrued and unpaid Late Charges with respect to such
Conversion Amount and Interest and (z) the Conversion Price of this Note or such
new Notes shall be adjusted to the lesser of (A) the Conversion Price as in
effect on the date on which the Redemption Notice is voided and (B) the lowest
Closing Sale Price of the Common Stock during the period beginning on and
including the date on which the Redemption Notice is delivered to the Company
and ending on and including the date on which the Redemption Notice is voided.
The Holder's delivery of a notice voiding a Redemption Notice and exercise of
its rights following such notice shall not affect the Company's obligations to
make any payments of Late Charges which have accrued prior to the date of such
notice with respect to the Conversion Amount subject to such notice.
 
    (b) Redemption by Other Holders. Upon the Company's receipt of notice from
any of the holders of the Other Notes for redemption or repayment as a result of
an event or occurrence substantially similar to the events or occurrences
described in Section 4(a), Section 5(b) or Section 8 (each, an “Other Redemption
Notice”), the Company shall immediately, but no later than one Business Day of
its receipt thereof, forward to the Holder by facsimile a copy of such notice
and make a prompt public announcement thereof. If the Company receives a
Redemption Notice and one or more Other Redemption Notices during the seven
Business Day period beginning on and including the date which is three Business
Days prior to the Company's receipt of the Holder's Redemption Notice and ending
on and including the date which is three Business Days after the Company's
receipt of the Holder's Redemption Notice and the Company is unable to redeem
all principal, interest and other amounts designated in such Redemption Notice
and such Other Redemption Notices received during such seven Business Day
period, then the Company shall redeem a pro rata amount from each holder of the
Notes (including the Holder) based on the principal amount of the Notes
submitted for redemption pursuant to such Redemption Notice and such Other
Redemption Notices received by the Company during such seven Business Day
period.

--------------------------------------------------------------------------------

 
    (13) VOTING RIGHTS. The Holder shall have no voting rights as the holder of
this Note, except as required by law, including, but not limited to, the
Delaware General Corporation Law, and as expressly provided in this Note.
 
    (14) COVENANTS.
 
    (a) Rank. All payments due under this Note (i) shall rank pari passu with
all Other Notes and (ii) shall be senior to all other Indebtedness of the
Company and its Subsidiaries other than the obligations of the Company or its
Subsidiaries under any lease of real or personal property by such Person as
lessee which is required under GAAP to be capitalized on such Person's balance
sheet and Indebtedness permitted by clause (iv) of the definition of “Permitted
Lien.”
 
    (b) Incurrence of Indebtedness. So long as this Note is outstanding, the
Company shall not, and the Company shall not permit any of its Subsidiaries to,
directly or indirectly, incur or guarantee, assume or suffer to exist any
Indebtedness, other than (i) the Indebtedness evidenced by the Notes, (ii)
Permitted Indebtedness and (iii) Indebtedness incurred solely to repay the Notes
at Maturity and which has a maturity later than and is pari passu or junior in
right of payment to the Notes.
 
    (c) Existence of Liens. So long as this Note is outstanding, the Company
shall not, and the Company shall not permit any of its Subsidiaries to, directly
or indirectly, allow or suffer to exist any mortgage, lien, pledge, charge,
security interest or other encumbrance upon or in any property or assets
(including accounts and contract rights) owned by the Company or any of its
Subsidiaries (collectively, “Liens”) other than Permitted Liens.
 
    (d) Restricted Payments. The Company shall not, and the Company shall not
permit any of its Subsidiaries to, directly or indirectly, (i) redeem, defease,
repurchase, repay or make any payments in respect of, by the payment of cash or
cash equivalents (in whole or in part, whether by way of open market purchases,
tender offers, private transactions or otherwise), all or any portion of any
Permitted Indebtedness, whether by way of payment in respect of principal of (or
premium, if any) or interest on, such Indebtedness if at the time such payment
is due or is otherwise made or, after giving effect to such payment, an event
constituting, or that with the passage of time and without being cured would
constitute, an Event of Default has occurred and is continuing, (ii) declare or
pay any cash dividend or distribution on the Common Stock or (iii) redeem,
repurchase or otherwise acquire or retire for value any shares of Common Stock.
 
    (e) Use of Proceeds. The Company shall use the proceeds from the sale and
issuance of the Notes for general corporate purposes and working capital. Such
proceeds shall not be used to (i) pay dividends; (ii) pay for any increase in
executive compensation or make any loan or other advance to any officer,
employee, shareholder, director or other affiliate of the Company, without the
express approval of the Board of Directors acting in accordance with past
practice; (iii) purchase debt or equity securities of any entity (including
redeeming the Company’s own securities) other than scheduled principal payments
and repayments or redemption of the Unsecured Debentures at maturity, except for
(A) evidences of indebtedness issued or fully guaranteed by the United States of
America or the Government of Canada and having a maturity of not more than one
year from the date of acquisition, (B) certificates of deposit, notes,
acceptances and repurchase agreements having a maturity of not more than one
year from the date of acquisition issued by a bank organized in the United
States or Canada having capital, surplus and undivided profits of at least
$500,000,000, (C) the highest-rated commercial paper having a maturity of not
more than one year from the date of acquisition, and (D) “Money Market” fund
shares, or money market accounts fully insured by the Federal Deposit Insurance
Corporation or the Canada Deposit Insurance Corporation and sponsored by banks
and other financial institutions, provided that the investments consist
principally of the types of investments described in clauses (A), (B), or (C)
above; or (iv) make any investment not directly related to the current business
of the Company.
 
    (f) Par Value. So long as any Notes are outstanding, the Company shall not
change the par value of the Common Stock without the written consent of the
Required Holders.
 
    (15) PARTICIPATION. The Holder, as the holder of this Note, shall be
entitled to receive such dividends paid and distributions made to the holders of
Common Stock to the same extent as if the Holder had converted this Note into
Common Stock (without regard to any limitations on conversion herein or
elsewhere) and had held such shares of Common Stock on the record date for such
dividends and distributions. Payments under the preceding sentence shall be made
concurrently with the dividend or distribution to the holders of Common Stock.
 

--------------------------------------------------------------------------------

 
    (16) VOTE TO ISSUE, OR CHANGE THE TERMS OF, NOTES. This Note and the Other
Notes shall be amended in accordance with the terms of any resolution approved
by the affirmative vote at a meeting duly called for such purpose or the written
consent without a meeting of the Required Holders; provided that the Company
approves any such amendment in writing and, further provided that, without the
consent of each Holder so affected, no amendment shall (a) reduce the Principal
of or Interest Rate on this Note, (b) postpone the Maturity Date or any date
fixed for the payment of any Interest on this Note, (c) increase the percentage
specified in the definition of “Required Holders,” (d) amend Section 3(d) or the
application of Section 3(d) to any other provision of this Note or (e) have the
effect of creating different provisions in different Notes, provided that
nothing contained herein shall prohibit the Holder from waiving any of the
Holder’s rights hereunder or under any of the other Transaction Documents.
 
    (17) TRANSFER. This Note is subject to certain restrictions on transfer set
forth in Section 5 of the Securities Purchase Agreement; provided, however, that
this Note and any shares of Common Stock issued upon conversion of this Note may
be offered for sale, sold, assigned or transferred by the Holder without the
consent of the Company, subject to applicable securities law restrictions.
Notwithstanding the foregoing or any other provisions hereof, the Holder may not
transfer this Note unless the transferee agrees in writing to be bound by all of
the provisions of the Transaction Documents (including, but not limited to,
Section 8 of the Security Purchase Agreement), and it shall be a condition to
any such transfer that any such transferee execute and deliver appropriate
documentation, in form and substance reasonably satisfactory to the Company and
the Collateral Agent, to such effect.
 
    (18) REISSUANCE OF THIS NOTE.
 
    (a) Transfer. If this Note is to be transferred, the Holder shall surrender
this Note to the Company, whereupon the Company will forthwith issue and deliver
upon the order of the Holder a new Note (in accordance with Section 18(d)),
registered as the Holder may request, representing the outstanding Principal
being transferred by the Holder and, if less than the entire outstanding
Principal is being transferred, a new Note (in accordance with Section 18(d)) to
the Holder representing the outstanding Principal not being transferred. The
Holder and any assignee, by acceptance of this Note, acknowledge and agree that,
by reason of the provisions of Section 3(c)(v) following conversion or
redemption of any portion of this Note, the outstanding Principal represented by
this Note may be less than the Principal amount stated on the face of this Note.
 
    (b) Lost, Stolen or Mutilated Note. Upon receipt by the Company of evidence
reasonably satisfactory to the Company of the loss, theft, destruction or
mutilation of this Note, and, in the case of loss, theft or destruction, of any
indemnification undertaking by the Holder to the Company in customary form and,
in the case of mutilation, upon surrender and cancellation of this Note, the
Company shall execute and deliver to the Holder a new Note (in accordance with
Section 18(d)) representing the outstanding Principal.
 
    (c) Note Exchangeable for Different Denominations. This Note is
exchangeable, upon the surrender hereof by the Holder at the principal office of
the Company, for a new Note or Notes (in accordance with Section 18(d) and in
principal amounts of at least $1,000) representing in the aggregate the
outstanding Principal of this Note, and each such new Note will represent such
portion of such outstanding Principal as is designated by the Holder at the time
of such surrender.
 
    (d) Issuance of New Notes. Whenever the Company is required to issue a new
Note pursuant to the terms of this Note, such new Note (i) shall be of like
tenor with this Note, (ii) shall represent, as indicated on the face of such new
Note, the Principal remaining outstanding (or in the case of a new Note being
issued pursuant to Section 18(a) or Section 18(c), the Principal designated by
the Holder which, when added to the principal represented by the other new Notes
issued in connection with such issuance, does not exceed the Principal remaining
outstanding under this Note immediately prior to such issuance of new Notes),
(iii) shall have an issuance date, as indicated on the face of such new Note,
which is the same as the Issuance Date of this Note, (iv) shall have the same
rights and conditions as this Note, and (v) shall represent accrued Interest and
Late Charges on the Principal and Interest of this Note, from the Issuance Date.
 
    (19) REMEDIES, CHARACTERIZATIONS, OTHER OBLIGATIONS, BREACHES AND INJUNCTIVE
RELIEF. The remedies provided in this Note shall be cumulative and in addition
to all other remedies available under this Note and any of the other Transaction
Documents at law or in equity (including a decree of specific performance and/or
other injunctive relief), and nothing herein shall limit the Holder's right to
pursue actual and consequential damages for any failure by the Company to comply
with the terms of this Note. The Company covenants to the Holder that there
shall be no characterization concerning this instrument other than as expressly
provided herein. Amounts set forth or provided for herein with respect to
payments, conversion and the like (and the computation thereof) shall be the
amounts to be received by the Holder and shall not, except as expressly provided
herein, be subject to any other obligation of the Company (or the performance
thereof). The Company acknowledges that a breach by it of its obligations
hereunder will cause irreparable harm to the Holder and that the remedy at law
for any such breach may be inadequate. The Company therefore agrees that, in the
event of any such breach or threatened breach, the Holder shall be entitled, in
addition to all other available remedies, to an injunction restraining any
breach, without the necessity of showing economic loss and without any bond or
other security being required.
 
    (20) PAYMENT OF COLLECTION, ENFORCEMENT AND OTHER COSTS. If (a) this Note is
placed in the hands of an attorney for collection or enforcement or is collected
or enforced through any legal proceeding or the Holder otherwise takes action to
collect amounts due under this Note or to enforce the provisions of this Note or
(b) there occurs any bankruptcy, reorganization, receivership of the Company or
other proceedings affecting Company creditors' rights and involving a claim
under this Note, then the Company shall pay the costs incurred by the Holder for
such collection, enforcement or action or in connection with such bankruptcy,
reorganization, receivership or other proceeding, including, but not limited to,
attorneys' fees and disbursements.
 
    (21) CONSTRUCTION; HEADINGS. This Note shall be deemed to be jointly drafted
by the Company and the Holder and shall not be construed against any person as
the drafter hereof. The headings of this Note are for convenience of reference
and shall not form part of, or affect the interpretation of, this Note.

--------------------------------------------------------------------------------

 
    (22) FAILURE OR INDULGENCE NOT WAIVER. No failure or delay on the part of
the Holder in the exercise of any power, right or privilege hereunder shall
operate as a waiver thereof, nor shall any single or partial exercise of any
such power, right or privilege preclude other or further exercise thereof or of
any other right, power or privilege.
 
    (23) DISPUTE RESOLUTION. In the case of a dispute as to the determination of
the Closing Bid Price, the Closing Sale Price or the Weighted Average Price or
the arithmetic calculation of the Conversion Rate, any Conversion Default
Payment or the Redemption Price, the Company shall submit the disputed
determinations or arithmetic calculations via facsimile within one Business Day
of receipt, or deemed receipt, of the Conversion Notice or Redemption Notice or
other event giving rise to such dispute, as the case may be, to the Holder. If
the Holder and the Company are unable to agree upon such determination or
calculation within one Business Day of such disputed determination or arithmetic
calculation being submitted to the Holder, then the Company shall, within one
Business Day submit via facsimile (a) the disputed determination of the Closing
Bid Price, the Closing Sale Price or the Weighted Average Price to an
independent, reputable investment bank selected by the Company and approved by
the Holder or (b) the disputed arithmetic calculation of the Conversion Rate,
the Conversion Default Payment or the Redemption Price to the Company's
independent, outside accountant. The Company, at the Company's expense, shall
cause the investment bank or the accountant, as the case may be, to perform the
determinations or calculations and notify the Company and the Holder of the
results no later than five Business Days from the time it receives the disputed
determinations or calculations. Such investment bank's or accountant's
determination or calculation, as the case may be, shall be binding upon all
parties absent demonstrable error.
 
    (24) NOTICES; PAYMENTS; EXCHANGE RATE.
 
    (a) Notices. Whenever notice is required to be given under this Note, unless
otherwise provided herein, such notice shall be given in accordance with Section
9(f) of the Securities Purchase Agreement. The Company shall provide the Holder
with prompt written notice of all actions taken pursuant to this Note, including
in reasonable detail a description of such action and the reason therefor.
Without limiting the generality of the foregoing, the Company will give written
notice to the Holder (i) immediately upon any adjustment of the Conversion
Price, setting forth in reasonable detail, and certifying, the calculation of
such adjustment and (ii) at least 10 days prior to the date on which the Company
closes its books or takes a record (A) with respect to any dividend or
distribution upon the Common Stock, (B) with respect to any pro rata
subscription offer to holders of Common Stock or (C) for determining rights to
vote with respect to any Fundamental Transaction, dissolution or liquidation,
provided in each case that such information shall be made known to the public
prior to or in conjunction with such notice being provided to the Holder.
Notwithstanding anything herein to the contrary, the Company shall not provide
the Holder with any material non-public information without the Holder's prior
written consent.
 
 
    (b) Payments. Whenever any payment of cash is to be made by the Company to
any Person pursuant to this Note, such payment shall be made in lawful money of
the United States of America via wire transfer of immediately available funds in
accordance with the Holder's wire transfer instructions provided to the Company
by the Holder. Whenever any amount expressed to be due by the terms of this Note
is due on any day which is not a Business Day, the same shall instead be due on
the next succeeding day which is a Business Day and, in the case of any Interest
Date which is not the date on which this Note is paid in full, the extension of
the due date thereof shall not be taken into account for purposes of determining
the amount of Interest due on such date. Any amount of Principal or other
amounts due under the Transaction Documents, other than Interest, which is not
paid when due shall result in a late charge being incurred and payable by the
Company in an amount equal to interest on such amount at the rate of 15.0% per
annum from the date such amount was due until the same is paid in full (“Late
Charge”).
 
    (c) Exchange Rates. For purposes of determining compliance with any U.S.
Dollar denominated restriction set forth in this Note and any related
definitions containing any such restriction, to the extent an event is in a
currency other than U.S. Dollars, the equivalent amount denominated in such
other currency shall be calculated based on the relevant currency exchange rate
in effect on the date the event occurs. For purposes of calculating the
Conversion Price, Conversion Rate, any Conversion Default Payment or the
Redemption Price under this Note, to the extent the Closing Bid Price, Closing
Sale Price or the Weighted Average Price of the Common Stock is in a currency
other than U.S. Dollars, the equivalent amount denominated in U.S. Dollars shall
be calculated based on the relevant currency exchange rate as published by The
Wall Street Journal on the date the event requiring such calculation occurs.
 
    (25) CANCELLATION. After all Principal, accrued Interest and other amounts
at any time owed on this Note have been paid in full, this Note shall
automatically be deemed canceled, shall be surrendered to the Company for
cancellation and shall not be reissued.
 
    (26) WAIVER OF NOTICE. To the extent permitted by law, the Company hereby
waives demand, notice, protest and all other demands and notices in connection
with the delivery, acceptance, performance, default or enforcement of this Note
and the Securities Purchase Agreement.

--------------------------------------------------------------------------------

 
    (27) GOVERNING LAW; JURISDICTION; JURY TRIAL. This Note shall be construed
and enforced in accor¬dance with, and all questions concerning the construction,
validity, interpretation and performance of this Note shall be governed by, the
internal laws of the Commonwealth of Massachusetts, without giving effect to any
choice of law or conflict of law provision or rule (whether of the Commonwealth
of Massachusetts or any other jurisdictions) that would cause the application of
the laws of any jurisdictions other than the Commonwealth of Massachusetts. The
Company and the Holder irrevocably consent to the exclusive jurisdiction of the
United States federal courts and the state courts located in the City of Boston,
Suffolk County, in any suit or proceeding based on or arising under this Note
and irrevocably agree that all claims in respect of such suit or proceeding may
be determined in such courts. The Company irrevocably waives the defense of an
inconvenient forum to the maintenance of such suit or proceeding in such forum.
The Company further agrees that service of process upon the Company mailed by
first class mail shall be deemed in every respect effective service of process
upon the Company in any such suit or proceeding. Nothing herein shall affect the
right of the Holder to serve process in any other manner permitted by law. The
Company agrees that a final non-appealable judgment in any such suit or
proceeding shall be conclusive and may be enforced in other jurisdictions by
suit on such judgment or in any other lawful manner. EACH PARTY HEREBY
IRREVOCABLY WAIVES ANY RIGHT IT MAY HAVE TO, AND AGREES NOT TO REQUEST, A JURY
TRIAL FOR THE ADJUDICATION OF ANY DISPUTE HEREUNDER OR IN CONNECTION WITH OR
ARISING OUT OF THIS NOTE OR ANY TRANSACTION CONTEMPLATED HEREBY.
 
    (28) CERTAIN DEFINITIONS. For purposes of this Note, the following terms
shall have the following meanings:
 
    (a) “Bloomberg” means Bloomberg Financial Markets.
 
     (b) “Business Day” means any day other than Saturday, Sunday or other day
on which commercial banks in The City of New York or the City of Toronto, Canada
are authorized or required by law to remain closed.
 
    (c) “Capital Stock” of any person means any and all shares, interests,
participations or other equivalents (however designated) of capital stock of, or
other equity interests in, such Person and all warrants or options to acquire
such capital stock or equity interests.
 
    (d) “Change of Control” means any Fundamental Transaction other than (i) any
reorganization, recapitalization or reclassification of the Common Stock in
which holders of the Company's voting power immediately prior to such
reorganization, recapitalization or reclassification continue after such
reorganization, recapitalization or reclassification to hold publicly traded
securities and, directly or indirectly, the voting power of the surviving entity
or entities necessary to elect a majority of the members of the board of
directors (or their equivalent if other than a corporation) of such entity or
entities, or (ii) pursuant to a migratory merger effected solely for the purpose
of changing the jurisdiction of incorporation of the Company.
 
    (e) “Closing Bid Price” and “Closing Sale Price” means, for any security as
of any date, the last closing bid price and last closing trade price,
respectively, for such security on the Principal Market, as reported by
Bloomberg, or, if the Principal Market begins to operate on an extended hours
basis and does not designate the closing bid price or the closing trade price,
as the case may be, then the last bid price or last trade price, respectively,
of such security prior to 4:00:00 p.m., New York Time, as reported by Bloomberg,
or, if the Principal Market is not the principal securities exchange or trading
market for such security, the last closing bid price or last trade price,
respectively, of such security on the Eligible Market that is the principal
securities exchange or trading market where such security is listed or traded as
reported by Bloomberg, or if the foregoing do not apply, the last closing bid
price or last trade price, respectively, of such security in the
over-the-counter market on the electronic bulletin board for such security as
reported by Bloomberg, or, if no closing bid price or last trade price,
respectively, is reported for such security by Bloomberg, the average of the bid
prices, or the ask prices, respectively, of any market makers for such security
as reported in the “pink sheets” by Pink Sheets LLC (formerly the National
Quotation Bureau, Inc.). If the Closing Bid Price or the Closing Sale Price
cannot be calculated for a security on a particular date on any of the foregoing
bases, the Closing Bid Price or the Closing Sale Price, as the case may be, of
such security on such date shall be the fair market value as mutually determined
by the Company and the Holder. If the Company and the Holder are unable to agree
upon the fair market value of such security, then such dispute shall be resolved
pursuant to Section 23. All such determinations shall be appropriately adjusted
for any stock dividend, stock split, stock combination or other similar
transaction during the applicable calculation period.
 
    (f) “Common Stock Deemed Outstanding” means, at any given time, the number
of shares of Common Stock actually outstanding at such time, plus the number of
shares of Common Stock deemed to be outstanding pursuant to Sections 7(a)(i) and
7(a)(ii) hereof regardless of whether the Options or Convertible Securities are
actually exercisable at such time, but excluding any Common Stock owned or held
by or for the account of the Company or issuable upon conversion or exercise, as
applicable, of the Notes.

--------------------------------------------------------------------------------

 
    (g) “Contingent Obligation” means, as to any Person, any direct or indirect
liability, contingent or otherwise, of that Person with respect to any
indebtedness, lease, dividend or other obligation of another Person if the
primary purpose or intent of the Person incurring such liability, or the primary
effect thereof, is to provide assurance to the obligee of such liability that
such liability will be paid or discharged, or that any agreements relating
thereto will be complied with, or that the holders of such liability will be
protected (in whole or in part) against loss with respect thereto.
 
    (h) “Convertible Securities” means any stock or securities (other than
Options) directly or indirectly convertible into or exercisable or exchangeable
for shares of Common Stock.
 
    (i) Eligible Market” means the Principal Market, The Nasdaq Stock Market LLC
or The New York Stock Exchange, Inc.
 
    (j) “Excluded Securities” means any Common Stock issued or issuable: (i) in
connection with mergers, acquisitions, strategic business partnerships or joint
ventures, in each case with non-affiliated third parties and otherwise on an
arm’s length basis, the primary purpose of which, in the reasonable judgment of
the Company’s Board of Directors, is not to raise additional capital; (ii) in
connection with the grant of options to purchase Common Stock or other
stock-based awards or sales, with exercise or purchase prices not less than the
market price of the Common Stock on the date of grant or issuance of the option,
which are issued or sold to employees, officers, consultants or directors of the
Company for the primary purpose of soliciting or retaining their employment or
service pursuant to an equity compensation plan approved by the Company's Board
of Directors, and the Common Stock issued upon the exercise thereof; (iii) upon
conversion of the Notes; or (iv) upon conversion of any Options or Convertible
Securities which are disclosed in Schedule 3(c) of the Securities Purchase
Agreement, provided that the terms of such Options or Convertible Securities are
not amended, modified or changed on or after the Subscription Date without the
consent of the Required Holders.
 
    (k) “Fundamental Transaction” means: (i) a transaction or series of related
transactions pursuant to which the Company: (A) sells, conveys or disposes of
all or substantially all of its assets (or the stock or assets of one or more of
its Subsidiaries which, on a consolidated basis, constitute all or substantially
all of the Company’s assets), determined on either a quantitative or qualitative
basis (the presentation of any such transaction for stockholder approval being
conclusive evidence that such transaction involves the sale of all or
substantially all of the assets of the Company on a consolidated basis); (B)
merges or consolidates with or into, or engages in any other business
combination with, any other person or entity, in any case that results in the
holders of the voting securities of the Company immediately prior to such
transaction holding or having the right to direct the voting of 50% or less of
the total outstanding voting securities of the Company or such other surviving
or acquiring person or entity immediately following such transaction, as the
case may be; or (C) sells or issues, or any of its stockholders sells or
transfers, any securities to any person or entity, or the acquisition or right
to acquire securities by any person or entity, in either case acting
individually or in concert with others, such that, following the consummation of
such transaction(s), such person(s) or entity(ies) (together with their
respective affiliates, as such term is used under Section 13(d) of the Exchange
Act) would own or have the right to acquire greater than 50% of the outstanding
shares of Common Stock; (ii) any reclassification or change of the outstanding
shares of Common Stock (other than a change in par value, or from par value to
no par value, or from no par value to par value, or as a result of a subdivision
or combination); or (iii) any event, transaction or series of related
transactions that results in individuals serving on the Board of Directors on
the date hereof (the “Incumbent Board”) ceasing for any reason to constitute at
least a majority of the Board of Directors; provided, however, that any
individual becoming a director subsequent to the date hereof whose appointment,
election, or nomination for election by the Company's stockholders was approved
by a vote of at least a two-thirds of the directors then comprising the
Incumbent Board, after giving effect to this proviso (other than an appointment,
election, or nomination of an individual whose initial assumption of office is
in connection with an actual or threatened election contest relating to the
election of the directors of the Company), shall be considered as though such
person were a member of the Incumbent Board.
 
 
    (l) “GAAP” means United States generally accepted accounting principles,
consistently applied.
 
    (m) “Indebtedness” of any Person means, without duplication (i) all
indebtedness for borrowed money, (ii) all obligations issued, undertaken or
assumed as the deferred purchase price of property or services, including
(without limitation) “capital leases” in accordance with generally accepted
accounting principles (other than trade payables entered into in the ordinary
course of business), (iii) all reimbursement or payment obligations with respect
to letters of credit, surety bonds and other similar instruments, (iv) all
obligations evidenced by notes, bonds, debentures or similar instruments,
including obligations so evidenced incurred in connection with the acquisition
of property, assets or businesses, (v) all indebtedness created or arising under
any conditional sale or other title retention agreement, or incurred as
financing, in either case with respect to any property or assets acquired with
the proceeds of such indebtedness (even though the rights and remedies of the
seller or bank under such agreement in the event of default are limited to
repossession or sale of such property), (vi) all monetary obligations under any
leasing or similar arrangement which, in connection with generally accepted
accounting principles, consistently applied for the periods covered thereby, is
classified as a capital lease, (vii) all indebtedness referred to in clauses (i)
through (vi) above secured by (or for which the holder of such Indebtedness has
an existing right, contingent or otherwise, to be secured by) any mortgage,
lien, pledge, charge, security interest or other encumbrance upon or in any
property or assets (including accounts and contract rights) owned by any Person,
even though the Person that owns such assets or property has not assumed or
become liable for the payment of such indebtedness, and (viii) all Contingent
Obligations in respect of indebtedness or obligations of others of the kinds
referred to in clauses (i) through (vii) above.
 
    (n) “Minimum Conversion Price” means USD$0.135, subject to adjustment as
provided in Section 6 hereof.

--------------------------------------------------------------------------------

 
    (o) “Options” means any rights, warrants or options to subscribe for or
purchase shares of Common Stock or Convertible Securities.
 
    (p) “Parent Entity” of a Person means an entity that, directly or
indirectly, controls the applicable Person and whose common stock or equivalent
equity security is quoted or listed on an Eligible Market, or, if there is more
than one such Person or Parent Entity, the Person or Parent Entity with the
largest public market capitalization as of the date of consummation of the
Fundamental Transaction.
 
    (q) “Permitted Indebtedness” means (A) the Unsecured Debentures, (B) the
Subordinate Debentures, (C) unsecured Indebtedness incurred by the Company that
is made expressly subordinate in right of payment to the Indebtedness evidenced
by this Note, as reflected in a written agreement acceptable to the Holder and
approved by the Holder in advance in writing, and which Indebtedness does not
provide at any time for (1) the payment, prepayment, repayment, repurchase or
defeasance, directly or indirectly, of any principal or premium, if any, thereon
until ninety-one (91) days after the Maturity Date or later and (2) total
interest and fees at a rate in excess of the Interest Rate hereunder, (D) the
obligations of the Company or its Subsidiaries under any lease of real or
personal property by such Person as lessee which is required under GAAP to be
capitalized on such Person's balance sheet and (E) Indebtedness permitted by
clause (iv) of the definition of “Permitted Lien”.
 
    (r) “Permitted Liens” means (i) any Lien for taxes not yet due or delinquent
or being contested in good faith by appropriate proceedings for which adequate
reserves have been established in accordance with GAAP, (ii) any statutory Lien
arising in the ordinary course of business by operation of law with respect to a
liability that is not yet due or delinquent, (iii) any Lien created by operation
of law, such as materialmen's liens, mechanics' liens and other similar liens,
arising in the ordinary course of business with respect to a liability that is
not yet due or delinquent or that are being contested in good faith by
appropriate proceedings, (iv) Liens securing the purchase price of assets
purchased or leased by the Company or Subsidiaries in the ordinary course of
business; provided that (A) such Liens shall not extend to or cover any other
property of the Company or its Subsidiaries, (B) the value of any such Lien
shall not, individually, exceed $50,000 and (C) the value of all Liens incurred
under this subsection (iv) while this Note is outstanding shall not exceed, in
the aggregate, $500,000, and (v) Liens securing the Company's obligations under
the Notes and the Subordinate Debentures.
 
    (s) “Person” means an individual, a limited liability company, a
partnership, a joint venture, a corporation, a trust, an unincorporated
organization, any other entity and a government or any department or agency
thereof.
 
    (t) “Principal Market” means the TSX Venture Exchange Inc..
 
    (u) “Redemption Notices” means, collectively, the Event of Default
Redemption Notices, Change of Control Redemption Notices, and the Optional
Redemption Notices and, each of the foregoing, individually, a Redemption
Notice.
 
    (v) “Required Holders” means the holders of Notes representing more than 50%
of the aggregate principal amount of the Notes then outstanding.
 
    (w) “SEC” means the United States Securities and Exchange Commission.
 
    (x) “Securities Purchase Agreement” means the Securities Purchase Agreement
dated as of the Subscription Date by and among the Company and the initial
holders of the Notes pursuant to which the Company issued the Notes.
 
    (y) “Subscription Date” means December 7, 2016.
 
    (z) “Subordinate Debentures” means the principal of (and premium, if any),
interest on, and all fees and other amounts (including, without limitation, any
reasonable out-of-pocket costs, enforcement expenses (including reasonable
out-of-pocket legal fees and disbursements and other reimbursement or indemnity
obligations relating thereto) payable by Company under or in connection with
those certain Series B Convertible Secured Debentures (as in effect on the date
hereof), in the aggregate original principal amount of up to CAD$1,549,000
issued by the Company in exchange for Unsecured Debentures in equal principal
amount, pursuant to the Trust Indenture dated as of December 7, 2016, executed
between the Company and TSX Trust Company, as Trustee.
 

--------------------------------------------------------------------------------

    (aa) “Successor Entity” means the Person, which may be the Company, formed
by, resulting from or surviving any Fundamental Transaction or the Person with
which such Fundamental Transaction shall have been made, provided that if such
Person is not a publicly traded entity whose common stock or equivalent equity
security is quoted or listed for trading on an Eligible Market, Successor Entity
shall mean such Person's Parent Entity.
 
    (bb) “Trading Day” means any day on which trading the Common Stock is
reported on the Principal Market, or, if the Principal Market is not the
principal trading market for the Common Stock, then on the Eligible Market that
is the principal securities exchange or securities market on which the Common
Stock is then traded; provided that “Trading Day” shall not include any day on
which the Common Stock is scheduled to trade on such exchange or market for less
than 4.5 hours or any day that the Common Stock is suspended from trading during
the final hour of trading on such exchange or market (or if such exchange or
market does not designate in advance the closing time of trading on such
exchange or market, then during the hour ending at 4:00:00 p.m., New York Time).
 
    (cc) “Unsecured Debentures” means the principal of (and premium, if any),
interest on, and all fees and other amounts (including, without limitation, any
reasonable out-of-pocket costs, enforcement expenses (including reasonable
out-of-pocket legal fees and disbursements and other reimbursement or indemnity
obligations relating thereto) payable by Company under or in connection with
those certain 12% Unsecured Convertible Debentures of the Company, due August 6,
2017, outstanding as of the Subscription Date (after giving effect to the
exchange of Unsecured Debentures for Subordinate Debentures) and upon the terms
and conditions of such debentures as in effect as of the Subscription Date.
 
    (dd) “Weighted Average Price” means, for any security as of any date, the
dollar volume-weighted average price for such security on the Principal Market
during the period beginning at 9:30:01 a.m., New York Time (or such other time
as the Principal Market publicly announces is the official open of trading), and
ending at 4:00:00 p.m., New York Time (or such other time as the Principal
Market publicly announces is the official close of trading) as reported by
Bloomberg or, if the foregoing does not apply, the dollar volume-weighted
average price of such security in the Eligible Market on which the Common Stock
is principally traded or the over-the-counter market on the electronic bulletin
board for such security during the period beginning at 9:30:01 a.m., New York
Time (or such other time as such market publicly announces is the official open
of trading), and ending at 4:00:00 p.m., New York Time (or such other time as
such market publicly announces is the official close of trading) as reported by
Bloomberg, or, if no dollar volume-weighted average price is reported for such
security by Bloomberg for such hours, the average of the highest closing bid
price and the lowest closing ask price of any of the market makers for such
security as reported in the “pink sheets” by Pink Sheets LLC (formerly the
National Quotation Bureau, Inc.). If the Weighted Average Price cannot be
calculated for a security on a particular date on any of the foregoing bases,
the Weighted Average Price of such security on such date shall be the fair
market value as mutually determined by the Company and the Holder. If the
Company and the Holder are unable to agree upon the fair market value of such
security, then such dispute shall be resolved pursuant to Section 23. All such
determinations shall be appropriately adjusted for any stock dividend, stock
split, stock combination or other similar transaction during the applicable
calculation period.
 
[Signature Page Follows]

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has caused this Note to be duly executed as of
the Issuance Date set out above.


SECURITY DEVICES INTERNATIONAL INC.
By: 
Name: Dean Thrasher
Title:  Chief Executive Officer




--------------------------------------------------------------------------------

EXHIBIT I


SECURITY DEVICES INTERNATIONAL INC.
CONVERSION NOTICE
Reference is made to the Senior Secured Convertible Note (the "Note") issued to
the undersigned by Security Devices International Inc. (the "Company").  In
accordance with and pursuant to the Note, the undersigned hereby elects to
convert the Conversion Amount (as defined in the Note) of the Note indicated
below into shares of Common Stock par value $.001 per share (the "Common Stock")
of the Company, as of the date specified below.
Date of Conversion:
Aggregate Conversion Amount to be converted: Please confirm the following
information:
Conversion Price:
Number of shares of Common Stock to be issued:
Please issue the Common Stock into which the Note is being converted in the
following name and to the following address:
Issue to:
Facsimile Number:
Authorization:
 By:
Title:
Dated:
Account Number: (if electronic book entry transfer)
 Transaction Code Number: (if electronic book entry transfer)

--------------------------------------------------------------------------------

ACKNOWLEDGMENT
The Company hereby acknowledges this Conversion Notice and hereby directs
[Insert name of transfer agent] to issue the above indicated number of shares of
Common Stock in accordance with the Transfer Agent Instructions dated
___________, 2016 from the Company and acknowledged and agreed to by [Insert
name of transfer agent].


SECURITY DEVICES INTERNATIONAL INC.
By: 
Name:
Title:



 

--------------------------------------------------------------------------------


 
EXHIBIT B


SECURITY AGREEMENT


THIS SECURITY AGREEMENT (this "Agreement") is made as of December 7, 2016, by
and among Northeast Industrial Partners, LLC, as Collateral Agent for the
Purchasers (as that term is defined in the Securities Purchase Agreement defined
below) (together with its successors and assigns in such capacity, the "Agent");
Security Devices International Inc., a Delaware corporation (together with its
successors and permitted assigns, the "Borrower") and Security Devices
International Canada Corp., a Canadian corporation (together with its successors
and permitted assigns, "Subsidiary" and, together with the Borrower,
collectively and jointly and severally, the "Grantors").


Background


The Agent, the Borrower and the Purchasers entered into that certain Securities
Purchase Agreement dated as of the date hereof (as the same may be amended,
restated, modified, supplemented and/or replaced from time to time, the
"Securities Purchase Agreement"), pursuant to which the Purchasers agreed to
purchase secured convertible promissory notes of the Borrower on the terms and
conditions described therein.


One of the conditions to the obligations of the Purchasers under the Securities
Purchase Agreement is that payment of the Secured Obligations (as defined below)
shall be secured by, among other things, a security interest in favor of the
Agent and the Purchasers in the Collateral (as defined below).  In order to
induce the Purchasers to purchase the Notes from the Borrower, the Grantors are
willing to grant to the Agent, for the benefit of the Purchasers, a security
interest in the Collateral.


Accordingly, each Grantor, intending to be legally bound, hereby agrees with the
Agent as follows:


1. DEFINITIONS.  Capitalized terms used but not otherwise defined herein shall
have the meanings assigned to such terms in the Securities Purchase Agreement. 
The following terms, as used herein, shall have the following meanings:
"Account" shall be used herein as defined in the Uniform Commercial Code, but in
any event shall include, but not be limited to, credit card receivables, lottery
winnings, health-care-insurance receivables, any right to payment arising out of
goods or other property (including, without limitation, intellectual property)
sold or leased, licensed, assigned or disposed of or for services rendered which
is not evidenced by an instrument or chattel paper, whether or not it has been
earned by performance including all rights to payment of rents under a lease or
license and payment under a charter or other contract and all rights incident to
such lease, charter or contract.


"Additional Grantor" shall have the meaning ascribed to such term in Section
5(p).


"Chattel Paper" shall be used herein as defined in the Uniform Commercial Code,
but in any event shall include, but not be limited to, a writing or writings
which evidence both a
monetary obligation and a security interest in, or a lease of, specific goods.


"Collateral" shall have the meaning ascribed to such term in Section 2.


"Commercial Tort Claims" shall be used herein as defined in the Uniform
Commercial Code and shall include those claims listed (including plaintiff,
defendant and a description of the claim) on Schedule 10 attached hereto.


"Deposit Account" shall be used herein as defined in the Uniform Commercial
Code, but in any event shall include, but not be limited to, any demand, time,
savings, passbook or similar account.


"Document" shall be used herein as defined in the Uniform Commercial Code, but
in any event shall include, but not be limited to, a bill of lading, dock
warrant, dock receipt, warehouse receipt or order for the delivery of goods, and
also any other document which in the regular course of business or financing is
treated as adequately evidencing that the Person in possession of it is entitled
to receive, hold and dispose of the document and the goods it covers.


"Equipment" shall be used herein as defined in the Uniform Commercial Code, but
in any event shall include, but not be limited to, tangible personal property
held by any Grantor for use primarily in business and shall include equipment,
machinery, furniture, vehicles, fixtures, furnishings, dyes, tools, and all
accessories and parts now or hereafter affixed thereto as well as all
attachments, replacements, substitutes, accessories, additions and improvements
to any of the foregoing, but Equipment shall not include Inventory.


"Event of Default" shall be used herein as defined in the Notes.

--------------------------------------------------------------------------------



"Fixtures" shall be used herein as defined in the Uniform Commercial Code.


"General Intangibles" shall be used herein as defined in the Uniform Commercial
Code but in any event shall include, but not be limited to, all personal
property of every kind and description of any Grantor other than Goods,
Accounts, Fixtures, Documents, Letter-of-Credit Rights, Chattel Paper, Deposit
Accounts, Instruments, Investment Property, Commercial Tort Claims and
Supporting Obligations, and shall include, without limitation, payment
intangibles, contract rights (other than Accounts), franchises, licenses, choses
in action, books, records, customer lists, tax, insurance and other kinds of
refunds, patents, trademarks, trade names, service marks, slogans, trade dress,
copyrights, other intellectual property rights and applications for intellectual
property rights, goodwill, plans, licenses, software (to the extent it does not
constitute Goods) and other rights in personal property.


"Goods" shall be used herein as defined in the Uniform Commercial Code, but in
any event shall include, but not be limited to, all computer programs imbedded
in goods and any supporting information provided in connection with the
transaction relating to the program and all other things that are movable.


"Instruments" shall be used herein as defined in the Uniform Commercial Code,
but in any event shall include, but not be limited to, promissory notes,
negotiable certificates of deposit, a negotiable instrument or a security or any
other writing which evidences a right to the payment of money and is not itself
a security agreement or lease and is of a type which is, in the ordinary course
of business, transferred by delivery with any necessary endorsement or
assignment.


"Inventory" shall be used herein as defined in the Uniform Commercial Code but
in any event shall include, but not be limited to, tangible personal property
held by or on behalf of any Grantor (or in which any Grantor has an interest in
mass or a joint or other interest) for sale or lease or to be furnished under
contracts of service, tangible personal property which any Grantor has so leased
or furnished, and raw materials, work in process and materials used, produced or
consumed in any Grantor's business, and shall include tangible personal property
returned to such Grantor by the purchaser following a sale thereof by such
Grantor and tangible personal property represented by Documents.  All equipment,
accessories and parts at any time attached or added to items of Inventory or
used in connection therewith shall be deemed to be part of the Inventory.


"Investment Property" shall be used herein as defined in the Uniform Commercial
Code but in any event shall include, but not be limited to, all securities,
whether certificated or uncertificated, all financial assets, all security
entitlements, all securities accounts, all commodity contracts and all commodity
accounts.


"Letter-of-Credit Right"  shall be used herein as defined in the Uniform
Commercial Code, but in any event shall include, but not be limited to, any
right to payment or performance under a letter of credit, whether or not the
beneficiary has demanded or is at the time entitled to demand payment or
performance.


"Organizational Documents" shall mean, with respect to any Person other than a
natural person, the documents by which such Person was organized (such as a
certificate of incorporation, certificate of limited partnership or articles of
organization, and including, without limitation, any certificates of designation
for preferred stock or other forms of preferred equity) and which relate to the
internal governance of such Person (such as bylaws, a partnership agreement or
an operating, limited liability or members agreement).


"PPSA" shall mean the Personal Property Security Act in effect on the date
hereof and as amended from time to time, and as enacted in the Province of
Ontario, Canada, and similar legislation in any Canadian province or provinces
which has jurisdiction with respect to all, or any portion of, the Collateral or
this Agreement, from time to time.


"Proceeds" shall be used herein as defined in the Uniform Commercial Code but,
in any event, shall include, but not be limited to, (a) any and all proceeds of
any insurance (whether or not the Agent is named as the loss payee thereof),
indemnity, warranty or guaranty payable to any Grantor or the Agent from time to
time with respect to any of the Collateral, (b) any and all payments (in any
form whatsoever) made or due and payable to any Grantor from time to time in
connection with any requisition, confiscation, condemnation, seizure or
forfeiture of all or any part of the Collateral by any Governmental Authority
(or any person acting under color of Governmental Authority), (c) any and all
amounts received when Collateral is sold, leased, licensed, exchanged, collected
or disposed of, (d) any rights arising out of Collateral, and (e) any and all
other amounts from time to time paid or payable under or in connection with any
of the Collateral.


"Software" shall be used herein as defined in the Uniform Commercial Code but in
any event, shall include, but not be limited to, any computer program or
supporting information provided in connection with the transaction relating to
the program.


"Supporting Obligations" shall be used herein as defined in the Uniform
Commercial Code but in any event shall include, but not be limited to,
guarantees and letters of credit that support payment of another obligation.


"Uniform Commercial Code" shall mean the Uniform Commercial Code in effect on
the date hereof and as amended from time to time, and as enacted in the
Commonwealth of Massachusetts or in any state or states which, pursuant to the
Uniform Commercial Code as enacted in the Commonwealth of Massachusetts, has
jurisdiction with respect to all, or any portion of, the Collateral or this
Agreement, from time to time.  It is the intent of the parties that the
definitions set forth above should be construed in their broadest sense so that
Collateral will be construed in its broadest sense.  Accordingly if there are,
from time to time, changes to defined terms in the Uniform Commercial Code that
broaden the definitions, they are incorporated herein and if existing
definitions in the Uniform Commercial Code are broader than the amended
definitions, the existing ones shall be controlling.  Similarly, where the
phrase "as defined in the Uniform Commercial Code, but in any event shall
include, but not be limited to . .  ." is used above, it means as defined in the
Uniform Commercial Code except that if any of the enumerated types of items
specified thereafter would not fall within the Uniform Commercial Code
definition, they shall nonetheless be included in the applicable definition for
purposes of this Agreement.



--------------------------------------------------------------------------------

2. GRANT OF SECURITY INTEREST.  As security for the payment and performance of
the Secured Obligations, each Grantor hereby pledges, hypothecates, delivers and
assigns to the Agent, for the benefit of the Purchasers, and creates in favor of
the Agent for the benefit of the Purchasers, a security interest in and to, all
of such Grantor's right, title and interest in and to all the following
property, in all its forms, in each case whether now or hereafter existing,
whether now owned or hereafter acquired, created or arising, and wherever
located (collectively, but without duplication, the "Collateral"):
(a) All Equipment;


(b) All Inventory and other Goods;


(c) All Accounts;


(d) All General Intangibles, including, without limitation, the patents and
patent applications listed on Schedule 5 attached hereto, the trademarks and
trademark applications listed on Schedule 6 attached hereto, the registered
copyrights listed on Schedule 7 attached hereto, the domain names listed on
Schedule 8 attached hereto, the licenses for the use of any patents, trademarks,
copyrights and domain names listed on Schedule 9 attached hereto;


(e) All Fixtures;


(f) All Documents, Letter-of-Credit Rights, and Chattel Paper;


(g) All Deposit Accounts;


            (h)          All Instruments and Investment Property;


(i)                               All Commercial Tort Claims;


(j) All Supporting Obligations; and


(k)                             All Proceeds of any and all of the foregoing.


Notwithstanding the foregoing, nothing herein shall be deemed to constitute an
assignment of any asset which, in the event of an assignment, becomes void by
operation of applicable Law or the assignment of which (a) is otherwise
prohibited by applicable Law (in each case to the extent that such applicable
Law is not overridden by Sections 9-406, 9-407 and/or 9-408 of the Uniform
Commercial Code, the PPSA or other similar applicable Law) or (b) would result
in the abandonment, invalidation or unenforceability of any right, title or
interest of any Grantor therein; provided, however, that to the extent permitted
by applicable Law, this Agreement shall create a valid security interest in such
asset and, to the extent permitted by applicable Law, this Agreement shall
create a valid security interest in the Proceeds of such asset.


3. SECURITY FOR OBLIGATIONS.  The security interest created hereby in the
Collateral constitutes continuing collateral security for all of the following
obligations, whether now existing or hereafter incurred (collectively, the
"Secured Obligations"):
(a) (i) the payment by the Borrower, as and when due and payable (by scheduled
maturity, required prepayment, acceleration, demand or otherwise), of all
amounts from time to time owing by it in respect of the Securities Purchase
Agreement, the Notes, this Agreement, and the other Transaction Documents (as
defined in the Securities Purchase Agreement), including, without limitation,
(A) all principal of and interest on the Notes (including, without limitation,
all interest that accrues after the commencement of any bankruptcy,
reorganization or similar proceeding (an "Insolvency Proceeding") involving any
Grantor, whether or not the payment of such interest is unenforceable or is not
allowable due to the existence of such Insolvency Proceeding), and (B) all fees,
commissions, expense reimbursements, indemnifications and all other amounts due
or to become due under the Securities Purchase Agreement or any of the
Transaction Documents; and
(b) the due performance and observance by each Grantor of all of its other
obligations from time to time existing in respect of any of the Transaction
Documents, including without limitation, with respect to any conversion or
redemption rights of the Purchasers under the Notes, for so long as they are
outstanding.
4. REPRESENTATIONS AND WARRANTIES OF THE GRANTORS.  Each Grantor represents and
warrants as follows.  The following representations and warranties shall survive
execution of this Agreement and shall not be affected or waived by any
examination or inspection made by the Agent:
(a) Status.  The Borrower is a duly organized and validly existing Delaware
corporation.  Borrower's organizational number is 3933415. Subsidiary is a duly
organized and validly existing Canadian corporation.  Subsidiary's
organizational number is 877824-8.  Each Grantor has perpetual existence and the
power and authority to own its property and assets and to transact the business
in which it is engaged or presently proposes to engage.  The Subsidiary has
qualified to do business in each state or jurisdiction where its business or
operations so require.

--------------------------------------------------------------------------------

(b) Authority to Execute Agreement; Binding Agreement.  Each Grantor has the
corporate or other power to execute, deliver and perform its obligations under
this Agreement and each Transaction Document to which it is, or is to be, a
party (including, without limitation, the right and power to give the Agent a
security interest in the Collateral) and has taken all necessary corporate and
other action to authorize the execution, delivery and performance of this
Agreement and each Transaction Document to which it is, or is to be, a party. 
This Agreement has been duly executed by each Grantor.  This Agreement
constitutes the valid and binding obligation of each Grantor, enforceable
against each Grantor in accordance with its terms except as such enforceability
may be limited by applicable bankruptcy, insolvency, reorganization and similar
laws of general application relating to or affecting the rights and remedies of
creditors.
(c) Grantors' Title.  Except for the security interests granted hereunder, each
Grantor is, as to all Collateral presently owned, and shall be as to all
Collateral hereafter acquired, the owner or, in the case of leased or licensed
assets, the lessee or licensee, of said Collateral free from any Lien other than
Permitted Liens (as defined in the Notes).
(d) Taxes and Assessments.  All assessments and taxes, due or payable by, or
imposed, levied or assessed against each Grantor or any of its property, real or
personal, tangible or intangible, have been paid.
(e) Location of Collateral.  All Equipment, Inventory and other Goods are
located within the states specified on Schedule 1 hereto.
(f) Location of Grantors.  The location of the chief executive office of each
Grantor as well as its state of formation are specified on Schedule 2 attached
hereto.  Also listed on Schedule 2 is each other location where each Grantor
maintains a place of business.
(g) Instruments and Certificates.  All Instruments and all certificates
representing securities that are included in the Collateral, together with all
necessary endorsements, have been delivered to the Agent.
(h) Names Used by Grantors.  (i) The actual corporate name of each Grantor is
the name set forth in the preamble above; (ii) no Grantor has any trade names
except as set forth on Schedule 3 attached hereto; (iii) no Grantor has used any
name other than that stated in the preamble hereto or as set forth on Schedule 3
for the preceding five years; and (iv) no entity has merged into any Grantor or
been acquired by any Grantor within the past five years except as set forth on
Schedule 3.
(i) Perfected Security Interest.  This Agreement creates a valid, first priority
security interest in the Collateral, subject only to Permitted Liens (as defined
in the Notes), securing payment of the Secured Obligations.  Upon the filing of
Uniform Commercial Code financing statements and PPSA financing statements in
the offices set forth on Schedule 4 hereto and the recordation of this Agreement
(or a short form hereof) at the United States Copyright Office and the United
States Patent and Trademark Office, all security interests which may be
perfected by filing shall have been duly perfected.  Except for the filing of
the Uniform Commercial Code financing statements and PPSA financing statements
referred to in the preceding sentence and the delivery of the Instruments
referred to in paragraph (g) above, no action is necessary to create, perfect or
protect such security interest.  Without limiting the generality of the
foregoing, except for the filing of said financing statements and such
recordation and except for customer contracts which may contain limitations on
assignment, no consent of any third parties and no authorization, approval or
other action by, and no notice to or filing with any Governmental Authority or
regulatory body is required for  (i) the execution, delivery and performance of
this Agreement, (ii) the creation or perfection of the security interest in the
Collateral or (iii) the enforcement of the Agent's rights hereunder.
(j) Absence of Conflicts with Other Agreements, Etc.  Neither the pledge of the
Collateral hereunder nor any of the provisions hereof (including, without
limitation, the remedies provided hereunder) violates any of the provisions of
any Organizational Documents of any Grantor, or any other agreement to which any
Grantor or any of its property is a party or is subject, or any judgment,
decree, order or award of any court, governmental body or arbitrator or any
applicable law, rule or regulation applicable to the same.
(k) Account Debtors.  None of the account debtors or other Persons obligated on
any of the Collateral is a Governmental Authority covered by the Federal
Assignment of Claims Act or any similar federal, state or local statute or rule
in respect of such Collateral.
(l) Intellectual Property.  Schedules 5, 6, 7 and 8 list all of the patents,
patent applications, trademarks, trademark applications, registered copyrights,
and domain names owned by any of the Grantor as of the date hereof.  Schedule 9
lists all licenses in favor of any Grantor for the use of any patents,
trademarks, copyrights and domain names as of the date hereof other than
commercial off-the-shelf software.  All material patents and trademarks of the
Grantors have been duly recorded at the United States Patent and Trademark
Office.  The Grantors have no material copyrights, whether or not recorded at
the United States Copyright Office.
5. COVENANTS OF GRANTORS.  Each Grantor covenants that:
(a) Filing of Financing Statements and Preservation of Interests.  Immediately
upon execution hereof, each Grantor shall file (i) in each office set forth on
Schedule 4 Uniform Commercial Code financing statements and PPSA financing
statements and (ii) all filings with the United States Copyright Office, the
United States Patent and Trademark Office and Canadian Intellectual Property
Office, including an intellectual property collateral agreement in favor of the
Agent, pursuant to which each Grantor shall grant to the Agent for the benefit
of the Purchasers a security interest in all of its service marks, trademarks
and trade names and the goodwill associated therewith, and in all of its
patents, patent applications and patent license agreements, as therein provided,
in each case in form and substance satisfactory to the Agent.  Without limiting
the obligation of the Grantors set forth in the preceding sentence, each Grantor
hereby authorizes the Agent, and appoints the Agent as its attorney-in-fact, to
file in such office or offices as the Agent deems necessary or desirable such
financing and continuation statements and amendments and supplements thereto
(including, without limitation, an "all assets" filing), and such other
documents as the Agent may require to perfect, preserve and protect the security
interests granted herein and ratifies all such actions taken by the Agent.  Each
Grantor also ratifies its authorization for the Lender to have filed in any
jurisdiction any like initial financing statements or amendments thereto filed
prior to the date of this Agreement.

--------------------------------------------------------------------------------

(b) Delivery of Instruments, Etc.  At any time and from time to time that any
Collateral consists of Instruments, certificated securities or other items that
require or permit possession by the secured party to perfect the security
interest created hereby, the applicable Grantor shall deliver such Collateral to
the Agent.
(c) Chattel Paper.  Each Grantor shall cause all Chattel Paper constituting
Collateral to be delivered to the Agent, or, if such delivery is not possible,
then to cause such Chattel Paper to contain a legend noting that it is subject
to the security interest created by this Agreement.  To the extent that any
Collateral consists of electronic Chattel Paper, the applicable Grantor shall
cause the underlying Chattel Paper to be "marked" within the meaning of Section
9-105 of the Uniform Commercial Code (or successor section thereto).
(d) Investment Property and Deposit Accounts.  If there are any Investment
Property or Deposit Accounts included as Collateral that can be perfected by
"control" through an account control agreement, the applicable Grantor shall
cause such an account control agreement, in form and substance in each case
satisfactory to the Agent, to be entered into and delivered to the Agent.
(e) Letter-of-Credit Rights.  To the extent that any Collateral consists of
Letter-of-Credit Rights, the applicable Grantor shall cause the issuer of each
underlying letter of credit to consent to the assignment to the Agent.
(f) Collateral In Possession of Third Parties.  To the extent that any
Collateral is in the possession of any third party other than agencies of state
and local governments or except in the ordinary course of business, the
applicable Grantor shall join with the Agent in notifying such third party of
the Agent's security interest and shall make commercially reasonable efforts to
obtain an acknowledgement from such third party that it is holding the
Collateral for the benefit of the Agent.
(g) Commercial Tort Claims.  If any Grantor shall at any time hold or acquire a
Commercial Tort Claim, such Grantor shall promptly notify the Agent in a writing
signed by such Grantor of the particulars thereof and grant to the Agent in such
writing a security interest therein and in the proceeds thereof, all upon the
terms of this Agreement, with such writing to be in form and substance
satisfactory to the Agent.
(h) Notice of Changes in Representations. Each Grantor shall notify the Agent in
advance of any event or condition which could cause any representations set
forth in Section 4 above applicable to such Grantor to fail to be true, correct
and complete.  Without limiting the generality of the foregoing:
(i) without providing at least thirty (30) days prior written notice to the
Agent, no Grantor will change its name in any respect, its place of business or,
if more than one, chief executive office, or its mailing address or
organizational identification number (if it has one);
(ii) if any Grantor does not have an organizational identification number and
obtains one after the date of this Agreement, such Grantor will forthwith notify
the Agent in writing of such organizational identification number; and
(iii) no Grantor will change its type of organization, jurisdiction of
organization or other legal structure without prior written notice to the Agent.
(i) Use and Condition of Equipment.  Each item of Equipment will be maintained
in good repair, working order and condition, ordinary wear and tear excepted,
and the applicable Grantor will provide all maintenance service and repairs
necessary for such purpose.  The Agent may examine and inspect the Collateral at
any reasonable time or times wherever located.
(j) Insurance.  Each Grantor shall maintain, or cause to be maintained, with
financially sound and reputable insurers, insurance with respect to the
Collateral against loss or damage of the kinds and in the amounts customarily
insured against by entities of established reputation having similar properties
similarly situated and in such amounts as are customarily carried under similar
circumstances by other such Persons and otherwise as is prudent for Persons
engaged in similar businesses.  Each Grantor shall cause each insurance policy
issued in connection herewith to provide, and the insurer issuing such policy to
certify to the Agent that (a) the Agent will be named as lender loss payee and
additional insured under each such insurance policy; (b) if such insurance be
proposed to be cancelled or materially changed for any reason whatsoever, such
insurer will promptly notify the Agent and such cancellation or change shall not
be effective as to the Agent for at least thirty (30) days after receipt by the
Agent of such notice, unless the effect of such change is to extend or increase
coverage under the policy; and (c) the Agent will have the right (but no
obligation) at its election to remedy any default in the payment of premiums
within thirty (30) days of notice from the insurer of such default.  Unless the
Securities Purchase Agreement or the Notes expressly provides otherwise, the
following sentence will control application of proceeds.  If no Event of Default
exists, loss payments in each instance will be applied by the applicable Grantor
to the repair and/or replacement of property with respect to which the loss was
incurred to the extent reasonably feasible, and any loss payments or the balance
thereof remaining, to the extent not so applied, shall be payable to the
applicable Grantor, provided, however, that payments received by any Grantor
after an Event of Default occurs and is continuing shall be paid to the Agent
and, if received by such Grantor, shall be held in trust for and immediately
paid over to the Agent unless otherwise directed in writing by the Agent. 
Copies of such policies or the related certificates, in each case, naming the
Agent as lender loss payee shall be delivered to the Agent at least annually and
at the time any new policy of insurance is issued.

--------------------------------------------------------------------------------

(k) Transfer of Collateral.  Other than the disposition of inventory and
licensing of Intellectual Property in the ordinary course of the applicable
Grantor's business as presently conducted or as otherwise permitted under the
terms of the Securities Purchase Agreement, no Grantor shall sell, assign,
transfer, encumber or otherwise dispose of any Collateral in excess of $25,000
per year without the prior written consent of the Agent.  For purposes of this
provision, "dispose of any Collateral" shall include, without limitation, the
creation of a security interest or other encumbrance (whether voluntary or
involuntary) on such Collateral, except for Permitted Liens (as defined in the
Notes).
(l) Taxes and Assessments.  Each Grantor shall promptly pay when due and
payable, all taxes and assessments imposed upon the Collateral or operations or
business of such Grantor.
(m) Inventory.  No Grantor shall return any Inventory to the supplier thereof,
except for damaged or unsalable Inventory or otherwise in the ordinary course of
such Grantor's business.  Without limiting the generality of the foregoing, in
the event any Grantor becomes a "debtor in possession" as defined in 11 U.S.C.
§1101 (or any successor thereto), such Grantor agrees, to the extent permitted
by applicable Law, not to move pursuant to 11 U.S.C. §546 (or any successor
thereto) for permission to return goods to any creditor which shipped such goods
to such Grantor without the Agent's written consent and each Grantor hereby
waives any rights to return such Inventory arising under 11 U.S.C. §546(h), or
any successor section thereto.
(n) Defense of Agent's Rights.  Each Grantor warrants and will defend the
Agent's right, title and security interest in and to the Collateral against the
claims of any Person.
(o) Cash Management.  At any time following an Event of Default that the Agent
so requests, the Grantors will work with the Agent to set up such lock boxes and
segregated accounts as the Agent may request in order to better perfect the
security interest created hereunder in Proceeds.
(p) Additional Grantors.  Each Grantor shall cause each Subsidiary of such
Grantor, including any Person that shall at any time become a Subsidiary of such
Grantor, to immediately become a party hereto (an "Additional Grantor") or to a
similar security agreement, as appropriate, by executing and delivering an
Additional Grantor Joinder in substantially the form of Annex A attached hereto
and comply with the provisions hereof applicable to the Grantors or by signing a
similar security agreement.  If the Additional Grantor becomes a party hereto,
concurrent therewith, the Additional Grantor shall deliver replacement schedules
for, or supplements to all other Schedules to (or referred to in) this
Agreement, as applicable, which replacement schedules shall supersede, or
supplements shall modify, the Schedules then in effect.  The Additional Grantor
shall also deliver such opinions of counsel, authorizing resolutions, good
standing certificates, incumbency certificates, Organizational Documents,
financing statements and other information and documentation as the Agent may
reasonably request.  Upon delivery of the foregoing to the Agent, the Additional
Grantor shall be and become a party to this Agreement with the same rights and
obligations as the Grantors, for all purposes hereof as fully and to the same
extent as if it were an original signatory hereto and shall be deemed to have
made the representations, warranties and covenants set forth herein as of the
date of execution and delivery of such Additional Grantor Joinder and thereafter
at any time that such representations and covenants must be restated pursuant to
the terms of the Transaction Documents, and all references herein to the
"Grantors" shall be deemed to include each Additional Grantor.
(q) Inspections.  Upon reasonable notice to the Grantors (and for this purpose
no more than two business days' notice shall be required under any
circumstances) if no Event of Default shall exist, and at any time with or
without notice after the occurrence of an Event of Default, each Grantor will
permit the Agent, or its designee, to inspect the Collateral, wherever located,
and to discuss the affairs, business, finances and accounts of the Grantors with
their personnel and accountants.  In the event that no Event of Default exists
and is continuing, such inspections shall not be held more than twice in any
six-month period.  For the sake of clarity, during any time when an Event of
Default shall exist and is continuing, the Agent may conduct an unlimited number
of inspections, subject to the first sentence of this Section 5(q).  The Agent
acknowledges that such inspections and discussions may result in the Agent, or
its designee, receiving material nonpublic information.  The Agent shall, and
shall cause its designee, to keep confidential such information as is
specifically marked or otherwise identified as material nonpublic information by
the Grantors.
(r) Intellectual Property.  Without limiting the generality of the other
obligations of the Grantors hereunder, each Grantor shall promptly (i) cause to
be registered at the United States Copyright Office and Canadian Intellectual
Property Office all of its material copyrights and shall cause the security
interest contemplated hereby with respect to such copyrights to be duly recorded
at such office, (ii) cause the security interest contemplated hereby with
respect to all Intellectual Property registered at the United States Copyright
Office , United States Patent and Trademark Office or Canadian Intellectual
Property Office to be duly recorded at the applicable office, and (iii) give the
Agent notice whenever it acquires (whether absolutely or by license) or creates
any additional material Intellectual Property.
(s) Power of Attorney.  Each Grantor has duly executed and delivered to the
Agent a power of attorney (a "Power of Attorney") in substantially the form
attached hereto as Annex B.  The power of attorney granted pursuant to the Power
of Attorney is a power coupled with an interest and shall be irrevocable until
full and indefeasible payment of the Secured Obligations.  The powers conferred
on the Agent (for the benefit of the Agent and the Purchasers) under the Power
of Attorney are solely to protect the Agent's interests (for the benefit of the
Agent and the Purchasers) in the Collateral and shall not impose any duty upon
the Agent or any Purchaser to exercise any such powers.  The Agent agrees that
(i) except for the powers granted in clause (i) of the Power of Attorney, it
shall not exercise any power or authority granted under the Power of Attorney
unless an Event of Default has occurred and is continuing, and (ii) the Agent
shall account for any moneys received by the Agent in respect of any foreclosure
on or disposition of Collateral pursuant to the Power of Attorney provided that
none of the Agent or any Purchaser shall have any duty as to any Collateral, and
the Agent and the Purchasers shall be accountable only for amounts that they
actually receive as a result of the exercise of such powers.  NONE OF THE AGENT,
THE PURCHASERS OR THEIR RESPECTIVE AFFILIATES, OFFICERS, DIRECTORS, EMPLOYEES,
AGENTS OR REPRESENTATIVES SHALL BE RESPONSIBLE TO THE GRANTORS FOR ANY ACT OR
FAILURE TO ACT UNDER ANY POWER OF ATTORNEY OR OTHERWISE, EXCEPT IN RESPECT OF
DAMAGES ATTRIBUTABLE SOLELY TO THEIR OWN GROSS NEGLIGENCE OR WILLFUL MISCONDUCT
AS FINALLY DETERMINED BY A COURT OF COMPETENT JURISDICTION, NOR FOR ANY
PUNITIVE, EXEMPLARY, INDIRECT OR CONSEQUENTIAL DAMAGES.
(t) Other Assurances.  Each Grantor agrees that from time to time, at the joint
and several expense of the Grantors and any Additional Grantors, it will
promptly execute and deliver all such further instruments and documents, and
take all such further action as may be necessary or desirable, or as the Agent
may reasonably request, in order to perfect and protect any security interest
granted or purported to be granted hereby or to enable the Agent to exercise and
enforce its rights and remedies hereunder and with respect to any Collateral or
to otherwise carry out the purposes of this Agreement.

--------------------------------------------------------------------------------

6. REMEDIES UPON EVENT OF DEFAULT.
(a) Upon the occurrence and during the continuation of an Event of Default, the
Agent may exercise, in addition to any other rights and remedies provided
herein, under other contracts and under law, all the rights and remedies of a
secured party under the Uniform Commercial Code.  Without limiting the
generality of the foregoing, upon the occurrence and during the continuation of
an Event of Default, (i) at the request of the Agent, each Grantor shall, at its
cost and expense, assemble the Collateral owned or used by it as directed by the
Agent; (ii) the Agent shall have the right (but not the obligation) to notify
any account debtors and any obligors under Instruments or Accounts to make
payments directly to the Agent and to enforce the Grantors' rights against
account debtors and obligors; (iii) the Agent may (but is not obligated to),
without notice except as provided below, sell the Collateral at public or
private sale, on such terms as the Agent deems to be commercially reasonable;
(iv) the Agent may (but is not obligated to) direct any financial intermediary
or any other Person holding Investment Property to transfer the same to the
Agent or its designee; and (v) the Agent may (but is not obligated to) transfer
any or all Intellectual Property registered in the name of any Grantor at the
United States Patent and Trademark Office and/or Copyright Office and/or
Canadian Intellectual Property Office into the name of the Agent or any designee
or any purchaser of any Collateral.  Each Grantor agrees that ten (10) days'
notice of any sale referred to in clause (iii) above shall constitute sufficient
notice.  The Agent or any Purchaser may purchase Collateral at any such sale. 
The Grantors shall be liable to the Agent and the Purchasers for any deficiency
amount.
(b) The Agent may comply with any applicable Law in connection with a
disposition of Collateral and compliance will not be considered adversely to
affect the commercial reasonableness of any sale of the Collateral.  The Agent
may sell the Collateral without giving any warranties and may specifically
disclaim such warranties.  If the Agent sells any of the Collateral on credit,
the Borrower will only be credited with payments actually made by the
purchaser.  In addition, each Grantor waives any and all rights that it may have
to a judicial hearing in advance of the enforcement of any of the Agent's rights
and remedies hereunder, including, without limitation, its right following an
Event of Default to take immediate possession of the Collateral and to exercise
its rights and remedies with respect thereto.
(c) For the purpose of enabling the Agent to further exercise rights and
remedies under this Section 6 or elsewhere provided by agreement or applicable
Law, each Grantor hereby grants to the Agent, for the benefit of the Agent and
the Purchasers, an irrevocable, nonexclusive license (exercisable without
payment of royalty or other compensation to such Grantor) to use, license or
sublicense following an Event of Default, any Intellectual Property now owned or
hereafter acquired by such Grantor, and wherever the same may be located, and
including in such license access to all media in which any of the licensed items
may be recorded or stored and to all computer software and programs used for the
compilation or printout thereof.
7. OBLIGATIONS ABSOLUTE.
(a) Change of Circumstance.  THE RIGHTS OF THE AGENT HEREUNDER AND THE
OBLIGATIONS OF THE GRANTORS HEREUNDER SHALL BE ABSOLUTE AND UNCONDITIONAL, SHALL
NOT BE SUBJECT TO ANY COUNTERCLAIM, SETOFF, RECOUPMENT OR DEFENSE BASED UPON ANY
CLAIM THAT ANY GRANTOR OR ANY OTHER PERSON MAY HAVE AGAINST ANY PURCHASER AND
SHALL REMAIN IN FULL FORCE AND EFFECT UNTIL FULL AND INDEFEASIBLE SATISFACTION
OF THE SECURED OBLIGATIONS AFTER OR CONCURRENT WITH THE TERMINATION OF ANY
COMMITMENT OF THE PURCHASERS PURSUANT TO THE SECURITIES PURCHASE AGREEMENT. 
Without limiting the generality of the foregoing, the obligations of the
Grantors shall not be released, discharged or in any way affected by any
circumstance or condition (whether or not the applicable Grantor shall have any
notice or knowledge thereof) including, without limitation, any amendment or
modification of or supplement to the Securities Purchase Agreement, any Notes or
any other Transaction Document (including, without limitation, increasing the
amount or extending the maturity of the Secured Obligations); any waiver,
consent, extension, indulgence or other action or inaction under or in respect
of any such agreements or instruments, or any exercise or failure to exercise of
any right, remedy, power or privilege under or in respect of any such agreements
or instruments, or any exercise or failure to exercise of any right, remedy,
power or privilege under or in respect of any such agreements or instruments;
any invalidity or unenforceability, in whole or in part, of any term hereof or
of the Securities Purchase Agreement, any Notes or any other Transaction
Document; any failure on the part of Borrower or any other Person for any reason
to perform or comply with any term of the Securities Purchase Agreement, any
Note or any other Transaction Document; any furnishing or acceptance of any
additional security or guaranty; any release of any Grantor or any other Person
or any release of any or all security or any or all guarantees for the Secured
Obligations, whether any such release is granted in connection with a bankruptcy
or otherwise; any bankruptcy, insolvency, reorganization, arrangement,
readjustment, composition, liquidation or similar proceeding with respect to any
Grantor or any other Person or their respective properties or creditors; the
application of payments received by the Agent or any Purchaser from any source
that were lawfully used for some other purpose, which lawfully could have been
applied to the payment, in full or in part, of the Secured Obligations; or any
other occurrence whatsoever, whether similar or dissimilar to the foregoing. 
Without limiting the generality of the foregoing, at any time that the
Securities Purchase Agreement or the Notes are amended to increase the amount of
the Obligations thereunder, the amount of the Secured Obligations shall be
accordingly increased.
(b) No Duty To Marshal Assets.  The Agent shall have no obligation to marshal
any assets in favor of any Grantor or any other Person or against or in payment
of any or all of the Secured Obligations.
(c) Waiver of Right of Subrogation, Etc.  Each Grantor hereby waives any and all
rights of subrogation, reimbursement, or indemnity whatsoever in respect of such
Grantor arising out of remedies exercised by the Agent hereunder until full and
indefeasible payment of the Secured Obligations.
(d) Other Waivers.  Each Grantor hereby waives promptness, diligence and notice
of acceptance of this Agreement.  In connection with any sale or other
disposition of Collateral, to the extent permitted by applicable Law, each
Grantor waives any right of redemption or equity of redemption in the
Collateral.  Each Grantor further waives presentment and demand for payment of
any of the Secured Obligations, protest and notice of protest, dishonor and
notice of dishonor or notice of default or any other similar notice with respect
to any of the Secured Obligations, and all other similar notices to which any
Grantor might otherwise be entitled, except as otherwise expressly provided in
the Transaction Documents.  The Agent is under no obligation to pursue any
rights against third parties with respect to the Secured Obligations and each
Grantor hereby waives any right it may have to require otherwise.  Each Grantor
(to the extent that it may lawfully do so) covenants that it shall not at any
time insist upon or plead, or in any manner claim or take the benefit of, any
stay, valuation, appraisal or redemption now or at any time hereafter in force
that, but for this waiver, might be applicable to any sale made under any
judgment, order or decree based on this Agreement; and each Grantor (to the
extent that it may lawfully do so) hereby expressly waives and relinquishes all
benefit of any and all such laws and hereby covenants that it will not hinder,
delay or impede the execution of any power in this Agreement delegated to the
Agent, but that it will suffer and permit the execution of every such power as
though no such law or laws had been made or enacted.

--------------------------------------------------------------------------------

(e) Each Grantor further waives to the fullest extent permitted by law any right
it may have under the constitution of the Commonwealth of Massachusetts (or
under the constitution of any other state in which any of the Collateral or any
Grantor may be located), or under the Constitution of the United States of
America, to notice (except for notice specifically required hereby) or to a
judicial hearing prior to the exercise of any right or remedy provided by this
Agreement to the Agent, and waives its rights, if any, to set aside or
invalidate any sale duly consummated in accordance with the foregoing provisions
hereof on the grounds (if such be the case) that the sale was consummated
without a prior judicial hearing.
(f) EACH GRANTOR'S WAIVERS UNDER THIS SECTION 7 HAVE BEEN MADE VOLUNTARILY,
INTELLIGENTLY AND KNOWINGLY AND AFTER SUCH GRANTOR HAS BEEN APPRISED AND
COUNSELED BY ITS ATTORNEY AS TO THE NATURE THEREOF AND ITS POSSIBLE ALTERNATIVE
RIGHTS.
8. NO IMPLIED WAIVERS.  No failure or delay on the part of the Agent in
exercising any right, power or privilege under this Agreement or the other
Transaction Documents and no course of dealing between the Grantor, on the one
hand, and the Agent or the Purchasers, on the other hand, shall operate as a
waiver of any such right, power or privilege.  No single or partial exercise of
any right, power or privilege under this Agreement or the other Transaction
Documents precludes any other or further exercise of any such right, power or
privilege or the exercise of any other right, power or privilege.  The rights
and remedies expressly provided in this Agreement and the other Transaction
Documents are cumulative and not exclusive of any rights or remedies which the
Agent or the Purchasers would otherwise have.  No notice to or demand on any
Grantor in any case shall entitle the Grantors to any other or further notice or
demand in similar or other circumstances or shall constitute a waiver of the
right of the Agent or the Purchasers to take any other or further action in any
circumstances without notice or demand.  Any waiver that is given shall be
effective only if in writing and only for the limited purposes expressly stated
in the applicable waiver.
9. STANDARD OF CARE.
(a) In General.  No act or omission of the Agent or any Purchaser (or agent or
employee of any of the foregoing) hereunder or related hereto or related to the
transactions contemplated by this Agreement or the other Transaction Documents
shall give rise to any defense, counterclaim or offset in favor of any Grantor
or any claim or action against the Agent or such Purchaser (or agent or employee
thereof), in the absence of gross negligence or willful misconduct of the Agent
or such Purchaser (or agent or employee thereof) as determined  in a final,
nonappealable judgment of a court of competent jurisdiction.  The Agent shall be
deemed to have exercised reasonable care in the custody and preservation of the
Collateral in its possession if the Collateral is accorded treatment
substantially equal to that which the Agent accords to other Collateral it
holds, it being understood that it has no duty to take any action with respect
to calls, conversions, exchanges, maturities, tenders or other matters relative
to any Collateral or to preserve any rights of any parties and shall only be
liable for losses which are a result of it gross negligence or willful
misconduct as determined in a final, nonappealable judgment of a court of
competent jurisdiction.
(b) No Duty to Preserve Rights.  Without limiting the generality of the
foregoing, the Agent has no duty (either before or after an Event of Default) to
collect any amounts in respect of the Collateral or to preserve any rights
relating to the Collateral.
(c) No Duty to Prepare for Sale.  Without limiting the generality of the
foregoing, the Agent has no obligation to clean-up or otherwise prepare the
Collateral for sale.
(d) Duties Relative to Contracts.  Without limiting the generality of the
foregoing, each Grantor shall remain obligated and liable under each contract or
agreement included in the Collateral to be observed or performed by such Grantor
thereunder.  The Agent shall not have any obligation or liability under any such
contract or agreement by reason of or arising out of this Agreement or the
receipt by the Agent of any payment relating to any of the Collateral, nor shall
the Agent be obligated in any manner to perform any of the obligations of any
Grantor under or pursuant to any such contract or agreement, to make inquiry as
to the nature or sufficiency of any payment received by the Agent in respect of
the Collateral or as to the sufficiency of any performance by any party under
any such contract or agreement, to present or file any claim, to take any action
to enforce any performance or to collect the payment of any amounts which may
have been assigned to the Agent or to which the Agent may be entitled at any
time or times.
(e) Reliance on Advice of Counsel.  In taking any action under this Agreement or
any other Transaction Document, the Agent shall be entitled to rely upon the
advice of counsel of Agent's choice and shall be fully protected in acting on
such advice whether or not the advice rendered is ultimately determined to have
been accurate.
(f) No Obligation to Act.  The Agent shall be entitled to act or to refrain from
acting (and shall be fully protected in so acting or refraining from acting)
upon the written instructions of the Required Holders (as defined below) and
such instructions shall be binding upon all the Purchasers; provided, however,
that the Agent shall not be under any obligation to exercise any of the rights
or powers vested in it by this Agreement or any Security Document in the manner
so requested unless, if so requested by the Agent, it shall have been provided
indemnity from the Borrower satisfactory to it against the costs, expenses and
liabilities which may be incurred by it in compliance with or in performing such
request or direction.  No provisions of this Agreement or any Security Document
shall otherwise be construed to require the Agent to expend or risk its own
funds or take any action that could in its judgment cause it to incur any cost,
expenses or liability for which it is not specifically indemnified hereunder or
under the Securities Purchase Agreement.  No provision of this Agreement or of
any Security Document shall be deemed to impose any duty or obligation on the
Agent to perform any act or acts or exercise any right, power, duty or
obligation conferred or imposed on it, in any jurisdiction in which it shall be
illegal, or in which the Agent shall be unqualified or incompetent, to perform
any such act or acts or to exercise any such right, power, duty or obligation or
if such performance or exercise would constitute doing business by the Agent in
such jurisdiction or impose a tax on the Agent by reason thereof.
(g) Action By Agent.  Absent written instructions from the Required Holders at a
time when an Event of Default shall have occurred and be continuing, the Agent
shall have no obligation to take any actions under the Security Documents.

--------------------------------------------------------------------------------

10. MISCELLANEOUS.
(a) Assignment.  Except as otherwise provided in the Securities Purchase
Agreement, the Agent and each Purchaser may assign or transfer this Agreement
and any or all rights or obligations hereunder without the consent of any
Grantor and without prior notice.  No Grantor shall assign or transfer this
Agreement or any rights or obligations hereunder without the prior written
consent of the Agent or as expressly provided in the Securities Purchase
Agreement.  Notwithstanding the foregoing, if there should be any assignment of
any rights or obligations by operation of law or in contravention of the terms
of this Agreement or otherwise, then all covenants, agreements, representations
and warranties made herein or pursuant hereto by or on behalf of any Grantor
shall bind the successors and assigns of such Grantor, together with the
preexisting Grantor, whether or not such new or additional Persons execute a
joinder hereto or assumption hereof (without the same being deemed a waiver of
any default caused thereby) which condition shall not be deemed to be a waiver
of any Event of Default arising out of such assignment.  The rights and
privileges of the Agent under this Agreement shall inure to the benefit of its
successors and assigns.
(b) Joint and Several Liability.  All Grantors shall jointly and severally be
liable for the obligations of each Grantor to the Agent and the Purchasers
hereunder.
(c) Notices.  All notices, requests, demands, directions and other
communications provided for herein shall be in writing and shall be delivered or
mailed in the manner specified in the Securities Purchase Agreement addressed to
a party at its address set forth in or determined pursuant to the Securities
Purchase Agreement, as the case may be.
(d) Severability.  Every provision of this Agreement is intended to be
severable.  If any term or provision of this Agreement shall be invalid, illegal
or unenforceable for any reason, the validity, legality and enforceability of
the remaining provisions shall not be affected or impaired thereby. Any
invalidity, illegality or unenforceability in any jurisdiction shall not affect
the validity, legality or enforceability of any such term or provision in any
other jurisdiction.
(e) Costs and Expenses.  Without limiting any other cost reimbursement
provisions in the Transaction Documents, upon demand, the Grantors shall pay to
the Agent and the Purchasers, as applicable, the amount of any and all
reasonable expenses incurred by the Agent and the Purchasers hereunder or in
connection herewith, including, without limitation, reasonable fees of counsel
to the Agent and the Purchasers and those other expenses that may be incurred in
connection with (i) the execution and delivery of this Agreement and any
amendments, waivers and supplements hereto, (ii) the administration of this
Agreement, (iii) the custody or preservation of, or the sale of, collection
from, or other realization upon, any of the Collateral, (iv) the exercise or
enforcement of any of the rights of the Agent or the Purchasers hereunder or (v)
the failure of any Grantor to perform or observe any of the provisions hereof.
(f) Indemnification by Grantors.  Each Grantor shall indemnify, reimburse and
hold harmless all Indemnitees from and against any and all losses, claims,
liabilities, damages, penalties, suits, costs and expenses, of any kind or
nature, (including fees relating to the cost of investigating and defending any
of the foregoing) imposed on, incurred by or asserted against such Indemnitee in
any way related to or arising from or alleged to arise from this Agreement or
the Collateral, except any such losses, claims, liabilities, damages, penalties,
suits, costs and expenses which result from the gross negligence or willful
misconduct of the Indemnitee as determined by a final nonappealable decision of
a court of competent jurisdiction.  This indemnification provision is in
addition to, and not in limitation of, any other indemnification provision in
any other Transaction Document.
(g) Counterparts; Integration.  This Agreement may be executed in counterparts
(and by different parties hereto in different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract.  This Agreement and the other Transaction Documents constitute
the entire contract among the parties relating to the subject matter hereof and
supersede any and all previous agreements and understandings, oral or written,
relating to the subject matter hereof.  Delivery of an executed counterpart of a
signature page of this Agreement by telecopy shall be effective as delivery of a
manually executed counterpart of this Agreement.
(h) Amendments and Waivers.  The Purchasers holding more than 50% of the total
outstanding principal balance of the Notes (the "Required Holders") shall have
the right to direct the Agent, from time to time, to consent to any amendment,
modification or supplement to or waiver of any provision of this Agreement and
to release any Collateral from any lien or security interest held by the Agent;
provided, however, that (i) no such direction shall require the Agent to consent
to the modification of any provision or portion thereof which (in the sole
judgment of the Agent) is intended to benefit the Agent, (ii) the Agent shall
have the right to decline to follow any such direction if the Agent shall
determine in good faith that the directed action is not permitted by the terms
of this Agreement or may not lawfully be taken and (iii) no such direction shall
waive or modify any provision of this Agreement the waiver or modification of
which requires the consent of all Purchasers unless all Purchasers consent
thereto.  The Agent may rely on any such direction given to it by the Required
Holders and shall be fully protected in relying thereon, and shall under no
circumstances be liable, except in circumstances involving the Agent's gross
negligence or willful misconduct as shall have been determined in a final
nonappealable judgment of a court of competent jurisdiction, to any holder of
the Notes or any other person or entity for taking or refraining from taking
action in accordance with any direction or otherwise in accordance with this
Agreement.
(i) Headings.  Headings to this Agreement are for purposes of reference only and
shall not limit or otherwise affect the meaning hereof
11. SPECIFIC PERFORMANCE.  Each Grantor hereby authorizes the Agent to demand
specific performance of this Agreement at any time when any Grantor shall have
failed to comply with any provision hereof, and each Grantor hereby irrevocably
waives any defense based on the adequacy of a remedy at law which might be
asserted as a bar to the remedy of specific performance hereof in any action
brought therefor.  Each Grantor that is not a party to the Securities Purchase
Agreement hereby acknowledges receipt from the Borrower of a correct and
complete copy of the Securities Purchase Agreement and consents to all of the
provisions of the Securities Purchase Agreement as in effect on the date hereof
and agrees that its consent is not required for any amendments, modifications,
restatements or waivers of it or any of the provisions thereof.
12. RELATIONSHIP WITH SECURITIES PURCHASE AGREEMENT.  To the extent that any of
the terms hereof is inconsistent with any provision of the Securities Purchase
Agreement, the provisions of the Securities Purchase Agreement shall control.

--------------------------------------------------------------------------------

13. TERMINATION; PARTIAL RELEASE.
(a) At such time as all the Secured Obligations in respect of the Notes have
been indefeasibly paid and performed in full (including the conversion in full
of the Notes) then the security provided for herein shall terminate, provided,
however, that all indemnities of the Borrower and each other Grantor contained
in this Agreement or any other Transaction Document shall survive and remain
operative and in full force and effect regardless of the termination of this
Agreement.
(b) Effective upon the closing of a disposition of any Collateral in conformity
with the provisions of the Securities Purchase Agreement and the Notes, and
receipt by the Agent of a certification to such effect from an authorized
officer of the Borrower, the security interest in the Collateral so disposed of
shall terminate and the Agent shall deliver such releases as may be appropriate,
provided, however, the security interest in all remaining Collateral shall
remain in full force and effect.
14. GOVERNING LAW; JURISDICTION; WAIVER OF JURY TRIAL.
(a) Governing Law.  This Agreement and the rights and obligations of the parties
hereunder shall be construed and interpreted in accordance with the laws of the
Commonwealth of Massachusetts (excluding the laws applicable to conflicts or
choice of law).
(b) Submission to Jurisdiction.  Each Grantor irrevocably and unconditionally
submits, for itself and its property, to the nonexclusive jurisdiction of the
courts of the Commonwealth of Massachusetts sitting in Suffolk County and of the
United States District Court of the District of Massachusetts, and any appellate
court from any thereof, in any action or proceeding arising out of or relating
to this Agreement or any other Transaction Document, or for recognition or
enforcement of any judgment, and each of the parties hereto irrevocably and
unconditionally agrees that all claims in respect of any such action or
proceeding may be heard and determined in such Massachusetts state court or, to
the fullest extent permitted by applicable law, in such federal court.  Each of
the parties hereto agrees that a final judgment in any such action or proceeding
shall be conclusive and may be enforced in other jurisdictions by suit on the
judgment or in any other manner provided by law.  Nothing in this Agreement or
in any other Transaction Document shall affect any right that the Agent or any
Purchaser may otherwise have to bring any action or proceeding relating to this
Agreement or any other Transaction Document against any Grantor or its
properties in the courts of any jurisdiction.
(c) Waiver of Venue.  Each Grantor irrevocably and unconditionally waives, to
the fullest extent permitted by applicable law, any objection that it may now or
hereafter have to the laying of venue of any action or proceeding arising out of
or relating to this Agreement or any other Transaction Document in any court
referred to in paragraph (b) above.  Each of the parties hereto hereby
irrevocably waives, to the fullest extent permitted by applicable law, the
defense of an inconvenient forum to the maintenance of such action or proceeding
in any such court.  Each Grantor irrevocably waives, to the fullest extent
permitted by applicable law, any right to bring any action or proceeding against
the Agent in any court outside the Suffolk County, Massachusetts.
(d) Service of Process.  Each party hereto irrevocably consents to service of
process in the manner provided for notices in Section 10.  Nothing in this
Agreement will affect the right of any party hereto to serve process in any
other manner permitted by applicable law.
(e) Waiver of Jury Trial.  EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR ANY OTHER TRANSACTION DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY).  EACH PARTY HERETO (I) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (II) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER TRANSACTION DOCUMENTS
BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.




[REMAINDER OF PAGE LEFT BLANK INTENTIONALLY]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
in the name and on behalf of the parties hereto as of the date first above
written.




SECURITY DEVICES INTERNATIONAL INC.




By:____________________________
Name:
Title:


SECURITY DEVICES INTERNATIONAL CANADA CORP.




By:____________________________
Name:
Title:






NORTHEAST INDUSTRIAL PARTNERS, LLC
 in its capacity as Agent




By:____________________________
Name:
Title:


































[Signature Page to Security Agreement]

--------------------------------------------------------------------------------

Annex A


FORM OF ADDITIONAL GRANTOR JOINDER


Security Agreement dated as of December 7, 2016 made by
Security Devices International Inc.
and its subsidiaries party thereto from time to time, as Grantors
to and in favor of
Northeast Industrial Partners, LLC, as Collateral Agent (the "Security
Agreement")


Reference is made to the Security Agreement as defined above; capitalized terms
used herein and not otherwise defined herein shall have the meanings given to
such terms in, or by reference in, the Security Agreement.


The undersigned hereby agrees that upon delivery of this Additional Grantor
Joinder to the Agent referred to above or its successor, the undersigned shall
(a) be an Additional Grantor under the Security Agreement, (b) have all the
rights and obligations of the Grantors under the Security Agreement as fully and
to the same extent as if the undersigned was an original signatory thereto and
(c) be deemed to have made the representations and warranties set forth in
Section 4 therein as of the date of execution and delivery of this Additional
Grantor Joinder and at any future dates that such representations must be
restated pursuant to the terms of the Transaction Documents.  WITHOUT LIMITING
THE GENERALITY OF THE FOREGOING, THE UNDERSIGNED SPECIFICALLY GRANTS TO THE
AGENT, FOR THE BENEFIT OF THE PURCHASERS, A SECURITY INTEREST IN THE COLLATERAL
AS MORE FULLY SET FORTH IN THE SECURITY AGREEMENT AND ACKNOWLEDGES AND AGREES TO
THE WAIVER OF JURY TRIAL PROVISIONS SET FORTH THEREIN.


Attached hereto are supplemental and/or replacement Schedules to the Security
Agreement, as applicable.


Each Additional Grantor that is not a party to the Securities Purchase Agreement
hereby acknowledges receipt from the Grantor of a correct and complete copy of
the Securities Purchase Agreement and consents to all of the provisions of the
Securities Purchase Agreement as in effect on the date hereof and agrees that
its consent is not required for any amendments, modifications, restatements or
waivers of it or any of the provisions thereof.


An executed copy of this Joinder shall be delivered to the Agent, and the Agent
and the Purchasers may rely on the matters set forth herein on or after the date
hereof.  This Joinder shall not be modified, amended or terminated without the
prior written consent of the Agent.





--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has caused this Joinder to be executed in
the name and on behalf of the undersigned.


[Name of Additional Grantor]



By:


Name:
Title:


Address:





Dated:


--------------------------------------------------------------------------------

Annex B


FORM OF POWER OF ATTORNEY


This Power of Attorney is executed and delivered by ___________________, a
______________________ ("Grantor"), to Northeast Industrial Partners, LLC as
Agent for itself and Purchasers as such term is defined in the Securities
Purchase Agreement referred to below ("Attorney").  This Power of Attorney is
delivered in connection with and pursuant to a certain Securities Purchase
Agreement dated as of even date herewith (as the same may be amended, modified,
restated and/or supplemented from time to time, the "Securities Purchase
Agreement") and that certain Security Agreement delivered in connection
therewith (the "Security Agreement").  Capitalized terms used but not otherwise
defined herein shall have the meanings assigned to such terms in the Security
Agreement.  No person to whom this Power of Attorney is presented, as authority
for Attorney to take any action or actions contemplated hereby, shall be
required to inquire into or seek confirmation from Grantor as to the authority
of Attorney to take any action described below, or as to the existence of or
fulfillment of any condition to this Power of Attorney, which is intended to
grant to Attorney unconditionally the authority to take and perform the actions
contemplated herein, and Grantor irrevocably waives any right to commence any
suit or action, in law or equity, against any person or entity which acts in
reliance upon or acknowledges the authority granted under this Power of
Attorney.  The power of attorney granted hereby is coupled with an interest, and
may not be revoked or canceled by Grantor without Attorney's written consent.


Grantor hereby irrevocably constitutes and appoints Attorney (and all officers,
employees or agents designated by Attorney), with full power of substitution, as
Grantor's true and lawful attorney-in-fact with full irrevocable power and
authority in the place and stead of Grantor and in the name of Grantor or in its
own name, from time to time in Attorney's discretion, to take any and all
appropriate action and to execute and deliver any and all documents and
instruments which may be necessary or desirable to accomplish the purposes of
the Securities Purchase Agreement, the Security Agreement and any and all
agreements, documents and instruments executed, delivered or filed in connection
therewith from time to time (collectively, the "Transaction Documents") and,
without limiting the generality of the foregoing, Grantor hereby grants to
Attorney the power and right, on behalf of Grantor, without notice to or assent
by Grantor, and at any time, to do the following:


(a) change the mailing address of Grantor, open a post office box on behalf of
Grantor, open mail for Grantor, and ask, demand, collect, give acquittances and
receipts for, take possession of, endorse any invoices, freight or express
bills, bills of lading, storage or warehouse receipts, drafts against debtors,
assignments, verifications, and notices in connection with any property of
Grantor;
(b) receive, endorse Grantor's name on, and collect, any checks, notes,
acceptances, money orders, drafts and any other forms of payment or security
payable to Grantor, and hold all amounts or proceeds so received or collected as
cash collateral in a restricted account for the benefit of the Purchasers, or
apply such amounts or proceeds to the Secured Obligations in accordance with the
terms of the Securities Purchase Agreement;
(c) effect any repairs to any asset of Grantor, or continue or obtain any
insurance and pay all or any part of the premiums therefor and costs thereof,
and make, settle and adjust all claims under such policies of insurance, and
make all determinations and decisions with respect to such policies;
(d) pay or discharge any taxes, liens, security interests, or other encumbrances
levied or placed on or threatened against Grantor or its property;
(e) defend any suit, action or proceeding brought against Grantor if Grantor
does not defend such suit, action or proceeding or if Attorney believes that
Grantor is not pursuing such defense in a manner that will maximize the recovery
to Attorney, and settle, compromise or adjust any suit, action, or proceeding
described above and, in connection therewith, give such discharges or releases
as Attorney may deem appropriate;
(f) file or prosecute any claim, litigation, suit or proceeding in any court of
competent jurisdiction or before any arbitrator, or take any other action
otherwise deemed appropriate by Attorney for the purpose of collecting any and
all such moneys due to Grantor whenever payable and to enforce any other right
in respect of Grantor's property;
(g) cause the certified public accountants then engaged by Grantor to prepare
and deliver to Attorney at any time and from time to time, promptly upon
Attorney's request, the following reports:  (i) a reconciliation of all
accounts, (ii) an aging of all accounts, (iii) trial balances, (iv) test
verifications of such accounts as Attorney may request, and (v) the results of
each physical verification of inventory;
(h) communicate in its own name with any party to any contract with regard to
the assignment of the right, title and interest of Grantor in and under the
contracts and other matters relating thereto;
(i) to the extent that Grantor's authorization given in the Security Agreement
is not sufficient, to file such financing statements with respect to the
Security Agreement as Attorney may deem appropriate and to execute in Grantor's
name such financing statements and amendments thereto and continuation
statements which may require the Grantor's signature;
(j) to transfer any Intellectual Property or provide licenses respecting any
Intellectual Property; and
execute, deliver and/or record, as applicable, in connection with any sale or
other remedy provided for in any Transaction Document, any endorsements,
assignments or other applications for or instruments of conveyance or transfer
with respect to the Collateral and to otherwise direct such sale or resale, all
as though Attorney were the absolute owner of the property of Grantor for all
purposes, and to do, at Attorney's option and Grantor's expense, at any time or
from time to time, all acts and other things that Attorney reasonably deems
necessary to perfect, preserve, or realize upon Grantor's property or assets and
Attorney's liens thereon, all as fully and effectively as Grantor might do. 
Grantor hereby ratifies, to the extent permitted by law, all that Attorney shall
lawfully do or cause to be done by virtue hereof.  Without limiting the
generality of the foregoing, Attorney is specifically authorized to execute and
file any applications for or instruments of transfer and assignment of any
patents, trademarks, copyrights or other Intellectual Property with the United
States Patent and Trademark Office, the United States Copyright Office and
Canadian Intellectual Property Office.

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, this Power of Attorney is duly executed on behalf of Grantor
this ____ day of ____________, 20___.


[_______________________________]




By: 
Name:  
Title: 






NOTARY PUBLIC CERTIFICATE


On this _____ day of ____________, 20___, [officer's name] who is personally
known to me appeared before me in his/her capacity as the [title] of [name of
Grantor] ("Grantor") and executed on behalf of Grantor the Power of Attorney in
favor of _______________, as Agent, to which this Certificate is attached.




                                    Notary Public

--------------------------------------------------------------------------------

Schedule 1


LOCATIONS OF COLLATERAL


125 Lakeshore Road East, Suite 300
Oakville, ON L6J 1H3
Canada




25 Sawyer Passway
Fitchburg, Massachusetts 01420
United States of America




9325 Puckett Road
Perry, Florida 32348
United States of America

--------------------------------------------------------------------------------

Schedule 2


LOCATIONS OF GRANTORS


Chief Executive Offices:


The chief executive offices of each of the Grantors is


125 Lakeshore Road East, Suite 300
Oakville, ON L6J 1H3
Canada


The other locations at which the Borrower maintains a place of business are:


25 Sawyer Passway
Fitchburg, Massachusetts 01420
United States of America


and


9325 Puckett Road
Perry, Florida 32348
United States of America


There are no other locations at which the Subsidiary maintains a place of
business

--------------------------------------------------------------------------------

Schedule 3


NAMES USED BY GRANTORS


Not applicable



--------------------------------------------------------------------------------

Schedule 4


FILING OFFICES


UCC Filings


Security Devices International Inc.


Delaware Department of State: Division of Corporations
John G. Townsend Bldg.
401 Federal Street,  Suite 4
Dover, DE 19901


Security Devices International Canada Corp.


District of Columbia
Recorder of Deeds
1101 4th Street, SW, 5th Floor
Washington, DC 20024    




PPSA Filings


Security Devices International Inc.


Personal Property Security Registration System – Ontario


Security Devices International Canada Corp.


Personal Property Security Registration System – Ontario

--------------------------------------------------------------------------------

Schedule 5


PATENTS AND PATENT APPLICATIONS


Patents


US
 
Reg. No.
Description
A. US 2008/0236435
Non-lethal projectile
B. US 2010/0008012
Electronic circuitry for incapacitating a target
C. US 2011/0001619
Autonomous operation of a non-lethal projectile
D. US 2007/0101893
Non-lethal wireless stun projectile system for immobilizing a target by
neuromuscular disruption



Patent Applications


US
 
A. WO 2015/105526 A1
Payload carrying arrangement for a non-lethal projectile

--------------------------------------------------------------------------------

Schedule 6


TRADEMARKS AND TRADEMARK APPLICATIONS




Grantor
Mark or Application
Registration Number or Serial Number
Date of Registration
or Application
None
                                                                     




--------------------------------------------------------------------------------

Schedule 7


REGISTERED COPYRIGHTS




Grantor
Copyrighted Work
Author(s)
Title
Registration Number
None
                                                                               
                 




--------------------------------------------------------------------------------

Schedule 8


DOMAIN NAMES


securitydii.com/

--------------------------------------------------------------------------------

Schedule 9


INTELLECTUAL PROPERTY LICENSES


None.

--------------------------------------------------------------------------------

Schedule 10


COMMERCIAL TORT CLAIMS


Plaintiff
Defendant
Description of the Claim
None
                           











--------------------------------------------------------------------------------

EXHIBIT C



SECURITY AGREEMENT -- TRADEMARKS,
PATENTS AND COPYRIGHTS


THIS SECURITY AGREEMENT -- TRADEMARKS, PATENTS AND COPYRIGHTS (this "IP Security
Agreement") is made as of December 7, 2016, between Security Devices
International Inc., a Delaware corporation, on behalf of itself and its
wholly-owned subsidiary, Security Devices International Canada Corp., a Canadian
corporation (collectively, the "Company"), and the Secured Party (as defined
below).  As used herein, "Secured Party" means Northeast Industrial Partners,
LLC, in its capacity as Collateral Agent for the benefit of the Purchasers (as
that term is defined in the Securities Purchase Agreement defined below),
together with its successors and assigns in such capacity.


WHEREAS, the Company has adopted and is using the trademarks, trade names and
designs listed in Schedule A annexed to this IP Security Agreement and made a
part hereof; and


WHEREAS, the Company has informed the Secured Party that it owns the patents,
patent applications and copyrights listed in Schedule A hereto; and


WHEREAS, pursuant to a Securities Purchase Agreement dated as of the date hereof
(as the same may be amended, restated, modified, supplemented and/or replaced
from time to time, the "Securities Purchase Agreement") by and among the
Company, the Secured Party and the Purchasers identified therein, the Purchasers
have agreed to purchase from the Company certain of its Senior Secured
Convertible Notes (individually, a "Note" and collectively, the "Notes") in the
aggregate amount and on the terms and conditions set forth in the Securities
Purchase Agreement substantially in the form attached hereto as Exhibit 1 and
dated as of the date hereof; and


WHEREAS, as a condition to the Purchasers' purchase from the Company of any of
the aforementioned Notes, the Purchasers require the execution and delivery of
this IP Security Agreement by the Company.


Accordingly, the Company and the Secured Party, intending to be legally bound
hereby, agree that, as security for the full and timely payment of the
obligations under the Notes and the performance of the obligations of the
Company under the Notes and this IP Security Agreement (collectively, the
"Obligations"), the Company hereby mortgages  and pledges to the Secured Party
and assigns and grants to the Secured Party a lien and security interest in, all
its right, title and interest in and to all of the following:


(A) (i) each of the trademarks, trade names and designs described in Schedule A
to this IP Security Agreement, and any other trademarks, trade names and designs
that the Company may adopt and use, in the United States or foreign countries,
in connection with its business after the date of this IP Security Agreement
(collectively, the "Trademarks"), together with the good will of the business
symbolized thereby; (ii) all registrations and pending trademark applications
owned presently or obtained or filed hereafter, both in the United States and in
foreign countries; (iii) all records of the Company relating to the distribution
of products bearing the Trademarks; and (iv) any and all proceeds of the
foregoing, including, without limitation, any royalties, claims for infringement
and proceeds of sale or other disposition (collectively, the "Trademarks
Collateral"); and


(B) (i) each of the patents and patent applications, including the inventions
disclosed or claimed therein, described in Schedule A to this IP Security
Agreement, and any other patents and patent applications and similar legal
protection, both domestic and foreign, including all continuations, extensions,
renewals, substitutes, divisions or reissues thereof, that the Company may
acquire after the date of this IP Security Agreement (collectively, the
"Patents"); and (ii) any and all proceeds of the Patents, including, without
limitation, any royalties, fees, claims for past, present and future
infringement and proceeds of sale or other disposition (the "Proceeds" and,
together with the Patents, the "Patents Collateral"); and

--------------------------------------------------------------------------------



(C) (i) all United States original works or authorship fixed in any tangible
medium of expression, all right, title and interest therein and thereto, and all
United States registrations and recordings thereof, including without
limitation, applications, registrations, and recordings in the United States
Copyright Office or in any similar office or agency in the United States, or any
State thereof, all whether now owned or hereafter acquired by the Company,
including, but not limited to, those described on Schedule A annexed hereto and
made a part hereof; and (ii) all extensions and renewals thereof (collectively,
the "Copyrights Collateral"); and


(D) certain other intellectual property, which shall include, without
limitation, all designs, concepts, discoveries, ideas, improvements, inventions,
formulae, processes, techniques, works of authorship, mask works, data (whether
or not patentable or registrable under copyright or similar statutes), object
code, algorithms, blueprints, layouts, integrated circuit die or wafers, marks,
microcode, programs, procedures, schematics, sketches, source code,
specifications, strategies, subroutines, research, test results, hardware,
software (as such term is defined in the Uniform Commercial Code as enacted in
the State of Delaware (the "UCC")), license rights, trade secrets and any
material constituting a trade secret, methods, know-how, specifications, and
customer lists, proprietary technology and any information relating thereto,
regardless of any contrary interpretation of such term as now or hereafter used
in the UCC; or which relates to or arises out of the use, function, development,
improvement or any additions or modifications to the Patents Collateral, the
Trademarks Collateral or the Copyrights Collateral (collectively, the "General
Intangibles Collateral") and pertains to the Company's business enterprise.


NOW, THEREFORE, the parties hereto, intending to be legally bound hereby, agree
as follows:


1. As security for the full and prompt payment and performance of all
Obligations, the Company does hereby pledge to the Secured Party and assign and
grant to the Secured Party a security interest in, all of the right, title and
interest of the Company in and to all of the following, now owned or hereafter
arising or acquired: (i) the Trademarks Collateral; (ii) the Patents Collateral;
(iii) the Copyrights Collateral; (iv) any claims by the Company against third
parties for infringement of the Trademarks, Patents or Copyrights; (v) the
General Intangibles Collateral; and (vi) any and all products and proceeds of
the foregoing (collectively, the "Intellectual Property Collateral").


2. The Company represents and warrants that it is the owner of its Intellectual
Property Collateral and has the right and power to make the pledge and grant the
security interest granted in this IP Security Agreement; and that the
Intellectual Property Collateral is free of all liens and encumbrances. 
Further, the Company represents and warrants that the Intellectual Property
Collateral constitutes all of the intellectual property owned by the Company. 
The Company shall retain the full legal and equitable title to the Intellectual
Property Collateral and, provided there exists no Event of Default (as defined
in the Notes) under the Notes (or any of them) or hereunder, the Company shall
have the right to use and register the Intellectual Property Collateral in the
ordinary course of its business.  The Company agrees that it will not sell,
transfer, assign or grant a lien or security interest in any of the Intellectual
Property Collateral except as permitted hereunder.  At such time as all
Obligations in respect of the Notes have been indefeasibly paid and performed in
full (including the conversion in full of the Notes), this IP Security Agreement
shall terminate and be of no further force and effect and the Secured Party
shall thereupon terminate its security interest in the Intellectual Property
Collateral.  Until such time, however, this IP Security Agreement shall be
binding upon and inure to the benefit of the parties, their successors and
assigns.


3. (a) The Company will take all reasonable steps required to maintain and
defend full effect, title and right in and to keep in force (i) the Trademarks
and registrations of the Trademarks in the United States Patent and Trademark
Office, or any similar office, including, without limitation, filing of
affidavits of use and incontestability and renewal applications, prosecution of
trademark applications, and taking part in opposition, interference and
cancellation proceedings; (ii) the Patents in the United States Patent and
Trademark Office and foreign patent offices, or any similar office, including
without limitation, prosecution of patent applications, payment of maintenance
fees and annuities; and (iii) the Copyrights in the United States Copyright
Office or any similar office.


(b) The Company will perform all acts and execute any documents,
including without limitation, assignments suitable for filing with the United
States Patent and Trademark Office or the United States Copyright Office, and
Uniform Commercial Code financing statements, reasonably requested of it by the
Secured Party at any time to evidence, perfect and maintain the rights in the
Intellectual Property Collateral granted to the Secured Party under this IP
Security Agreement.  The Company will promptly notify the Secured Party at the
time the Company adopts for use in its business any trademarks, patents or
registered copyrights not described on Schedule A to this IP Security Agreement
and files any applications to register a trademark or copyright, or files any
patent applications.  To the extent permitted by law, the Company hereby
authorizes the Secured Party to execute and file such assignments and financing
statements (and/or similar documents) with respect to the Intellectual Property
Collateral, or copies thereof or of this IP Security Agreement, signed only by
the Secured Party.


4. Concurrently with the execution and delivery of this IP Security Agreement,
the Company is executing and delivering to the Secured Party two originals of a
Special Power of Attorney, each in the form of Exhibit 2 to this IP Security
Agreement, for the Secured Party's use in executing on behalf of the Company an
Assignment for Security in the form of Exhibit 3 to this IP Security Agreement,
which Assignment for Security shall be suitable for recording in the United
States Patent and Trademark Office, the United States Copyright Office and the
Canadian Intellectual Property Office, to provide Secured Party with access to
the Patents or Trademarks (or any applications or registrations thereof), all in
accordance with paragraph 3(b) of this IP Security Agreement.  The Company
hereby releases the Secured Party from any claims, causes of action and demands
at any time arising out of or with respect to any actions taken or omitted to be
taken by the Secured Party under the powers of attorney granted therein other
than gross negligence or willful misconduct of the Secured Party.


5. If an Event of Default (as defined in the Notes) has occurred, then, in
addition to all other rights and remedies of the Secured Party, whether under
law, the Notes or otherwise, the Secured Party may, without notice to, or
consent by, the Company, (a) grant itself a license to use the Patents,
Trademarks and Copyrights, or any of them, without payment of any kind, until
all inventories of finished goods produced for the Company are sold or consumed;
(b) assign, sell or otherwise dispose of or use the Intellectual Property
Collateral, or any of it, either with or without special or other conditions or
stipulations, with power to buy the Intellectual Property Collateral or any part
of it, and with power also to execute assurances, and to do all other acts and
things for completing the assignment, sale or disposition which the Secured
Party shall, in its sole discretion, deem appropriate or proper; and (c) in
order to implement any such assignment, sale or other disposal of any of the
Intellectual Property Collateral, pursuant to the authority granted in the Power
of Attorney described in paragraph 4 of this IP Security Agreement (such
authority becoming effective on the occurrence of an Event of Default), execute
and deliver on behalf of the Company, one or more instruments of assignment of
the Patents, Trademarks or Copyrights (or any application or registration
thereof), in a form suitable for filing, recording or registration in the United
States Patent and Trademark Office or the United States Copyright Office and the
Canadian Intellectual Property Office.

--------------------------------------------------------------------------------



6. No failure or delay on the part of Secured Party in exercising any right,
remedy, power or privilege under this IP Security Agreement shall operate as a
waiver thereof or of any other right, remedy, power or privilege of Secured
Party under this IP Security Agreement or the Notes, nor shall any single or
partial exercise of any such right, remedy, power or privilege preclude any
other or further exercise thereof or the exercise of any other right, remedy,
power or privilege.  The rights, remedies, powers and privileges of the Secured
Party under this IP Security Agreement are cumulative and not exclusive of any
rights or remedies which it may otherwise have.


7. The provisions of this IP Security Agreement are intended to be severable. 
If any provision of this IP Security Agreement shall for any reason be held
invalid or unenforceable in whole or in part in any jurisdiction, such provision
shall, as to such jurisdiction, be ineffective to the extent of such invalidity
or unenforceability without in any manner affecting the validity or
enforceability of such provision in any other jurisdiction or any other
provision of this IP Security Agreement in any jurisdiction.


8. All notices, statements, requests and demands given to or made upon either
party in accordance with the provisions of this IP Security Agreement shall be
deemed to have been given or made when given or made in accordance with any of
the Notes.


9. All rights of the Secured Party hereunder shall inure to the benefit of its
successors and assigns.  This IP Security Agreement shall bind all persons who
become bound as a debtor to this IP Security Agreement.  The Company shall not
assign any of its interest under this IP Security Agreement without the prior
written consent of the Secured Party.  Any purported assignment inconsistent
with this provision shall, at the option of the Secured Party, be null and void.


10. The parties hereto consent to the exclusive jurisdiction and venue of the
federal and state courts located in Suffolk County, Commonwealth of
Massachusetts in any action on, relating to or mentioning this IP Security
Agreement.


11. This IP Security Agreement shall be deemed to be a contract under the laws
of the Commonwealth of Massachusetts and the execution and delivery of this IP
Security Agreement and the terms and provisions of this IP Security Agreement
shall be governed by and construed in accordance with the laws of that State
(without regard to its conflict of laws rules) and, to the extent applicable or
governing, the laws of the United States of America; provided, however, that to
the extent the UCC provides for the application of the law of another State or
foreign jurisdiction for purposes of perfection and the effect of perfection of
the security interest granted to the Secured Party hereunder, then the IP
Agreement shall be governed by that State's or jurisdiction's law.


12. This IP Security Agreement may be executed in one or more counterparts, each
of which shall be deemed an original, but all of which shall together constitute
one agreement.


13. This IP Security Agreement or any provision hereof may be changed, waived or
terminated only by a statement in writing signed by the party against which such
change, waiver or termination is sought to be enforced.


14. The Company and the Secured Party request that the Commissioner of Patents
and Trademarks, and the Register of Copyrights record this IP Security Agreement
with respect to the applicable Intellectual Property Collateral.






[REMAINDER OF PAGE LEFT BLANK INTENTIONALLY]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed and delivered this Security
Agreement as of the day and year first above written.






The Company:


SECURITY DEVICES INTERNATIONAL INC.


By: 
Name:   Dean Thrasher
Title:     President & CEO




Secured Party:


NORTHEAST INDUSTRIAL PARTNERS, LLC


By:___________________________________
Name: Bryan S. Ganz
Title:  Manager












































[Signature Page to Security Agreement – Trademarks, Patents and Copyrights]



--------------------------------------------------------------------------------

Security Agreement – Trademarks,
Patents and Copyrights


Schedule A




Patents


US
 
Reg. No.
Description
A. US 2008/0236435
Non-lethal projectile
B. US 2010/0008012
Electronic circuitry for incapacitating a target
C. US 2011/0001619
Autonomous operation of a non-lethal projectile
D. US 2007/0101893
Non-lethal wireless stun projectile system for immobilizing a target by
neuromuscular disruption





Patent Applications


US
 
Application No.
Description
A.  WO 2015/105526 A1
Payload carrying arrangement for a non-lethal projectile



Trademarks


None


Trademark Applications


None


Copyrights Collateral


None





--------------------------------------------------------------------------------



Security Agreement – Trademarks,
Patents and Copyrights


Exhibit 1


Form of Note Purchase Agreement




See attached.





--------------------------------------------------------------------------------



Security Agreement – Trademarks,
Patents and Copyrights


Exhibit 2


Form of Special Power of Attorney




See attached.



--------------------------------------------------------------------------------



Security Agreement – Trademarks,
Patents and Copyrights


Exhibit 3


Form of Assignment for Security




See attached.







--------------------------------------------------------------------------------

EXHIBIT D

 
GUARANTY AND SURETYSHIP AGREEMENT


THIS GUARANTY AND SURETYSHIP AGREEMENT (this "Agreement") made as of the 7th day
of December, 2016, by and among Security Devices International Inc., a Delaware
corporation (together with its successors and permitted assigns, the "Borrower")
and the subsidiaries of the Borrower designated as "Guarantors" on the signature
lines hereto (together with their successors and permitted assigns and any other
person or entity that becomes a Guarantor hereunder pursuant to Section 5 below,
jointly and severally, the "Guarantors" or, individually, a "Guarantor"), in
favor of Northeast Industrial Partners, LLC, as collateral agent for the
Purchasers (as that term is defined in the Securities Purchase Agreement
referred to below) (together with its successors and assigns in such capacity,
the "Agent").


Background


The Agent, the Borrower and the Purchasers entered into a certain Securities
Purchase Agreement, dated as of the date hereof (as the same may be amended,
restated, modified and/or supplemented from time to time, the "Securities
Purchase Agreement"; terms used herein and not otherwise defined herein are used
as defined in the Securities Purchase Agreement).  Security Devices
International Canada Corp. is a Subsidiary of the Borrower.  Pursuant to the
Securities Purchase Agreement, the Purchasers agreed to purchase the Notes from
the Borrower on the terms and conditions described therein.  The Borrower may,
among other things, use the proceeds of the issuance of the Notes to extend
credit to, and make capital contributions in, the Guarantors.  Therefore, as a
result of the Securities Purchase Agreement, the Guarantors can obtain capital
on terms more favorable to them as part of this borrowing group than they could
acting alone.  One of the conditions to the extension of credit under the
Securities Purchase Agreement is that the Guarantors guaranty payment of and act
as surety for the obligations of the Borrower arising out of the Securities
Purchase Agreement and related agreements and instruments.


Accordingly, each Guarantor and the Borrower, intending to be legally bound,
hereby agrees with the Agent as follows.


NOW THEREFORE, in consideration of the foregoing and other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, the
parties hereto agree as follows:


1. Guaranty and Suretyship.


1.1 Guaranty of Payment.  The Guarantors hereby jointly and severally agree to
act as surety for the Guaranteed Obligations (as defined in Section 1.2 below),
and irrevocably and unconditionally guaranty to the Agent and the Purchasers
that the Guaranteed Obligations shall be paid in full when due and payable,
whether at the stated or accelerated maturity thereof or upon any mandatory or
voluntary prepayment or otherwise.


1.2 Definition of "Guaranteed Obligations".  For purposes of this Agreement, the
term "Guaranteed Obligations" shall mean (a) any obligations of the Borrower
pursuant to the Securities Purchase Agreement and the Transaction Documents
including, without limitation, any amounts due from time to time in respect of
(i) principal and interest thereon under the Notes, (ii) conversion, exercise or
redemption of the Notes, (iii) fees payable under the Securities Purchase
Agreement and (iv) indemnifications provided for, and other amounts payable,
under the Securities Purchase Agreement or other Transaction Documents. 
Notwithstanding the definition of "Guaranteed Obligations" herein, the liability
of each Guarantor hereunder is limited to an amount equal to (x) the amount that
would render this guaranty void, voidable or unenforceable against such
Guarantor's creditors or creditors' representatives under any applicable
fraudulent conveyance, fraudulent transfer or similar act or under Section 544
or 548 of the Bankruptcy Code of 1978, as amended, minus (y) $1.00 (one U.S.
Dollar).

--------------------------------------------------------------------------------



1.3 Obligations of Guarantors Absolute, Etc.  The obligations of the Guarantors
hereunder shall be absolute and unconditional.  Each Guarantor, jointly and
severally, guarantees that the Guaranteed Obligations will be paid strictly in
accordance with the terms of the agreement, instrument or document giving rise
to such Guaranteed Obligations, regardless of any law, regulation or order now
or hereafter in effect in any jurisdiction affecting any such terms or the
rights of the Agent and the Purchasers with respect thereto.  The liability of
the Guarantors hereunder shall be absolute and unconditional irrespective of:


(a) any lack of validity or enforceability of any Transaction Document;


(b) any change in the time, manner or place of payment of the Guaranteed
Obligations;


(c) any amendment or modification of or supplement to the Transaction Documents
(including, without limitation, any amendment which would increase the amount of
the Guaranteed Obligations), or any furnishing or acceptance of any security, or
any release of any security or the release of any Person's obligations
(including without limitation, any Guarantor, the Borrower or any pledgor), with
respect to the Guaranteed Obligations;


(d) any waiver, consent, extension, indulgence or other action or inaction under
or in respect of any such instrument, document or agreement or any exercise or
nonexercise of any right, remedy, power or privilege under or in respect of any
such instrument;


(e) any counterclaim, setoff, recoupment or defense based upon any claim any
Guarantor, the Borrower or any pledgor may have against the Agent or any
Purchaser;


(f) any bankruptcy, insolvency, reorganization, arrangement, readjustment,
composition, liquidation or similar proceeding with respect to the Borrower, any
Affiliate of the Borrower or any Guarantor or their respective properties or
creditors;


(g) any invalidity or unenforceability, in whole or in part, of any term hereof
or of the Transaction Documents;


(h) any failure on the part of the Borrower or any Affiliate or any Person that
may have been an Affiliate for any reason to perform or comply with any term of
the Transaction Documents; or


(i) any other occurrence whatsoever, whether similar or dissimilar to the
foregoing.


1.4 Continuing Guaranty.  This guaranty and suretyship is an absolute,
unconditional, present and continuing guaranty and suretyship of payment and is
in no way conditional or contingent; it shall remain in full force and effect
until terminated pursuant to Section 7 below.


1.5 Joint and Several Liability.  Each and every representation, warranty,
covenant and agreement made by the Guarantors, or any of them, under this
Agreement shall be and constitute joint and several obligations of all of the
Guarantors, whether or not so expressly stated herein.


1.6 Waivers.  Each Guarantor hereby waives, to the fullest extent permitted by
applicable law, (a) all presentments, demands for performance, notice of
non‑performance, protests, notices of protests and notices of dishonor in
connection with the Guaranteed Obligations or any agreement relating thereto;
(b) notice of acceptance of this Agreement; (c) any requirement of diligence or
promptness on the part of the Agent or any Purchaser in the enforcement of its
rights hereunder or under the Transaction Documents; (d) any enforcement of any
present or future agreement or instrument relating directly or indirectly to the
Guaranteed Obligations; (e) notice of any of the matters referred to in
subsection 1.3 hereof; (f) notices of every kind and description which may be
required to be given by any statute or rule of law; and (g) any defense of any
kind which it may now or hereafter have with respect to its liability under this
Agreement to the fullest extent permitted by law.  Without limiting the
foregoing, the Agent and the Purchasers shall not be required to make any demand
upon, or to pursue or exhaust any rights or remedies against the Borrower, any
other Guarantor or any other Person, or against the collateral security, for the
Guaranteed Obligations.  No failure on the part of the Agent or the Purchasers
to exercise, and no delay in exercising, any right hereunder shall operate as a
waiver thereof; nor shall any single or partial exercise of any right hereunder
preclude any other or further exercise thereof or the exercise of any other
right.  The remedies herein provided are cumulative and not exclusive of any
remedies provided by law.  Each Guarantor hereby agrees that it will not enforce
or otherwise exercise or claim or assert any rights of subrogation or
contribution against any Person with respect to the Guaranteed Obligations or
any security therefor unless and until all the Guaranteed Obligations are paid
in full.  EACH GUARANTOR'S WAIVERS UNDER THIS SECTION 1.6 HAVE BEEN MADE
VOLUNTARILY, INTELLIGENTLY AND KNOWINGLY AND AFTER SUCH GUARANTOR HAS BEEN
APPRISED AND COUNSELED BY ITS ATTORNEY AS TO THE NATURE THEREOF AND ITS POSSIBLE
ALTERNATIVE RIGHTS.

--------------------------------------------------------------------------------



2. Expenses.


Whether or not the transactions contemplated by this Agreement are fully
consummated, each Guarantor and the Borrower shall promptly pay (or reimburse,
as the Agent may elect) all costs and expenses which the Agent has incurred or
may incur in connection with the negotiation, preparation, reproduction,
interpretation, administration and enforcement of this Agreement and all
amendments, waivers, modifications and supplements hereto and the collection of
all amounts due hereunder, including, without limitation, reasonable fees of
counsel to the Agent.


3. Representations and Warranties.


The Guarantors hereby jointly and severally represent and warrant that each of
the representations and warranties relating to them set forth in any Transaction
Document is incorporated herein by reference and is true and correct on and as
of the date hereof.


4. Covenants.


Each of the covenants and agreements of the Borrower which are set forth or
incorporated in any of the Transaction Documents and which are expressly
applicable or refer to the "Subsidiaries" of Borrower or otherwise refer to any
Guarantors are hereby incorporated by reference as though set forth herein in
their entirety, and each Guarantor hereby agrees to perform and abide by each
such covenant and agreement which purports to be applicable to it.


5. Additional Parties.


Except as otherwise provided in the Transaction Documents, the Guarantors shall
at all times constitute all of the direct and indirect Subsidiaries of
Borrower.  If any Person becomes such a Subsidiary after the date hereof, such
Person shall become a Guarantor hereunder, and the Borrower shall cause such
Person to signify its acceptance of the terms hereof by execution and delivery
to the Agent of one or more counterparts of the Joinder hereto, appropriately
dated.


6. Right of Set-off.


Each Guarantor hereby pledges and gives to each Purchaser a lien and security
interest for the amount of the Guaranteed Obligations upon and in the balance of
any account maintained by such Guarantor with such Purchaser or any other
liability of such Purchaser to such Guarantor.  Upon the occurrence of and
throughout the period in which the Purchasers reasonably believe there is
continuing an Event of Default under the Notes, each Guarantor hereby authorizes
each Purchaser to apply any such deposit balances now or hereafter in the
possession of such Purchaser to the payment of the Guaranteed Obligations.  The
provisions hereof shall not be deemed or construed to limit rights of set‑off or
liens or similar rights which any Purchaser may otherwise have by reason of
applicable Law or other agreement.


7. Termination of Guaranty.


7.1 Termination of Guaranty Obligations of All Guarantors.  At such time as (a)
no Purchaser has any Commitment to make further fundings to the Borrower under
the terms of the Securities Purchase Agreement and (b) all the Guaranteed
Obligations in respect of the Notes have been indefeasibly paid and/or performed
in full (including the conversion in full of the Notes), then the guaranty
provided for herein and this Agreement shall terminate, provided, however, that
(i) all indemnities of the Guarantors or the Borrower contained in this
Agreement or any Transaction Document shall survive and remain operative and in
full force and effect regardless of the termination of this Agreement, and (ii)
the guaranty provided for herein shall be reinstated if at any time any payment
of any of the Guaranteed Obligations is rescinded or must otherwise be returned
by the Agent or any Purchaser upon the insolvency, bankruptcy or reorganization
of the Borrower or any Guarantor or otherwise, all as though such payment had
not been made.


7.2 Termination of Guaranty Obligations of Sold Guarantors.  Effective upon the
closing of a sale or other disposition by the Borrower or any Subsidiary of the
Borrower of all the outstanding capital stock of, or all partnership interests
or all other equity interests in, any of the Guarantors hereunder (any Guarantor
being so sold is hereinafter the "Sold Guarantor") in conformity with the
provisions of the Securities Purchase Agreement and the Notes, and receipt by
the Agent of a certification to such effect from the chief financial officer of
the Borrower, the obligations of that Sold Guarantor hereunder (including,
without limitation, obligations under Section 9 below) shall terminate. 
However, all the obligations of the other Guarantors hereunder shall remain in
full force and effect.


8. Miscellaneous.


8.1 Governing Law.  This Agreement shall be governed by and construed in
accordance with the laws of the Commonwealth of Massachusetts (without giving
effect to the choice of law provisions thereof).



--------------------------------------------------------------------------------

8.2 Specific Performance.  The Borrower and each Guarantor hereby authorizes the
Agent and the Purchasers to demand specific performance of this Agreement at any
time when the Borrower or such Guarantor shall have failed to comply with any
provision hereof, and the Borrower and each Guarantor hereby irrevocably waives
any defense based on the adequacy of a remedy at law which might be asserted as
a bar to the remedy of specific performance hereof in any action brought
therefor.


8.3 Acknowledgement of Terms of Securities Purchase Agreement and the Notes;
Relationship to Securities Purchase Agreement and the Notes.  Each Guarantor
hereby acknowledges receipt from the Borrower of a correct and complete copy of
the Securities Purchase Agreement and the Notes and consents to all of the
provisions of the Securities Purchase Agreement and the Notes as in effect on
the date of this Agreement and agrees that its consent is not required for any
amendments, modifications, restatements or waivers of the Securities Purchase
Agreement or the Notes or any of the provisions thereof.  If any of the terms
hereof are inconsistent with those of the Securities Purchase Agreement or the
Notes (including, without limitation, any amendments, restatements, supplements
and waivers that the Guarantors have been made aware of), those of the
Securities Purchase Agreement or the Notes, as applicable, shall control.


8.4 Non-Exclusive Remedies.  No remedy or right herein conferred upon, or
reserved to the Agent or the Purchasers is intended to be to the exclusion of
any other remedy or right, but each and every such remedy or right shall be
cumulative and shall be in addition to every other remedy or right given
hereunder or under any other contract or under law.


8.5 Delay and Non-Waiver.  No delay or omission by the Agent or any Purchaser to
exercise any remedy or right hereunder shall impair any such remedy or right or
shall be construed to be a waiver of any Event of Default, or an acquiescence
therein, nor shall it affect any subsequent Event of Default of the same or of a
different nature.


8.6 Successors and Assigns.  Except as otherwise provided in the Securities
Purchase Agreement, the Agent may assign or transfer this Agreement and any or
all rights or obligations hereunder without the consent of the Borrower or any
Guarantor and without prior notice.  Neither the Borrower nor any Guarantor
shall assign or transfer this Agreement or any rights or obligations hereunder
without the prior written consent of the Agent.  The rights and privileges of
the Agent and the Purchasers under this Agreement shall inure to the benefit of
their respective successors, assigns and participants.  All promises, covenants
and agreements of the Borrower and each Guarantor contained in this Agreement
shall be binding upon personal representatives, heirs, successors and assigns of
such Person.  Notwithstanding the foregoing, if there shall become additional
"Guarantors" or if there should be any assignment of any guaranty obligations by
operation of law or in contravention of the terms of this Agreement or
otherwise, then all covenants, agreements, representations and warranties made
herein or pursuant hereto by or on behalf of the Guarantors shall bind the
successors and assigns of the Guarantors and any such additional Guarantors,
jointly and severally, together with the preexisting Guarantors whether or not
such new or additional Guarantors execute the Joinder as set forth in Section 5.


8.7 Amendments and Waivers.  This Agreement represents the entire agreement
between the parties with respect to the transactions contemplated herein and,
except as expressly provided herein, shall not be affected by reference to any
other documents.  The Purchasers holding more than 50% of the total outstanding
principal balance of the Notes (the "Required Holders") shall have the right to
direct the Agent, from time to time, to consent to any amendment, modification
or supplement to or waiver of any provision of this Agreement and to release any
Collateral from any lien or security interest held by the Agent; provided,
however, that (i) no such direction shall require the Agent to consent to the
modification of any provision or portion thereof which (in the sole judgment of
the Agent) is intended to benefit the Agent, (ii) the Agent shall have the right
to decline to follow any such direction if the Agent shall determine in good
faith that the directed action is not permitted by the terms of this Agreement
or may not lawfully be taken and (iii) no such direction shall waive or modify
any provision of this Agreement the waiver or modification of which requires the
consent of all Purchasers unless all Purchasers consent thereto.  The Agent may
rely on any such direction given to it by the Required Holders and shall be
fully protected in relying thereon, and shall under no circumstances be liable,
except in circumstances involving the Agent's gross negligence or willful
misconduct as shall have been determined in a final nonappealable judgment of a
court of competent jurisdiction, to any holder of the Notes or any other person
or entity for taking or refraining from taking action in accordance with any
direction or otherwise in accordance with this Agreement.


8.8 Notices and Communications.  Any notice contemplated herein or required or
permitted to be given hereunder shall be made in the manner set forth in the
Securities Purchase Agreement and delivered at the addresses set forth on the
signature pages to this Agreement, or to such other address as any party hereto
may have last specified by written notice to the other party or parties.


8.9 Headings; Counterparts.  Headings to this Agreement are for purposes of
reference only and shall not limit or otherwise affect the meaning hereof.  This
Agreement may be executed in any number of counterparts, each of which shall be
an original, and all of which, taken together, shall constitute one instrument. 
Delivery of a photocopy or telecopy of an executed counterpart of a signature
page to this Agreement shall be as effective as delivery of a manually executed
counterpart of such signature page.


8.10 Severability.  If any of the provisions or terms of this Agreement shall
for any reason be held to be invalid or unenforceable such invalidity or
unenforceability shall not affect any of the other terms hereof, but this
Agreement shall be construed as if such invalid or unenforceable term had never
been contained herein.  Any such invalidity or unenforceability in a particular
jurisdiction shall not be deemed to render a provision invalid or unenforceable
in any other jurisdiction.  Without limiting the generality of the foregoing,
any invalidity, illegality or unenforceability of any term or provision of this
Agreement in any jurisdiction or as against any Guarantor shall not affect the
validity, legality or enforceability of any other terms hereof or in any other
jurisdiction or against any other Guarantor.


9. Indemnification.


Each Guarantor, jointly and severally, shall indemnify, reimburse and hold
harmless all Indemnitees from and against any and all losses, claims,
liabilities, damages, penalties, suits, costs and expenses, of any kind or
nature, (including fees relating to the cost of investigating and defending any
of the foregoing) imposed on, incurred by or asserted against such Indemnitee in
any way related to or arising from or alleged to arise from this Agreement or
the guarantees provided herein except any such losses, claims, liabilities,
damages, penalties, suits, costs and expenses which result from the gross
negligence or willful misconduct of the Indemnitee as determined by a final
nonappealable decision of a court of competent jurisdiction.  This
indemnification provision is in addition to, and not in limitation of, any other
indemnification provision in any other Transaction Document.


10. Jurisdiction; Waiver of Jury Trial.


For the purpose of any action that may be brought in connection with this
Agreement, the Borrower and each Guarantor hereby consents to the jurisdiction
and venue of the courts of the Commonwealth of Massachusetts or of any federal
court located in such state and waives personal service of any and all process
upon it and consents that all such service of process be made by certified or
registered mail directed to the Borrower or Guarantor at the address provided
for in Section 8.8.  Service so made shall be deemed to be completed upon actual
receipt at the address specified in said section.  The Borrower and each
Guarantor waives the right to contest the jurisdiction and venue of the courts
located in Suffolk County, Commonwealth of Massachusetts on the ground of
inconvenience or otherwise and, further, waives any right to bring any action or
proceeding against the Agent or any Purchaser in any court outside Suffolk
County, Commonwealth of Massachusetts,.  The provisions of this Section shall
not limit or otherwise affect the right of the Agent or any Purchaser to
institute and conduct an action in any other appropriate manner, jurisdiction or
court.

--------------------------------------------------------------------------------



NO PARTY TO THIS AGREEMENT, NOR ANY ASSIGNEE, SUCCESSOR, HEIR OR PERSONAL
REPRESENTATIVE OF THE FOREGOING SHALL SEEK A JURY TRIAL IN ANY PROCEEDING BASED
UPON OR ARISING OUT OF THIS AGREEMENT OR ANY OTHER TRANSACTION DOCUMENT RELATING
TO SUCH INDEBTEDNESS OR THE RELATIONSHIP BETWEEN OR AMONG SUCH PERSONS OR ANY OF
THEM.  NO SUCH PERSON WILL SEEK TO CONSOLIDATE ANY SUCH ACTION WITH ANY OTHER
ACTION IN WHICH A JURY TRIAL CANNOT BE OR HAS NOT BEEN WAIVED.


EXCEPT AS PROHIBITED BY LAW, EACH PARTY HERETO WAIVES ANY RIGHTS IT MAY HAVE TO
CLAIM OR RECOVER IN ANY LITIGATION REFERRED TO IN THIS SECTION, ANY SPECIAL,
EXEMPLARY, PUNITIVE OR CONSEQUENTIAL DAMAGES.  EACH PARTY TO THIS AGREEMENT (i)
CERTIFIES THAT NEITHER THE AGENT NOR ANY REPRESENTATIVE, OR ATTORNEY OF THE
AGENT NOR ANY PURCHASER HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT THE AGENT
OR SUCH PURCHASER WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVERS AND (ii) ACKNOWLEDGES THAT IT HAS BEEN INDUCED TO ENTER INTO
THIS AGREEMENT AND EACH OTHER TRANSACTION DOCUMENT BY, AMONG OTHER THINGS, THE
MUTUAL WAIVERS AND CERTIFICATIONS HEREIN.  THE PROVISIONS OF THIS SECTION HAVE
BEEN FULLY DISCLOSED TO THE PARTIES AND THE PROVISIONS SHALL BE SUBJECT TO NO
EXCEPTIONS.  NO PARTY HAS IN ANY WAY AGREED WITH OR REPRESENTED TO ANY OTHER
PARTY THAT THE PROVISIONS OF THIS SECTION WILL NOT BE FULLY ENFORCED IN ALL
INSTANCES.




[REMAINDER OF PAGE LEFT BLANK INTENTIONALLY]





--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have executed this Guaranty and Suretyship
Agreement on the date and year first above written.


Borrower:


SECURITY DEVICES INTERNATIONAL INC.


By:____________________________
Name:
Title:


Notice Information
25 Sawyer Passway,
Fitchburg, MA 01420  USA
Phone No.: (978) 868-5011
Fax No.
Attention: Dean Thrasher, President and CEO




Guarantors:




SECURITY DEVICES INTERNATIONAL CANADA CORP.




By:____________________________
Name:
Title:


Notice Information
#300-125 Lakeshore Road E.,
Oakville, ON  L6J 1H3  Canada
Phone No.: (905) 582-6402 X 104
Fax No.401-274-5707
Attention: Dean Thrasher, President & CEO










[Signature Page to Guaranty and Suretyship Agreement]

--------------------------------------------------------------------------------

Agent:


NORTHEAST INDUSTRIAL PARTNERS, LLC, in its capacity as Agent




By:____________________________
Name:
Title:
Notice Information


Northeast Industrial Partners, LLC
107 Audubon Road, Suite 201
Wakefield, MA, USA 01880
Telephone: (339) 219-0302
Facsimile:
Attention:  Bryan S. Ganz, Manager


[Signature Page to Guaranty and Suretyship Agreement]

--------------------------------------------------------------------------------

JOINDER




The undersigned acknowledges that it is a Guarantor under the Guaranty and
Suretyship Agreement, dated December 7, 2016 made by and among Security Devices
International Inc. (the "Borrower") and the subsidiaries of the Borrower
designated as "Guarantors" on the signature lines thereto in favor of
[_____________] as collateral agent for the Purchasers (as defined in the
Securities Purchase Agreement referred to therein), and hereby agrees to be
bound by the foregoing Guaranty and Suretyship Agreement and to perform the
covenants applicable to Guarantors contained or incorporated therein, and hereby
confirms the accuracy of the representations and warranties made or incorporated
therein insofar as such representation and warranties purportedly relate to the
undersigned.




[_________________________________]




By: 
Name:
Title:
Address:


Phone No.:
Fax No.:
Attention:







--------------------------------------------------------------------------------

EXHIBIT E



 
BORROWER/SUBSIDIARY PLEDGE AGREEMENT




THIS BORROWER/SUBSIDIARY PLEDGE AGREEMENT (this "Agreement") is made as of the
7th day of December, 2016, by and among Security Devices International Inc., a
Delaware corporation (together with its successors and permitted assigns, the
"Borrower"), Security Devices International Canada Corp., a Canadian corporation
(together with its successors and permitted assigns, "SDIC"), and Northeast
Industrial Partners, LLC, as collateral agent for the Purchasers (as that term
is defined in the Securities Purchase Agreement referred to below) (together
with its successors and assigns in such capacity, the "Agent").  SDIC and the
Borrower are each referred to herein individually as a "Pledgor" and
collectively as the "Pledgors."


Background


On the date hereof the Purchasers and the Agent have entered into a Securities
Purchase Agreement (as amended, extended, supplemented, restated, or otherwise
modified from time to time, the "Securities Purchase Agreement") with the
Borrower, pursuant to which the Purchasers agreed to purchase the Notes from the
Borrower on the terms and conditions described therein.


One of the prerequisites to the Purchasers entering into the Securities Purchase
Agreement is that the Pledgors shall have entered into this Agreement and shall
have granted to the Agent for the benefit of the Purchasers a security interest
in the Collateral (as defined below) to secure its obligations under the
Securities Purchase Agreement and certain related documents and agreements as
more fully set forth below.


NOW, THEREFORE, the parties hereto, intending to be legally bound hereby, and in
consideration of the mutual covenants herein contained and other good and
valuable consideration receipt of which is hereby acknowledged, agree as
follows:


1. DEFINITIONS.
Capitalized terms used but not otherwise defined herein shall have the meanings
assigned to such terms in, or by reference in, the Securities Purchase Agreement
or the Uniform Commercial Code, as applicable.  The following terms shall have
the following meanings:


"Collateral" shall mean:


(a) all Investment Property, Securities Entitlements and General Intangibles
respecting ownership and/or other equity interests in each Subsidiary of a
Pledgor, but in any event shall include, without limitation, the shares of
capital stock and other securities of, or issued by, any of the entities listed
on Schedule I hereto (as the same may be modified from time to time pursuant to
the terms hereof), and any other shares of capital stock of and/or other equity
interests of any Subsidiary of a Pledgor obtained in the future by a Pledgor or
in which a Pledgor shall have any rights, and, in each case, all certificates
representing such shares and/or equity interests and, in each case, all rights,
options, warrants, stock, other securities and/or equity interests that may
hereafter be received, receivable or distributed in respect of, or exchanged
for, any of the foregoing (all of the foregoing being referred to herein as the
"Pledged Securities") and all rights of a Pledgor to receive monies due and to
become due pursuant thereto and all other rights related to the Pledged
Securities (all the foregoing being referred to herein as "Pledged Interests");
(b) all rights under the Organizational Documents of any Subsidiary of a Pledgor
and all other agreements related to the Pledged Securities, as such documents
and agreements may be amended, modified, supplemented and/or restated from time
to time, and all rights of the Pledgors to receive monies due and to become due
pursuant thereto;
(c) all other property which may be delivered to and held by the Agent pursuant
to the terms hereof of any character whatsoever into which any of the foregoing
may be converted or which may be substituted for any of the foregoing; and
(d) all Proceeds of the Pledged Securities and Pledged Interests and of such
other property, including, without limitation, all dividends, interest, cash,
notes, securities, equity interests or other property at any time and from time
to time acquired, receivable or otherwise distributed in respect of, or in
exchange for, any of or all such Pledged Securities, Pledged Interests or other
property.
"Event of Default" has the meaning given to such term in the Notes.

--------------------------------------------------------------------------------



"Law" shall mean all common law and all applicable provisions of constitutions,
laws, statutes, ordinances, rules, treaties, regulations, permits, licenses,
approvals, interpretations and order of courts or governmental authorities and
all orders and decrees of all courts and arbitrators.


"Necessary Endorsement" shall mean undated stock powers endorsed in blank or
other proper instruments of assignment duly executed and such other instruments
or documents as the Agent may reasonably request.


"Organizational Documents" shall mean, with respect to any Person other than a
natural person, the documents by which such Person was organized (such as a
certificate of incorporation, certificate of limited partnership or articles of
organization, and including, without limitation, any certificates of designation
for preferred stock or other forms of preferred equity) and which relate to the
internal governance of such Person (such as bylaws, a partnership agreement or
an operating, limited liability or members agreement).


"Proceeds" shall be used herein as defined in the Uniform Commercial Code but,
in any event, shall include, but not be limited to, (a) any and all proceeds of
any insurance (whether or not the Agent is named as the loss payee thereof),
indemnity, warranty or guaranty payable to a Pledgor or the Agent from time to
time with respect to any of the Collateral, (b) any and all payments (in any
form whatsoever, cash and non-cash) made or due and payable to a Pledgor from
time to time in connection with any requisition, confiscation, condemnation,
seizure or forfeiture of all or any part of the Collateral by any governmental
authority (or any person acting under color of governmental authority), (c) any
and all amounts received when Collateral is sold, leased, licensed, exchanged,
collected or disposed of, (d) any rights arising out of Collateral, (e) any
dividends or other distributions associated with the Collateral, and (f) any and
all other amounts from time to time paid or payable under or in connection with
any of the Collateral.


"Secured Obligations" shall mean, collectively, the following obligations of the
Pledgors, whether now existing or hereafter incurred:
(a) (i) the payment by the Borrower, as and when due and payable (by scheduled
maturity, required prepayment, acceleration, demand or otherwise), of all
amounts from time to time owing by it in respect of the Securities Purchase
Agreement, the Notes, and the other Transaction Documents, including, without
limitation, (A) all principal of and interest on the Notes (including, without
limitation, all interest that accrues after the commencement of any bankruptcy,
reorganization or similar proceeding (an "Insolvency Proceeding") involving any
Pledgor, whether or not the payment of such interest is unenforceable or is not
allowable due to the existence of such Insolvency Proceeding), and (B) all fees,
commissions, expense reimbursements, indemnifications and all other amounts due
or to become due under the Securities Purchase Agreement or any of the
Transaction Documents; and
(b) the due performance and observance by each Pledgor of all of its other
obligations from time to time existing in respect of any of the Transaction
Documents, including without limitation, with respect to any conversion or
redemption rights of the Purchasers under the Notes, for so long as they are
outstanding.
"Uniform Commercial Code" shall mean the Uniform Commercial Code in effect on
the date hereof and as amended from time to time, and as enacted in the
Commonwealth of Massachusetts or in any state or states which, pursuant to the
Uniform Commercial Code as enacted in the Commonwealth of Massachusetts, has
jurisdiction with respect to all, or any portion of, the Collateral or this
Agreement, from time to time.  It is the intent of the parties that the
definitions set forth above should be construed in their broadest sense so that
Collateral will be construed in its broadest sense.  Accordingly if there are,
from time to time, proposed changes to defined terms in the Uniform Commercial
Code that broaden the definitions, they are incorporated herein and if existing
definitions in the Uniform Commercial Code are broader than the amended
definitions, the existing ones shall be controlling.  Similarly, the term "but
in any event shall include" shall be construed to mean that each specifically
enumerated item is included in the defined category whether or not it would
otherwise be so included.  For example, where the phrase "as defined in the
Uniform Commercial Code, but in any event shall include, but not be limited to .
. ." is used above, it means as defined in the Uniform Commercial Code except
that if any of the enumerated types of items specified thereafter would not fall
within the Uniform Commercial Code definition, they shall nonetheless be
included in the applicable definition for purposes of this Agreement.


2. CREATION OF SECURITY INTEREST.
As security for the payment and performance in full of the Secured Obligations,
each Pledgor hereby hypothecates, pledges, assigns, sets over and delivers unto
the Agent, and grants to the Agent, for the benefit of the Purchasers, a
continuing first priority security interest in all its right, title and interest
in, to and under the Collateral, to have and to hold the Collateral, together
with all right, title, interest, powers, privileges and preferences pertaining
or incidental thereto; subject, however, to the terms, covenants and conditions
hereinafter set forth.

--------------------------------------------------------------------------------



3. DELIVERY OF COLLATERAL.
3.1 At Time of Execution of Agreement.  Contemporaneously with the execution of
this Agreement or, in any event, prior to the Closing Date, the Pledgors shall
deliver or cause to be delivered to the Agent (a) any and all certificates and
other instruments representing or evidencing the Pledged Securities, (b) any and
all certificates and other instruments or documents representing any of the
other Collateral and (c) all other property comprising part of the Collateral,
in each case along with the Necessary Endorsements.  The Pledgors are,
contemporaneously with the execution hereof, delivering to the Agent, or have
previously delivered to the Agent, a true and correct copy of each
Organizational Document governing any of the Pledged Securities.
3.2 Subsequent Delivery of Collateral.  If any Pledgor shall become entitled to
receive or shall receive any securities or other property in respect of the
Pledged Securities (whether as an addition to, in substitution of, or in
exchange for, such Pledged Securities or otherwise), such Pledgor agrees to
deliver to the Agent such securities or other property, including, without
limitation, shares of Pledged Securities or instruments representing Pledged
Interests acquired after the Closing Date, or any options, warrants, rights or
other similar property or certificates representing a stock dividend, or any
distribution in connection with any recapitalization, reclassification or
increase or reduction of capital, or issued in connection with any
reorganization of the Pledgor or any Subsidiary of the Pledgor but excluding
dividends and interest permitted to be retained by the Pledgor under Section 5
hereof:
(a) to accept the same as the agent of the Purchasers;
(b) to hold the same in trust on behalf of and for the benefit of the
Purchasers; and
(c) to deliver any and all certificates or instruments evidencing the same to
the Agent on or before the close of business on the fifth (5th) Business Day
following the receipt thereof by such Pledgor, in the exact form received
together with the Necessary Endorsements, to be held by the Agent subject to the
terms of this Agreement, as additional Collateral.
4. REPRESENTATIONS AND WARRANTIES OF PLEDGOR.
4.1 Representations and Warranties.  Each Pledgor represents and warrants that
each representation and warranty set forth in the Transaction Documents that
relates to or refers to the Pledgor or the Collateral (or, in either case, any
other term that is used with the same or similar meaning) is incorporated herein
by reference and is true and correct on and as of the date hereof.  Without
limiting the generality of the foregoing, each Pledgor further represents and
warrants that:
(a) The Pledged Securities are not subject to any Organizational Document,
statutory, contractual or other restriction governing their issuance, transfer,
ownership or control which restriction would limit the effectiveness or
enforceability of the pledge and security interest created under this Agreement.
(b) The capital stock and other equity interests listed on Schedule I hereto
represent all of the capital stock and other equity interests of the
Subsidiaries of the Pledgors held by the Pledgors in any Subsidiary of the
Pledgors.
(c) The jurisdiction of formation and the chief executive office of the Pledgors
and the other offices or places of business of the Pledgors or any offices where
records concerning the Collateral are kept are set forth on Schedule II hereto. 
No Pledgor is known by any other name except the name appearing on the signature
page hereof.
(d) Each Pledgor has the corporate power to execute, deliver and carry out the
terms and provisions of this Agreement and has taken all necessary corporate
action (including, without limitation, any consent of stockholders required by
Law or by its Organizational Documents) to authorize the execution, delivery and
performance of this Agreement. This Agreement constitutes the authorized, valid
and legally binding obligations of each Pledgor enforceable in accordance with
its terms, except as such enforceability may be limited by applicable
bankruptcy, insolvency, moratorium or other similar laws affecting the
enforcement of creditors' rights generally and by general principles of equity.
(e) All of the Pledged Securities are validly issued, fully paid and
nonassessable, and the Pledgors are the legal and beneficial owners of the
Pledged Securities as reflected on Schedule I, free and clear of any Lien except
for the security interests created by this Agreement.

--------------------------------------------------------------------------------

(f) The pledge of the Pledged Securities pursuant to this Agreement and the
filing of the necessary financing statements (which filings have been duly made
or will be made substantially simultaneously with the execution of this
Agreement) create a valid and perfected first priority security interest in the
Collateral securing payment of the Secured Obligations.
(g) The ownership and other equity interests in partnerships and limited
liability companies (if any) included in the Collateral by their express terms
do not provide that they are securities governed by Article 8 of the Uniform
Commercial Code and are not held in a securities account or by any financial
intermediary.
4.2 Survival of Representations and Warranties.  All the foregoing
representations and warranties (including, without limitation, those
incorporated by reference) shall survive the execution and delivery of this
Agreement and shall continue until this Agreement is terminated as provided
herein and shall not be affected or waived by any inspection or examination made
by or on behalf of the Agent or any Purchaser.
5. VOTING; DIVIDENDS.
5.1 Rights Prior To Default.  Other than during the existence of an Event of
Default:
(a) each Pledgor shall be entitled to exercise any and all voting and other
consensual rights pertaining to the Collateral or any part thereof for any
purpose not inconsistent with the terms of the Transaction Documents.
(b) Subject to and limited by the provisions set forth in the Securities
Purchase Agreement and the other Transaction Documents, each Pledgor shall be
entitled to receive and retain any and all dividends, interest and other
payments paid in respect of the Collateral, provided, however, that any and all:
(i) dividends or other payments paid or payable other than in cash in respect
of, and instruments and other property received, receivable or otherwise
distributed in respect of, or in exchange for, any Collateral;
(ii) dividends and other distributions paid or payable in cash in respect of any
Collateral in connection with a partial or total liquidation or dissolution or
in connection with a reduction of capital, capital surplus or paid‑in‑surplus;
and
(iii) cash paid, payable or otherwise distributed in respect of principal of, or
in redemption of, or exchange for, any Collateral,
except as specifically permitted by the Securities Purchase Agreement, shall
forthwith be delivered to the Agent to hold as Collateral and shall, if received
by a Pledgor, be received in trust for the benefit of the Agent on behalf of the
Purchasers, be segregated from the other property or funds of such Pledgor, and
be forthwith delivered to the Agent as Collateral in the same form as so
received (with any Necessary Endorsement).

--------------------------------------------------------------------------------

The Agent shall execute and deliver to the Pledgors all such proxies and other
instruments as the Pledgors may reasonably request for the purpose of enabling
the Pledgors to exercise the voting and other rights which they are entitled to
exercise pursuant to paragraph (i) above and to receive the dividends or
interest payments which they are authorized to receive and retain pursuant to
paragraph (ii) above.
5.2 Rights Upon Redemption Event.  Upon the occurrence of any event pursuant to
which the Pledgor may be entitled to receive payment in exchange for the Pledged
Securities pursuant to redemption rights, a put option or otherwise,
(a) Any funds payable to holders of the applicable Pledged Securities (a
"Redemption Payment") shall be paid over to the Agent to be held as additional
Collateral or, at the option of the Agent, applied against the Secured
Obligations; and
(b) If a Pledgor for any reason receives all or any portion of a Redemption
Payment, such Pledgor shall receive it in trust for the benefit of the
Purchasers, shall segregate it from other funds of the holder, and shall pay it
over to the Agent to be held as additional Collateral or, at the option of the
Agent, applied against the Secured Obligations.
5.3 Rights After a Default.  Upon the occurrence and during the continuation of
an Event of Default and as more fully set forth in Section 10 below:
(a) Subject to Section 11 below, (i) upon notice to a Pledgor by the Agent, all
rights of such Pledgor to exercise the voting and other consensual rights which
it would otherwise be entitled to exercise pursuant to subsection 5.1 above and
(ii) all rights of such Pledgor to receive the dividends, interest and other
payments which it would otherwise be authorized to receive and retain pursuant
to subsection 5.1 above shall cease, and all such rights shall thereupon become
vested in the Agent who shall have the sole right to exercise such voting and
other consensual rights and to receive and hold as Collateral such dividends,
interest and other payments.
(b) All dividends, interest and other payments which are received by a Pledgor
contrary to the provisions of paragraph (a) of this subsection 5.3 shall be
received in trust for the benefit of the Agent, shall be segregated from other
funds of such Pledgor and shall forthwith be paid over to the Agent as
Collateral in the same form as so received (with any Necessary Endorsement).
5.4 Liability of Agent and of the Purchasers.  Nothing in this Agreement shall
be construed to subject the Agent or any Purchaser to liability as a partner in
any Subsidiary of the Pledgor that is a partnership or as a member in any
Subsidiary of the Pledgor that is a limited liability company, nor shall the
Agent or any Purchaser be deemed to have assumed any obligations under any
partnership agreement or limited liability company agreement, as applicable, of
such a Subsidiary or otherwise, unless and until the Agent exercises its right
to be substituted for the Pledgor as a partner or member, as applicable,
pursuant hereto.
6. COVENANTS OF PLEDGOR.
6.1 Transaction Documents; Voting; Sales.  Each of the covenants and agreements
which is set forth or incorporated in the Transaction Documents and which is
applicable to a Pledgor or the Collateral subject hereto (or, in either case,
any other term that is used with the same or similar meaning) is incorporated
herein by reference and each Pledgor agrees to perform and abide by each such
covenant and agreement.  Without limiting the generality of the foregoing and in
furtherance thereof, each Pledgor shall vote the Pledged Securities to comply
with the covenants and agreements set forth in the Transaction Documents. 
Without limiting the generality of the foregoing, no Pledgor shall sell or
otherwise dispose of, or grant any option with respect to, any of the
Collateral, except in connection with a sale or other disposition permitted
under the provisions of the Securities Purchase Agreement or the other
Transaction Documents.
6.2 Proceeds of Collateral Disposition.  During the continuance of an Event of
Default, at the Agent's request, each Pledgor having Pledged Securities shall
establish and maintain at all times a trust account with the Agent, and all
Proceeds not required to pay down the Secured Obligations in accordance with the
Transaction Documents, before or after an Event of Default, shall be deposited
directly and immediately into such account.  The Pledgors shall be responsible
for all costs and fees arising with respect to such account at the standard
rates.  The Pledgors expressly and irrevocably authorizes and consents to the
ability of the Agent to charge such trust account, in its sole discretion, and
recover from the funds on deposit therein, from time to time and at any time,
and apply those funds against any and all Secured Obligations.
6.3 Notice of Changes in Representations.  A Pledgor shall notify the Agent in
advance of any event or condition which would cause any representation and
warranty set forth in Section 4.1 above to fail to be true, correct and
complete.

--------------------------------------------------------------------------------

6.4 Defense of Title.  Each Pledgor shall defend its and the Agent's respective
title and interest in and to the Collateral against all Liens except Permitted
Liens.
7. FURTHER ASSURANCES.
Each Pledgor agrees that at any time and from time to time, at the expense of
the Pledgors and their Subsidiaries, the Pledgors will, and will cause their
Subsidiaries to, promptly execute and deliver all further instruments and
documents, and take all further action, that may be necessary or desirable, or
that the Agent may request, in order to perfect and protect any security
interest granted or purported to be granted hereby or to enable the Agent to
exercise and enforce its rights and remedies hereunder with respect to any
Collateral or to otherwise carry out the purposes of this Agreement.


8. AGENT APPOINTED ATTORNEY-IN-FACT; MAY PERFORM CERTAIN DUTIES.
8.1 Appointment as Attorney-in-fact.  Effective upon the occurrence of an Event
of Default, and so long as such Event of Default is continuing, each Pledgor
hereby appoints the Agent as its true and lawful agent, proxy and
attorney-in-fact for the purpose of carrying out this Agreement and taking any
action and executing any instrument which the Agent may deem necessary or
advisable  to accomplish the purposes hereof including, without limitation, the
execution on behalf of such Pledgor of any financing or continuation statement
with respect to the security interest created hereby and the endorsement of any
drafts or orders which may be payable to such Pledgor in respect of, arising out
of, or relating to any or all of the Collateral. This power shall be valid until
the termination of the security interests created hereunder, any limitation
under law as to the length or validity of a proxy to the contrary
notwithstanding.  This appointment is irrevocable and coupled with an interest
and any proxies heretofore given by a Pledgor to any other Person are revoked. 
The designation set forth herein shall be deemed to amend and supersede any
inconsistent provision in the Organizational Documents to which each Pledgor or
any Subsidiary of a Pledgor is subject or to which any is a party.
8.2 Filing of Financing Statements and Preservation of Interests.  Each Pledgor
hereby authorizes the Agent, and appoints the Agent as its attorney-in-fact, to
file in such office or offices as the Agent deems necessary or desirable such
financing and continuation statements and amendments and supplements thereto (or
similar documents required by any laws of any applicable jurisdiction), and such
other documents as the Agent may require to perfect, preserve and protect the
security interests granted herein all without signature (except to the extent
such signature is required under the laws of any applicable jurisdiction) and
ratifies all such actions taken by the Agent.
8.3 Registration of Securities.  Each Pledgor and each Subsidiary of a Pledgor
shall register the pledge of the shares included in the Collateral in the name
of the Agent on the books of such Pledgor or such Subsidiary.  Upon the
occurrence of an Event of Default, each Pledgor and each Subsidiary of a Pledgor
shall at the direction of the Agent register the shares included in the
Collateral in the name of the Agent on the books of such Pledgor and such
Pledgor's Subsidiaries.
8.4 Performance of Pledgor's Duties.  In furtherance, and not by way of
limitation, of the foregoing subsections 8.1 and 8.2, if (at any time either
before or after the occurrence of an Event of Default) a Pledgor fails to
perform any agreement contained herein, the Agent may (but under no circumstance
is obligated to) perform such agreement and any expenses incurred shall be
payable by such Pledgor and its Subsidiaries; provided, however, that nothing
herein shall be deemed to relieve a Pledgor from fulfilling any of its
obligations hereunder.
8.5 Acts May Be Performed By Agents and Employees.  Any act of the Agent to be
performed pursuant to this Section 8 or elsewhere in this Agreement may be
performed by agents or employees of the Agent.
9. STANDARD OF CARE.
9.1 In General.  No act or omission of any Purchaser (or agent or employee of
any of the foregoing) shall give rise to any defense, counterclaim or offset in
favor of the Pledgors or any claim or action against any such Purchaser (or
agent or employee thereof), in the absence of gross negligence or willful
misconduct of such Purchaser (or agent or employee thereof) as determined in a
final, nonappealable judgment of a court of competent jurisdiction.  The Agent
shall be deemed to have exercised reasonable care in the custody and
preservation of the Collateral in its possession if the Collateral is accorded
treatment substantially equal to that which the Agent accords to other
collateral it holds, it being understood that it has no duty to take any action
with respect to calls, conversions, exchanges, maturities, tenders or other
matters relative to any Collateral or to preserve any rights of any parties and
shall only be liable for losses which are a result of its gross negligence or
willful misconduct as determined in a final, nonappealable judgment of a court
of competent jurisdiction.
9.2 Reliance on Advice of Counsel.  In taking any action under this Agreement,
the Agent shall be entitled to rely upon the advice of counsel of the Agent's
choice and shall be fully protected in acting on such advice whether or not the
advice rendered is ultimately determined to have been accurate.
9.3 No Obligation To Act.  The Agent shall be entitled to act or to refrain from
acting (and shall be fully protected in so acting or refraining from acting)
upon the written instructions of the Required Holders and such instructions
shall be binding upon all the Purchasers; provided, however, that the Agent
shall not be under any obligation to exercise any of the rights or powers vested
in it by this Agreement or any Security Document in the manner so requested
unless, if so requested by the Agent, it shall have been provided indemnity from
the Borrower satisfactory to it against the costs, expenses and liabilities
which may be incurred by it in compliance with or in performing such request or
direction.  No provisions of this Agreement or any Security Document shall
otherwise be construed to require the Agent to expend or risk its own funds or
take any action that could in its judgment cause it to incur any cost, expenses
or liability for which it is not specifically indemnified hereunder or under the
Securities Purchase Agreement.  No provision of this Agreement or of any
Security Document shall be deemed to impose any duty or obligation on the Agent
to perform any act or acts or exercise any right, power, duty or obligation
conferred or imposed on it, in any jurisdiction in which it shall be illegal, or
in which the Agent shall be unqualified or incompetent, to perform any such act
or acts or to exercise any such right, power, duty or obligation or if such
performance or exercise would constitute doing business by the Agent in such
jurisdiction or impose a tax on the Agent by reason thereof.

--------------------------------------------------------------------------------

9.4 Action by Agent.  Absent written instructions from the Required Holders at a
time when an Event of Default shall have occurred and be continuing, the Agent
shall have no obligation to take any actions under the Security Documents.
10. DEFAULT.
10.1 Certain Rights Upon Default.  In addition to any other rights accorded to
the Agent and the Purchasers hereunder, upon the occurrence and during the
continuation of an Event of Default:
(a) The Agent shall be entitled to receive any interest, cash dividends or other
payments on the Collateral and, at the Agent's option, to exercise in the
Agent's discretion all voting rights pertaining thereto as more fully set forth
in Section 5 above.  Without limiting the generality of the foregoing, the Agent
shall have the right (but not the obligation) to exercise all rights with
respect to the Collateral as if it were the sole and absolute owner thereof,
including, without limitation, to vote and/or to exchange, at its sole
discretion, any or all of the Collateral in connection with a merger,
reorganization, consolidation, recapitalization or other readjustment concerning
or involving the Collateral or the Pledgors or any Subsidiary of a Pledgor.
(b) Each Pledgor and each Subsidiary of a Pledgor shall take any action
necessary or required or requested by the Agent in order to allow it fully to
enforce the security interest in the Collateral hereunder and to realize thereon
to the fullest extent possible, including, but not limited to, the filing of any
claims with any court, liquidator, trustee, guardian, receiver or other like
person or party.
(c) The Agent shall have all of the rights of a Purchaser under the Uniform
Commercial Code and any other applicable law including the right to sell on such
terms as it may deem appropriate any or all of the Collateral at one or more
public or private sales upon at least five (5) Business Days written notice to
the Pledgors of the time and place of any public sale and of the date on which
the Collateral will first be offered for sale in the case of any private sale. 
The Agent shall have the right to bid thereat or purchase any part or all the
Collateral in its own or a nominee's name.  The Agent shall have the right to
apply the proceeds of the sale, after deduction for any costs and expenses of
sale (including any liabilities incurred in connection therewith including
reasonable attorneys' fees and allocated costs of attorneys who are employees of
the Agent), to the payment of the Secured Obligations, and to pay any remaining
proceeds to the applicable Pledgor or its successors or assigns or to whomsoever
may lawfully be entitled to receive the same or as a court of competent
jurisdiction may direct, without further notice to or consent of such Pledgor
and without regard to any equitable principles of marshalling or other like
equitable doctrines.  Each Pledgor hereby acknowledges and agrees that the
notice provided for above is reasonable and expressly waives any rights it may
have of equity of redemption, stay or appraisal with respect to the Collateral.
(d) For purposes hereof, a written agreement to purchase the Collateral or any
portion thereof shall be treated as a sale thereof; the Agent shall be free to
carry out such sale pursuant to such agreement, and the applicable Pledgor shall
not be entitled to the return of the Collateral or any portion thereof,
notwithstanding the fact that after the Agent shall have entered into such an
agreement, any and all Events of Default shall have been remedied and the
Obligations paid in full.
(e) The Agent shall have the right, with full power of substitution either in
the Agent's name or the name of any Pledgor, to ask for, demand, sue, collect
and receive any and all moneys due or to become due under and by virtue of the
Collateral and to settle, compromise, prosecute or defend any action, claim or
proceeding with respect thereto, provided, however, that nothing herein shall be
construed as requiring the Agent to take any action, including, without
limitation, requiring or obligating the Agent to make any inquiry as to the
nature or sufficiency of any payment received, or to present or file any claim
or notice, or to take any action with respect to the Collateral or any part
thereof or the moneys due or to become due in respect thereof or any property
covered thereby.
(f) The Agent shall be entitled to the appointment of a receiver or trustee for
all or any part of the businesses of a Pledgor or a Subsidiary of a Pledgor,
which receiver shall have such powers as may be conferred by law or the
appointing authority.
10.2 Agent May Exercise Less Than All Rights.  Each Pledgor hereby acknowledges
and agrees that the Agent is not required to exercise all remedies and rights
available to it equally with respect to all of the Collateral, and the Agent may
select less than all of the Collateral with respect to which the remedies as
determined by the Agent may be exercised.
10.3 Duties of Pledgors and Subsidiaries of the Pledgors With Respect to
Transferee.  In the event that, upon an occurrence of an Event of Default, the
Agent shall sell all or any of the Collateral to another party or parties
(herein called "Transferee") or shall purchase or retain all or any of the
Collateral, each Pledgor and each Subsidiary of such Pledgor shall:
(a) Deliver to the Agent or Transferee, as the case may be, the articles of
incorporation, bylaws, minute books, stock certificate books, corporate seals,
deeds, leases, indentures, agreements, evidences of indebtedness, books of
account, financial records and all other Organizational Documents and records of
such Pledgor and each Subsidiary of such Pledgor;
(b) Use its best efforts to obtain resignations of the persons then serving as
officers and directors of such Pledgor and each Subsidiary of such Pledgor, if
so requested; and
(c) Use its best efforts to obtain any approvals that are required by any
governmental or regulatory body in order to permit the sale of the Collateral to
the Transferee or the purchase or retention of the Collateral by the Agent and
allow the Transferee or the Agent to continue the business of the issuer.

--------------------------------------------------------------------------------

11. SECURITIES LAW PROVISION.
Each Pledgor recognizes that the Agent may be limited in its ability to effect a
sale to the public of all or part of the Collateral by reason of certain
prohibitions in the Securities Act of 1933, as amended, or other U.S. federal,
state or foreign securities laws (collectively, the "Securities Laws"), and may
be compelled to resort to one or more sales to a restricted group of purchasers
who may be required to agree to acquire the Collateral for their own account,
for investment and not with a view to the distribution or resale thereof.  Each
Pledgor agrees that sales so made may be at prices and on terms less favorable
than if the Collateral were sold to the public, and that the Agent has no
obligation to delay the sale of any Collateral for the period of time necessary
to register the Collateral for sale to the public under the Securities Laws. 
Each Pledgor and each Subsidiary thereof shall cooperate with the Agent in its
attempts to satisfy any requirements under the Securities Laws (including
without limitation registration thereunder if requested by the Agent) applicable
to the sale of the Collateral by the Agent.


12. SECURITY INTEREST ABSOLUTE; WAIVERS BY PLEDGORS.
12.1 Absolute Nature of Security Interest.  All rights of the Agent hereunder,
the grant of the security interest in the Collateral and all obligations of each
Pledgor hereunder, shall be absolute and unconditional irrespective of (a) any
lack of validity or enforceability of any of the terms of the Transaction
Documents or any other instrument or document relating hereto or thereto, (b)
any change in the amount, time, manner or place of payment of, or in any other
term of, all or any of the Secured Obligations, or any other amendment or waiver
of any terms related thereto, (c) any exchange, release or nonperfection of any
other collateral, or any release or amendment or waiver of any guaranty, or (d)
any other circumstance which might otherwise constitute a defense available to,
or a discharge of, a Pledgor or any other Person in respect of the Secured
Obligations or in respect of this Agreement or any other Transaction Document or
any obligations hereunder or thereunder.
12.2 No Duty To Marshal Assets.  The Agent shall have no obligation to marshal
any assets in favor of the Pledgors or any other Person or against or in payment
of any or all of the Obligations.
12.3 Waiver with Right of Subrogation, Etc.  The Pledgors acknowledge that until
all the Obligations shall have been indefeasibly paid in full, the Pledgors
shall have no right (and hereby waive any such right) of subrogation,
reimbursement, or indemnity whatsoever, in respect of any Pledgor and any
Subsidiary of a Pledgor, arising out of remedies exercised by the Agent
hereunder.
12.4 Compliance with Organizational Documents.  To the extent that the grant of
the security interest in the Collateral and the enforcement of the terms hereof
require the consent, approval or action of any partner, member, shareholder or
other equity owner, as applicable, of any Subsidiary of a Pledgor or compliance
with any provisions of the Organizational Documents of any Subsidiary of such
Pledgor, such Pledgor hereby grants such consent and approval and waive any such
noncompliance with the terms of said documents.
12.5 Waivers.  Each Pledgor hereby waives notice of acceptance of this
Agreement.  Each Pledgor further waives presentment and demand for payment of
any of the Secured Obligations, protest and notice of dishonor or default with
respect to any of the Secured Obligations, and all other notices to which such
Pledgor might otherwise be entitled, except as otherwise expressly provided in
this Agreement or any of the other Transaction Documents.  Each Pledgor (to the
extent that it may lawfully do so) covenants that it shall not at any time
insist upon or plead, or in any manner claim or take the benefit of, any stay,
valuation, appraisal or redemption now or at any time hereafter in force that,
but for this waiver, might be applicable to any sale made under any judgment,
order or decree based on this Agreement or any other Transaction Document; and
each Pledgor (to the extent that it may lawfully do so) hereby expressly waives
and relinquishes all benefit of any and all such laws and hereby covenants that
it will not hinder, delay or impede the execution of any power in this Agreement
or in any other Transaction Document delegated to the Agent, but that it will
suffer and permit the execution of every such power as though no such law or
laws had been made or enacted.
12.6 Acknowledgment Regarding Waivers.  EACH PLEDGOR'S WAIVERS UNDER THIS
SECTION 12 HAVE BEEN MADE VOLUNTARILY, INTELLIGENTLY AND KNOWINGLY AND AFTER
SUCH PLEDGOR HAS BEEN APPRISED AND COUNSELED BY ITS ATTORNEY AS TO THE NATURE
THEREOF AND ITS POSSIBLE ALTERNATIVE RIGHTS.
13. NON‑WAIVER AND NON‑EXCLUSIVE REMEDIES.
13.1 Non‑Exclusive Remedies.  No remedy or right herein conferred upon, or
reserved to the Agent is intended to be to the exclusion of any other remedy or
right, but each and every such remedy or right shall be cumulative and shall be
in addition to every other remedy or right given hereunder or under any other
Transaction Document or under law.
13.2 Delay and Non‑Waiver.  No delay or omission by the Agent to exercise any
remedy or right hereunder shall impair any such remedy or right or shall be
construed to be a waiver of any Event of Default, or an acquiescence therein,
nor shall it affect any subsequent Event of Default of the same or of a
different nature.
14. NO IMPLIED WAIVERS.  No failure or delay on the part of the Agent in
exercising any right, power or privilege under this Agreement or the other
Transaction Documents and no course of dealing between a Pledgor, on the one
hand, and the Agent or the Purchasers, on the other hand, shall operate as a
waiver of any such right, power or privilege.  No single or partial exercise of
any right, power or privilege under this Agreement or the other Transaction
Documents precludes any other or further exercise of any such right, power or
privilege or the exercise of any other right, power or privilege.  The rights
and remedies expressly provided in this Agreement and the other Transaction
Documents are cumulative and not exclusive of any rights or remedies which the
Agent or the Purchasers would otherwise have.  No notice to or demand on the
Pledgors in any case shall entitle the Pledgors to any other or further notice
or demand in similar or other circumstances or shall constitute a waiver of the
right of the Agent or the Purchasers to take any other or further action in any
circumstances without notice or demand.  Any waiver that is given shall be
effective only if in writing and only for the limited purposes expressly stated
in the applicable waiver.

--------------------------------------------------------------------------------

15. EFFECT OF PLEDGE ON CERTAIN SHAREHOLDER RIGHTS.
If any of the Collateral subject to this Agreement consists of nonvoting equity
or ownership interests (regardless of their class, designation, preference or
rights) or other instruments that may be converted into voting equity ownership
interests upon the occurrence of certain events (including, without limitation,
upon the transfer of all or any of the other stock or assets of the issuer), it
is agreed that the pledge of such equity or ownership interests pursuant to this
Agreement or the enforcement of any of the Agent's rights hereunder shall not be
deemed to be the type of event which would trigger such conversion rights
notwithstanding any provisions in the Organizational Documents or agreements of
the issuer or any Pledgor to the contrary.


16. CONTINUING SECURITY INTEREST; HEIRS AND ASSIGNS.
This Agreement shall create a continuing security interest in the Collateral and
shall (a) remain in full force and effect until terminated pursuant to Section
16 below, (b) be binding upon each Pledgor, its successors and assigns and (c)
inure to the benefit of the Agent, the Purchasers and their respective
successors, transferees and assigns provided, however, that no Pledgor shall be
permitted to transfer any of its obligations hereunder except as otherwise
permitted by the Securities Purchase Agreement.


17. TERMINATION OF AGREEMENT; RELEASE OF COLLATERAL.
17.1 Termination of Agreement.  At such time as all the Secured Obligations in
respect of the Notes have been indefeasibly paid in full (including the
conversion in full of the Notes), then this Agreement shall terminate and the
Collateral shall be released pursuant to subsection 17.2.
17.2 Duties of Agent With Respect To Release of Collateral.  When this Agreement
terminates pursuant to subsection 17.1 above, the Agent shall reassign and
deliver to the Pledgors, or to such Person or Persons as the Pledgors shall
designate, against receipt, such of the Collateral (if any) as shall not have
been sold or otherwise applied by the Agent pursuant to the terms hereof and
shall still be held by it hereunder, together with appropriate instruments of
reassignment and release, all without any recourse to, or warranty whatsoever
by, the Agent, at the sole cost and expense of the Pledgors.
17.3 Release of Certain Collateral.  Effective upon the closing of a sale or
other disposition of any Collateral and the application of proceeds in
conformity with the provisions of the Securities Purchase Agreement, and receipt
by the Agent of a certification to such effect from an authorized officer of the
Borrower, the security interest in the assets which are the subject of the sale
or other disposition (the "Sold Collateral") shall terminate.  The Agent shall
thereupon reassign and deliver to the applicable Pledgors, or to such Person as
such Pledgors shall designate, against receipt, the Sold Collateral, together
with appropriate instruments or reassignment and release, all without any
recourse to, or warranty whatsoever by, the Agent, at the sole cost and expense
of such Pledgors.
18. PAYMENT OF COSTS AND EXPENSES; INDEMNITIES.  Without limiting any other cost
reimbursement or expense reimbursement provisions in the Transaction Documents,
18.1 Payment of Costs and Expenses.  Upon demand, the Pledgors shall pay to the
Agent the amount of any and all reasonable expenses incurred by the Agent and
the Purchasers hereunder or in connection herewith, including, without
limitation, reasonable fees of counsel to the Agent and the Purchasers and those
other expenses that may be incurred in connection with (a) the administration of
this Agreement (b) the custody or preservation of, or the sale of, collection
from, or other realization upon, any of the Collateral, (c) the exercise or
enforcement of any of the rights of the Agent or the Purchasers hereunder or (d)
the failure of the Pledgors to perform or observe any of the provisions hereof.
18.2 Fees.  Each Pledgor shall, upon demand, pay to the Agent such reasonable
fees (in addition to its expenses) for its services as the Agent as may be
agreed upon from time to time between the Agent and the Pledgors.
18.3 Indemnification.  Each Pledgor shall indemnify, reimburse and hold harmless
all Indemnitees from and against any and all losses, claims, liabilities,
damages, penalties, suits, costs and expenses, of any kind or nature, (including
fees relating to the cost of investigating and defending any of the foregoing)
imposed on, incurred by or asserted against such Indemnitee in any way related
to or arising from or alleged to arise from this Agreement or the Collateral
except any such losses, claims, liabilities, damages, penalties, suits, costs
and expenses which result from the gross negligence or willful misconduct of the
Indemnitee as determined by a final nonappealable decision of a court of
competent jurisdiction.
18.4 Taxes.  Each Pledgor shall pay to the Agent, upon demand, the amount of any
taxes which the Agent may have been required to pay by reason of the security
interests established pursuant to this Agreement (including any applicable
transfer taxes).
18.5 Additional Obligations.  Any amounts payable pursuant to this Section 18
shall be additional Secured Obligations secured hereby.

--------------------------------------------------------------------------------

19. MISCELLANEOUS PROVISIONS.
19.1 Governing Law.  This Agreement shall be governed by and construed in
accordance with the laws of the Commonwealth of Massachusetts (excluding the
laws applicable to conflicts or choice of law).
19.2 Specific Performance.  Each Pledgor hereby authorizes the Agent and the
Purchasers to demand specific performance of this Agreement at any time when a
Pledgor shall have failed to comply with any provision hereof, and each Pledgor
hereby irrevocably waives any defense based on the adequacy of a remedy at law
which might be asserted as a bar to the remedy of specific performance hereof in
any action brought therefor.
19.3 Successors and Assigns.  Except as otherwise provided in the Securities
Purchase Agreement, the Agent may assign or transfer this Agreement and any or
all rights or obligations hereunder without the consent of the Pledgors and
without prior notice.  No Pledgor shall assign or transfer this Agreement or any
rights or obligations hereunder without the prior written consent of the Agent
or as expressly provided in the Securities Purchase Agreement.  The rights and
privileges of the Agent and the Purchasers under this Agreement shall inure to
the benefit of their respective successors, assigns and participants.  All
promises, covenants and agreements of each Pledgor contained in this Agreement
shall be binding upon personal representatives, heirs, successors and assigns of
such Person.  Notwithstanding the foregoing, if there is any assignment of any
obligations by operation of law or in contravention of the terms of this
Agreement or otherwise, then all covenants, agreements, representations and
warranties made herein or pursuant hereto by or on behalf of a Pledgor shall
bind the successors and assigns of such Pledgor, jointly and severally (if
applicable), together with the pre-existing Pledgor whether or not such new
Pledgor shall execute a joinder to this Agreement.
19.4 Amendments and Waivers.  This Agreement represents the entire agreement
between the parties with respect to the transactions contemplated herein and,
except as expressly provided herein, shall not be affected by reference to any
other documents.  The Purchasers holding more than 50% of the total outstanding
principal balance of the Notes (the "Required Holders") shall have the right to
direct the Agent, from time to time, to consent to any amendment, modification
or supplement to or waiver of any provision of this Agreement and to release any
Collateral from any lien or security interest held by the Agent; provided,
however, that (i) no such direction shall require the Agent to consent to the
modification of any provision or portion thereof which (in the sole judgment of
the Agent) is intended to benefit the Agent, (ii) the Agent shall have the right
to decline to follow any such direction if the Agent shall determine in good
faith that the directed action is not permitted by the terms of this Agreement
or may not lawfully be taken and (iii) no such direction shall waive or modify
any provision of this Agreement the waiver or modification of which requires the
consent of all Purchasers unless all Purchasers consent thereto.  The Agent may
rely on any such direction given to it by the Required Holders and shall be
fully protected in relying thereon, and shall under no circumstances be liable,
except in circumstances involving the Agent's gross negligence or willful
misconduct as shall have been determined in a final nonappealable judgment of a
court of competent jurisdiction, to any holder of the Notes or any other person
or entity for taking or refraining from taking action in accordance with any
direction or otherwise in accordance with this Agreement.
19.5 Notices and Communications.  Any notice contemplated herein or required or
permitted to be given hereunder shall be made in the manner set forth in the
Securities Purchase Agreement and delivered at the addresses set forth on the
signature pages to this Agreement, or to such other address as any party hereto
may have last specified by written notice to the other party or parties.
19.6 Headings; Counterparts.  Headings to this Agreement are for purposes of
reference only and shall not limit or otherwise affect the meaning hereof.  This
Agreement may be executed in any number of counterparts, each of which shall be
an original, and all of which, taken together, shall constitute one instrument. 
Delivery of a photocopy or telecopy of an executed counterpart of a signature
page to this Agreement shall be as effective as delivery of a manually executed
counterpart of such signature page.
19.7 Severability.  Every provision of this Agreement is intended to be
severable.  If any of the provisions or terms of this Agreement shall for any
reason be held to be invalid or unenforceable such invalidity or
unenforceability shall not affect any of the other terms hereof, but this
Agreement shall be construed as if such invalid or unenforceable term had never
been contained herein.  Any such invalidity or unenforceability of any term or
provision in this Agreement in a particular jurisdiction shall not be deemed to
render a provision invalid or unenforceable in any other jurisdiction.
19.8 Relationship with Securities Purchase Agreement.  To the extent that any
provision of this Agreement is inconsistent with any provision of the Securities
Purchase Agreement, the terms of the Securities Purchase Agreement shall
control.
19.9 Consent to Jurisdiction, Service and Venue; Waiver of Jury Trial.  For the
purpose of any action that may be brought in connection with this Agreement,
each Pledgor hereby consents to the jurisdiction and venue of the courts of the
Commonwealth of Massachusetts or of any federal court located in such state and
waives personal service of any and all process upon it and consents that all
such service of process be made by certified or registered mail directed to such
Pledgor at the address provided for in Section 19.5 (Notices and
Communications).  Service so made shall be deemed to be completed upon actual
receipt at the address specified in said section.  Each Pledgor waives the right
to contest the jurisdiction and venue of the courts located in Suffolk County,
Commonwealth of Massachusetts on the ground of inconvenience or otherwise and,
further, waives any right to bring any action or proceeding against (a) the
Agent in any court outside the Suffolk County, Commonwealth of Massachusetts, or
(b) any Purchaser other than in a state within the United States designated by
such Purchaser.  The provisions of this Section shall not limit or otherwise
affect the right of the Agent or any Purchaser to institute and conduct an
action in any other appropriate manner, jurisdiction or court.
NO PARTY TO THIS AGREEMENT, NOR ANY ASSIGNEE, SUCCESSOR, HEIR OR PERSONAL
REPRESENTATIVE OF THE FOREGOING SHALL SEEK A JURY TRIAL IN ANY PROCEEDING BASED
UPON OR ARISING OUT OF THIS AGREEMENT OR ANY OTHER TRANSACTION DOCUMENT RELATING
TO SUCH INDEBTEDNESS OR THE RELATIONSHIP BETWEEN OR AMONG SUCH PERSONS OR ANY OF
THEM.  NO SUCH PERSON WILL SEEK TO CONSOLIDATE ANY SUCH ACTION WITH ANY OTHER
ACTION IN WHICH A JURY TRIAL CANNOT BE OR HAS NOT BEEN WAIVED.


EXCEPT AS PROHIBITED BY LAW, EACH PARTY HERETO WAIVES ANY RIGHTS IT MAY HAVE TO
CLAIM OR RECOVER IN ANY LITIGATION REFERRED TO IN THIS SECTION, ANY SPECIAL,
EXEMPLARY, PUNITIVE OR CONSEQUENTIAL DAMAGES.  EACH PARTY TO THIS AGREEMENT (a)
CERTIFIES THAT NEITHER THE AGENT NOR ANY REPRESENTATIVE, OR ATTORNEY OF THE
AGENT NOR ANY PURCHASER HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT THE AGENT
OR SUCH PURCHASER WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVERS AND (b) ACKNOWLEDGES THAT IT HAS BEEN INDUCED TO ENTER INTO
THIS AGREEMENT AND EACH OTHER TRANSACTION DOCUMENT BY, AMONG OTHER THINGS, THE
MUTUAL WAIVERS AND CERTIFICATIONS HEREIN.  THE PROVISIONS OF THIS SECTION HAVE
BEEN FULLY DISCLOSED TO THE PARTIES AND THE PROVISIONS SHALL BE SUBJECT TO NO
EXCEPTIONS.  NO PARTY HAS IN ANY WAY AGREED WITH OR REPRESENTED TO ANY OTHER
PARTY THAT THE PROVISIONS OF THIS SECTION WILL NOT BE FULLY ENFORCED IN ALL
INSTANCES.




[REMAINDER OF PAGE LEFT BLANK INTENTIONALLY]





--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Agreement to be duly executed
and delivered by their respective authorized officers on the date first above
written.


PLEDGOR:
SECURITY DEVICES INTERNATIONAL INC.


By:____________________________
Name:
Title:


Notice Information
25 Sawyer Passway,
Fitchburg, MA 01420  USA
Phone No.: (978) 868-5011
Fax No.
Attention: Dean Thrasher, President and CEO


PLEDGOR:
SECURITY DEVICES INTERNATIONAL CANADA CORP.




By:____________________________
Name:
Title:


Notice Information
#300-125 Lakeshore Road E.,
Oakville, ON  L6J 1H3  Canada
Phone No.: (905) 582-6402 X 104
Fax No. 401-274-5707
Attention: Dean Thrasher, President & CEO



[Signature Page to Borrower/Subsidiary Pledge Agreement]

--------------------------------------------------------------------------------

AGENT:


NORTHEAST INDUSTRIAL PARTNERS, LLC, in its capacity as Agent




By:____________________________
Name:
Title:
Notice Information


Northeast Industrial Partners, LLC
107 Audubon Road, Suite 201
Wakefield, MA, USA 01880
Telephone: (339) 219-0302
Facsimile:
Attention:  Bryan S. Ganz, Manager


























































[Signature Page to Borrower/Subsidiary Pledge Agreement]

--------------------------------------------------------------------------------



Schedule I


Pledged Securities



1.
100 common shares of Security Devices International Canada Corp.










--------------------------------------------------------------------------------

Schedule II


Locations of Pledgors


Security Devices International Inc.


125 Lakeshore Road East, Suite 300
Oakville, ON L6J 1H3
Canada


State of Formation:  Delaware


Other places of business:


25 Sawyer Passway
Fitchburg, Massachusetts 01420
United States of America


and


9325 Puckett Road
Perry, Florida 32348
United States of America


Security Devices International Canada Corp.


Chief Executive Office:
#300-125 Lakeshore Road East,
Oakville, ON  L6J 1H3  Canada


State of Formation:  Canada


Other places of business:


None



--------------------------------------------------------------------------------

EXHIBIT F
 
INTERCREDITOR AND SUBORDINATION AGREEMENT
This Intercreditor and Subordination Agreement (this "Agreement") is made as of
December 7, 2016, by and among Northeast Industrial Partners, LLC, as Agent (the
"Agent") for the Noteholders (as hereinafter defined), TSX Trust Company, as
trustee (in such capacity, the "Trustee") under the Indenture (as hereinafter
defined) on behalf of the Debentureholders (as defined below), and solely for
purposes of acknowledging this Agreement, Security Devices International, Inc.,
a Delaware corporation (the "Company").


Recitals


A. The Company has obtained certain loans or other credit accommodations from
the Noteholders and the Debentureholders, which are or may be from time to time
secured by assets and property of the Company.
B. Pursuant to a Trust Indenture dated as of December 7, 2016 entered into
between the Company and Trustee (as the same may hereafter be amended, renewed,
extended, restated, supplemented or otherwise modified from time to time, the
"Indenture"), the Company has sold its 12% Secured, Subordinated Convertible
Debentures (as in effect on the date hereof (the "Subordinate Debentures") in
the aggregate original principal amount of CAD $1,549,000 to certain investors
(the "Debentureholders") in exchange for its 12% unsecured debentures dated
August 6, 2014 ("Unsecured Debentures") in equal principal amount previously
held by the Debentureholders.
C.  Pursuant to a Note Purchase Agreement dated as of December 7, 2016 (as the
same may hereafter be amended, renewed, extended, restated, supplemented or
otherwise modified from time to time, the "Note Purchase Agreement") among the
Company, the Agent, and the Noteholders who may from time to time become parties
thereto (the "Noteholders"), the Company has sold to the Noteholders its 10%
Senior Secured Convertible Notes (as in effect on the date hereof, the "Notes")
in the aggregate original principal amount of  USD$1,500,000.
D. Pursuant to the Note Purchase Agreement, the Company has executed and
delivered, and has caused each of its Subsidiaries (as defined in Section 3(a)
of the Note Purchase Agreement) to execute and deliver, as applicable, a
Security Agreement (the "Security Agreement"), a Security Agreement -
Trademarks, Patents and Copyrights (the "IP Security Agreement"), a Guaranty and
Suretyship Agreement (the "Guaranty") and a Borrower/Subsidiary Pledge Agreement
(the "Pledge Agreement"), in favor of the Agent for the benefit of all of the
Noteholders, pursuant to which the Company and its Subsidiaries have granted a
security interest in all of their respective properties and assets in order to
secure the Company's obligations under the Notes and the Subsidiaries'
obligations under the Guarantees.
E. Pursuant to the Indenture, the Company and its Subsidiaries have granted a
security interest in certain properties and assets of the Company and the
Subsidiaries in order to secure the Company's obligations under the Subordinate
Debentures, which security interest is subordinate to the security interest
granted to the Noteholders, and the Trustee is authorized to enter into a
subordination agreements to subordinate the security interest  in favor of the
Noteholders as contemplated by the Indenture .
F. To induce Noteholders to purchase the Notes and, at any time or from time to
time, at Noteholders' option, to grant such renewals or extension of the Notes,
any extension of credit, purchase, or other accommodation as the Noteholders may
deem advisable, the Debentureholders are willing to subordinate: (i) all of the
Company's and its Subsidiaries indebtedness and obligations to Debentureholders
(including, without limitation, principal, premium (if any), interest, fees,
charges, expenses, costs, professional fees and expenses, and reimbursement
obligations), whether presently existing or hereafter arising under the
Indenture and the Subordinate Debentures (the "Junior Debt") to all of the
Company's' and Guarantors' indebtedness and obligations to the Noteholders
presently existing or hereafter arising under the Senior Loan Documents (as
defined hereafter); and (ii) all of Debentureholders' lien, pledge, charge,
security interest or encumbrance of any kind ("Lien"), if any, to all of
Noteholders' Lien in the Company's  and each Guarantor's assets and property and
any other property given to Noteholders as collateral for the Senior Debt (as
defined hereafter).
NOW, THEREFORE, THE PARTIES AGREE AS FOLLOWS:

--------------------------------------------------------------------------------

1. Trustee, on behalf of the Debentureholders, subordinates to the Agent and the
Noteholders any Lien that the Debentureholders may have in any assets and/or
property of the Company and its Subsidiaries and any other property given to the
Noteholders as collateral for the Senior Debt.  Notwithstanding (i) anything to
the contrary contained in any loan document evidencing and executed in
connection with the Senior Debt including, without limitation, all security
agreements, pledge agreements, collateral assignments, mortgages, deeds of
trust, collateral agency agreements, control agreements or other grants or
transfers for security executed and delivered by the Company creating (or
purporting to create) a Lien upon in any property of the Company and all
proceeds thereof (the "Collateral") (as amended, modified, renewed, restated or
replaced, in whole or in part, from time to time, in accordance with its terms,
collectively, the "Senior Loan Documents"), (ii) time of incurrence of Senior
Debt or the Junior Debt, (iii) the respective dates or the method of attachment
or perfection of the Lien of the Debentureholders and the Lien of the Agent
and/or Noteholders or (iv) the rules for determining priority under any law
governing relative priorities of Liens, any and all Liens given pursuant to any
Senior Loan Document in any Collateral now held existing or hereafter held by
the Agent and/or Noteholders, regardless of how acquired, shall at all times be
senior, superior and prior to the Lien of the Debentureholders on the
Collateral.  Trustee, on behalf of the Debentureholders, hereby (a) acknowledges
and consents to (i) the Company granting to the Agent on behalf of the
Noteholders a Lien on the Collateral, (ii) the Agent and/or Noteholders filing
any and all financing statements and other documents and taking any other
action(s) as deemed necessary by the Agent and/or the Noteholders in order to
perfect the Agent's and/or Noteholders' Lien on the Collateral, and (iii) the
entering into of the Senior Loan Documents in connection therewith by the
Company, (b) acknowledges and agrees that the Senior Debt, the entering into of
the Senior Loan Documents in connection therewith by the Company, and the
security interest granted by the Company to Agent and/or the Noteholders in the
Collateral shall be permitted under the provisions of the Junior Debt documents
(notwithstanding any provision of the Junior Debt documents to the contrary),
(c) acknowledges, agrees and covenants that Trustee shall not (and hereby waives
any right to) contest, challenge or dispute the validity, attachment,
perfection, priority or enforceability of Agent's and/or Noteholders' Lien on
the Collateral, or the validity, priority or enforceability of the Senior Debt,
and (d) acknowledges and agrees that the provisions of this Agreement will apply
fully and unconditionally even in the event that the Agent's and/or Noteholders'
Lien on the Collateral (or any portion thereof) shall be unperfected.
2. Subject to Section 3 below, all Junior Debt is subordinated in right of
payment to all indebtedness and obligations of the Company and the Guarantors to
the Noteholders (including, without limitation, principal, premium (if any),
interest, fees, charges, expenses, costs, professional fees and expenses, and
reimbursement obligations), whether presently existing or arising in the future
under the Senior Loan Documents, including, without limitation, all costs of
collecting such obligations (including attorneys' fees), including, without
limitation, all interest accruing after the commencement by or against the
Company of any bankruptcy, reorganization or similar proceeding (such
indebtedness and obligations, collectively, the "Senior Debt").
3. Subject to Section 5 below, Trustee will not demand or receive from the
Company (and the Company shall not pay to Trustee or any Debentureholder) all or
any part of the Junior Debt, by way of payment, prepayment, setoff, lawsuit or
otherwise, nor will Trustee exercise any right or remedy with respect to any
assets or property of the Company, nor will Trustee accelerate the Junior Debt,
or commence, or cause to commence, prosecute or participate in any
administrative, legal or equitable action against the Company, until such time
as (a) the Senior Debt has been indefeasibly and fully paid in cash, (b) the
Noteholders have no commitment or obligation under the Note Purchase Agreement
to lend any further funds to the Company, and (c) all financing agreements
between the Agent and/or the Noteholders and the Company are terminated (upon
the occurrence of all of the above, a "Full Discharge of Senior Debt");
provided, however, that this Agreement shall automatically be reinstated in the
event that any Noteholder is ever required to return or restore the payment of
all any portion of the Senior Debt (all as though such payment had never been
made).  Notwithstanding the foregoing prohibition on Trustee receiving (and the
Company paying) any of the Junior Debt, provided that an Event of Default
pursuant to the Senior Loan Documents has not occurred and is not continuing and
would not exist immediately after such payment, Trustee shall be entitled to
receive (and the Company shall be entitled to pay) each regularly scheduled,
non-accelerated payment of non-default interest as and when due and payable in
accordance with the terms of the Indenture and the Subordinate Debentures and
the maximum principal amount of CAD $1,549,000 when payable under the terms of
the Indenture and the Subordinate Debentures.  Nothing in this Agreement shall
prohibit a Debentureholder from converting all or any part of the Junior Debt
into equity securities of the Company in accordance with the terms of the
Subordinated Debentures.
4. Trustee shall promptly deliver to Agent in the form received (except for
endorsement or assignment by Trustee where required by Agent) for application to
the Senior Debt any payment, distribution, security or proceeds received by
Trustee with respect to the Junior Debt other than in accordance with this
Agreement.
5. Notwithstanding Section 3, unless and until Trustee has received written
notice from the Agent that there has been a Full Discharge of Senior Debt,
Trustee may not take any enforcement or other remedial action (including the
exercise of any right of set-off) with respect to the Company or any collateral
given by the Company or any of the Guarantors and held on account of the Junior
Debt or institute any action or proceeding with respect to such rights or
remedies (including any action of foreclosure);  provided, however, that Trustee
may take such enforcement or remedial action after the date that is one hundred
eighty (180) days after the later (such later period, the "Standstill Period")
of:

--------------------------------------------------------------------------------

(i)
the date on which Trustee first declares the existence of event of default under
any document, instrument or agreement evidencing or relating to the Junior Debt;
and

(ii)
Trustee has given Agent written notice of its intention to take such enforcement
or remedial action in a letter that specifically references this section and
indicates what actions are contemplated (an "Enforcement Action Notice").

6. Agent may, but shall have no obligation to, cure all or any defaults set
forth in the Enforcement Action Notice.  Further, if, prior to the expiration of
the Standstill Period, Agent has commenced a judicial proceeding or non-judicial
actions to collect or enforce the Senior Debt or foreclose on any Collateral for
the Senior Debt, or a case or proceeding by or against the Company is commenced
under the federal Bankruptcy Code or any other insolvency law, then such period
shall be extended during the continuation of such proceedings and actions until
the Full Discharge of Senior Debt or the written consent of Agent to such
termination.  The Company also hereby expressly acknowledges and agrees that the
delivery of any Enforcement Action Notice by Trustee to Agent shall be an
immediate Event of Default under the Senior Loan Documents, for which there
shall be no grace or cure period.
7. In the event of the Company's insolvency, reorganization or any case or
proceeding under any bankruptcy or insolvency law or laws relating to the relief
of debtors, including, without limitation, any voluntary or involuntary
bankruptcy, insolvency, receivership or other similar statutory or common law
proceeding or arrangement involving the Company, the readjustment of its
liabilities, any assignment for the benefit of its creditors or any marshalling
of its assets or liabilities (each, an "Insolvency Proceeding"), (a) this
Agreement shall remain in full force and effect in accordance with Section
510(a) of the United States Bankruptcy Code, (b) the Collateral shall include,
without limitation, all Collateral arising during or after any such Insolvency
Proceeding, and (c) claims of Agent and Noteholders against the Company and the
estate of the Company shall be paid in full before any payment is made to
Trustee or Debentureholders.
8. Trustee shall give Agent prompt written notice of the occurrence of any
default or event of default under any document, instrument or agreement
evidencing or relating to the Junior Debt, and shall, simultaneously with giving
any notice of default to the Company, provide Agent with a copy of any notice of
default given to the Company.  Trustee and the Company acknowledge and agree
that any default or event of default under the Junior Debt documents shall be
deemed to be a default and an Event of Default under the Senior Loan Documents.
9. Trustee shall not accept or reject any plan of reorganization or arrangement
on behalf of Trustee and/or Debentureholders and shall not otherwise vote claims
of Trustee and/or Debentureholders in respect of the Junior Debt in a manner
that the Agent has notified Trustee in writing would be adverse to the rights of
Agent and/or Noteholders under this Agreement.  In addition to and without
limiting the foregoing: (x) until the Full Discharge of Senior Debt, Trustee
shall not commence or join in any involuntary bankruptcy petition or similar
judicial proceeding against the Company in its capacity as trustee under the
Indenture or on behalf of the Debentureholders, and (y) if an Insolvency
Proceeding occurs: (i) Trustee shall not assert, without the prior written
consent of Agent, any claim, motion, objection or argument in respect of the
Collateral in connection with any Insolvency Proceeding which could otherwise be
asserted or raised in connection with such Insolvency Proceeding, including,
without limitation, any claim, motion, objection or argument seeking adequate
protection or relief from the automatic stay in respect of the Collateral, (ii)
Agent may consent to the use of cash collateral on such terms and conditions and
in such amounts as Agent shall in good faith determine without seeking or
obtaining the consent of Trustee as (if applicable) holder of an interest in the
Collateral or to permit any of the Company to obtain financing, whether from
Agent or any other Person under Section 364 of the United States Bankruptcy Code
or any similar bankruptcy law that is secured by Liens that are senior to or on
a parity with all Liens on any or all of Collateral (the "DIP Financing"), (iii)
if use of cash collateral by the Company is consented to by Agent or such DIP
Financing is permitted by Agent, Trustee shall not oppose such use of cash
collateral or such DIP Financing on the basis that the interest of Trustee in
the Collateral (if any) is impaired by such sale or inadequately protected as a
result of such sale, or on any other ground, (iv) will agree and consent to the
subordination of all Liens held by Trustee to the Liens on the Collateral
securing such DIP Financing (and all obligations relating thereto) and (v)
Trustee shall not object to, or oppose, any sale or other disposition of any
assets comprising all or part of the Collateral, free and clear of security
interests, liens and claims of any party, including Trustee, under Section 363
of the United States Bankruptcy Code or otherwise, on the basis that the
interest of Trustee in the Collateral (if any) is impaired by such sale or
inadequately protected as a result of such sale, or on any other ground (and, if
directed by Agent, Trustee shall affirmatively and promptly consent to such sale
or disposition of such assets), if Agent has consented to, or supports, such
sale or disposition of such assets.
10. The Company has provided Agent with true and correct copies of all of the
documents evidencing or relating to the Junior Debt.
11. No amendment or modification of the documents evidencing or relating to the
Junior Debt shall directly or indirectly amend or modify the provisions of this
Agreement in any manner without the prior written consent of the Agent.  Subject
to Section 5, Agent shall have the sole and exclusive right to restrict or
permit, or approve or disapprove, the sale, transfer or other disposition of the
assets or property of the Company or Guarantors except in accordance with the
terms of the Senior Debt. Upon written notice from Agent to Trustee of Agent's
agreement to release its lien on all or any portion of the Collateral in
connection with the sale, transfer or other disposition thereof by Agent (or by
the Company or a Guarantor with consent of Agent), Trustee shall be deemed to
have also, automatically and simultaneously, released its lien on the
Collateral, and Trustee shall upon written request by Agent, promptly take such
action as shall be necessary or appropriate to evidence and confirm such
release.  All proceeds resulting from any such sale, transfer or other
disposition shall be applied first to the Senior Debt until payment in full
thereof, with the balance, if any, to the Junior Debt, or to any other entitled
party.  If Trustee fails to release its lien as required hereunder, Trustee
hereby appoints Agent as attorney in fact for Trustee with full power of
substitution to release Trustee's liens as provided hereunder.  Such power of
attorney being coupled with an interest shall be irrevocable.

--------------------------------------------------------------------------------

12. All necessary action on the part of Agent and Trustee, and their respective
officers, directors, managers, members and shareholders, as applicable,
necessary for the authorization of this Agreement and the performance of all
respective obligations of Agent and Trustee hereunder have been taken.  This
Agreement constitutes the legal, valid and binding obligation of Agent and
Trustee, enforceable against Agent and Trustee in accordance with its terms. 
The execution, delivery and performance of and compliance with this Agreement by
Agent and Trustee will not (a) result in any material violation or default of
any term of any of Agent's or Trustee's respective charter, formation or other
organizational documents (such as Articles or Certificate of Incorporation,
bylaws, partnership agreement, operating agreement, etc.) or (b) violate any
material applicable law, rule or regulation.
13. If, at any time after the Full Discharge of Senior Debt any payments of the
Senior Debt must be disgorged by Agent for any reason (including, without
limitation, any Insolvency Proceeding), this Agreement and the relative rights
and priorities set forth herein shall be reinstated as to all such disgorged
payments as though such payments had not been made and Trustee shall immediately
pay over to Agent all payments received with respect to the Junior Debt to the
extent that such payments would have been prohibited hereunder.  At any time and
from time to time, without notice to Trustee, Agent may take such actions with
respect to the Senior Debt as Agent, in its sole discretion, may deem
appropriate, including, without limitation, increasing the principal amount,
extending the time of payment, increasing applicable interest rates, renewing,
compromising or otherwise modifying or amending the terms of any documents
affecting the Senior Debt and any collateral securing the Senior Debt, and
enforcing or failing to enforce any rights and remedies against the Company or
any other person.  No such action or inaction shall impair or otherwise affect
Agent's rights hereunder.  Trustee waives the benefits, if any, of any statutory
or common law rule that may permit a subordinating creditor to assert any
defenses of a surety or guarantor, or that may give the subordinating creditor
the right to require a senior creditor to marshal assets, and Trustee agrees
that it shall not assert any such defenses or rights.
14. This Agreement shall bind any successors or assignees of Trustee and shall
benefit any successors or assigns of Agent, provided, however, Trustee agrees
that, prior and as conditions precedent to Trustee assigning all or any portion
of the Junior Debt: (a) Trustee shall give Agent prior written notice of such
assignment, and (b) such successor or assignee, as applicable, shall execute a
written agreement whereby such successor or assignee expressly agrees to assume
and be bound by all terms and conditions of this Agreement with respect to
Trustee.  Any corporation into which the Trustee is amalgamated or with which it
is consolidated or to which all or substantially all of its corporate trust
business is sold or is otherwise transferred or any corporation resulting from
any consolidation or amalgamation to which the Trustee is a party shall become
the successor Trustee under this Agreement, without the execution of any
document or any further act; provided that such successor Trustee is a
corporation qualified to carry on the business of a trust corporation in Canada
or the province of Ontario.
15. This Agreement shall remain effective until the earlier of (i) its
termination in writing by Agent, or (ii) indefeasible payment in full of the
Senior Debt. The Agent shall provide written notice to Trustee upon the
occurrence of the Full Discharge of Senior Debt, with a copy to the Company. 
This Agreement is solely for the benefit of the Agent, the Noteholders, the
Trustee and the Debentureholders and not for the benefit of the Company or any
other party.  Trustee further agrees that if the Company is in the process of
refinancing any portion of the Senior Debt with a new lender or lenders, and if
Agent makes a request of Trustee, Trustee shall agree to enter into a new
subordination agreement with the new lender on substantially the same terms and
conditions of this Agreement.
16. Trustee hereby agrees to execute such documents and/or take such further
action as Agent may at any time or times reasonably request in order to carry
out the provisions and intent of this Agreement, including, without limitation,
ratifications and confirmations of this Agreement from time to time hereafter,
as and when requested by Agent.  Notwithstanding the provisions of this
Agreement or any other provision of the Indenture, the  Trustee will not be
charged with knowledge of the existence of any default in the payment of Senior
Debt permitting the Agent to accelerate the maturity thereof, unless and until
the  Trustee has received written notice (the "Written Notice") thereof from the
Company or the Agent. Until such time as Written Notice has been given to the 
Trustee, the Trustee shall be entitled to apply any monies deposited with it
hereunder for the purpose of making payment of or on account of the principal of
or interest on the Subordinate Debentures.
17. This Agreement may be executed in two or more counterparts, each of which
shall be deemed an original and all of which together shall constitute one
instrument.
18. This Agreement shall be governed by and construed in accordance with the
laws of the Commonwealth of Massachusetts, without giving effect to conflicts of
laws principles.  Trustee and Agent submit to the non-exclusive jurisdiction of
the state and federal courts located in the Commonwealth of Massachusetts in any
action, suit, or proceeding of any kind, against it which arises out of or by
reason of this Agreement.  TRUSTEE AND AGENT WAIVE THEIR RESPECTIVE RIGHTS TO A
JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING OUT OF THIS
AGREEMENT OR ANY OF THE TRANSACTIONS CONTEMPLATED HEREIN.
19. All notices, demands, requests, consents, approvals or other communications
required, permitted, or desired to be given hereunder shall be in writing sent
by registered or certified mail, postage prepaid, return receipt requested, or
delivered by hand or reputable overnight courier addressed to the party to be so
notified at its address hereinafter set forth, or to such other address as such
party may hereafter specify in accordance with the provisions of this Section
19. Any such notice, demand, request, consent, approval or other communication
shall be deemed to have been received: (a) three (3) business days after the
date mailed, (b) on the date of delivery by hand if delivered during business
hours on a business day (otherwise on the next business day) and (c) on the day
it is received (or the next business day if such day is not a business day)if
sent by an overnight commercial courier, in each case addressed to the parties
as follows:

--------------------------------------------------------------------------------

To Agent:


Northeast Industrial Partners, LLC
107 Audubon Road, Suite 201
Wakefield, MA, USA 01880
Telephone: (339) 219-0302
Facsimile:
Attention:  Bryan S. Ganz, Manager


To Trustee:


TSX Trust Company
200 University Avenue, Suite 300
Toronto, Ontario M5H 4H, Canada
Facsimile:  (416) 361-0470
Attention:  Vice President, Trust Services


with a copy to:


Name
Address
Address
Attention:


To the Company:


Security Devices International, Inc.
#300-125 Lakeshore Road E.,
Oakville, ON  L6J 1H3  Canada
Attention:  Dean Thrasher, President & CEO                                  \


with copies to:


Hinckley, Allen & Snyder LLP
50 Kennedy Plaza, Suite 1500
Providence, RI 02903
Facsimile:  (401) 277-9600
Attention:  Margaret D. Farrell, Esq.


and


Beard Winter LLP
130 Adelaide St. W., Suite 701
Toronto, ON  M5H 2K4, Canada
Facsimile: (416) 593-7760
Attention: Erik J. Fish, Esq.


20. This Agreement represents the entire agreement with respect to the subject
matter hereof, and supersedes all prior negotiations, agreements and
commitments.    This Agreement may be amended only by written instrument signed
by Trustee and Agent, and a copy will be provided to the Company.
[Signature page follows.]

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the date
first above written.
"Trustee"
TSX TRUST COMPANY, as Trustee under the
Indenture (as defined herein)






By:____________________________________
Name:
Title:


By:____________________________________
Name:
Title:


"Agent"
NORTHEAST INDUSTRIAL PARTNERS, LLC, in
its capacity as Collateral Agent for the Noteholders (as
defined herein)


By:__________________________________
Name: _______________________________
Title: ________________________________


The undersigned approves the terms of this Agreement:
"Company"
SECURITY DEVICES INTERNATIONAL, INC.
 
By: __________________________________
Name:   Dean Thrasher
Title:     Chief Executive Officer
 


